Lloyd B. Miller, AK Bar No. 7906040
lloyd@sonosky.net
Donald J. Simon (pro hac vice anticipated)
dsimon@sonosky.net
Whitney A. Leonard, AK Bar No. 1711064
whitney@sonsoky.net
SONOSKY CHAMBERS SACHSE
MILLER & MONKMAN, LLP
725 East Fireweed Lane, Suite 420
Anchorage, AK 99503
Telephone: (907) 258-6377
Facsimile: (907) 272-8332

Elizabeth J. Cabraser (pro hac vice anticipated)
ecabraser@lchb.com
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
Telephone: (415) 956-1000
Facsimile: (415) 956-1008

Dan Drachler (pro hac vice anticipated)
ddrachler@zsz.com
ZWERLING, SCHACHTER & ZWERLING, LLP
1904 Third Avenue, Suite 1030
Seattle, WA 98101
Telephone: (206) 223-2053
Facsimile: (206) 343-9636

Additional Attorneys on Signature Page

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


TANANA CHIEFS CONFERENCE; CHUGACHMIUT,
INC.; COPPER RIVER NATIVE ASSOCIATION;
YUKON-KUSKOKWIM HEALTH CORPORATION;                No.
AND SOUTHCENTRAL FOUNDATION,

                            Plaintiffs,
                                                   COMPLAINT
v.
                                                   DEMAND FOR JURY TRIAL
PURDUE PHARMA L.P.; PURDUE PHARMA INC.;
THE PURDUE FREDERICK COMPANY, INC.; ENDO




         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 1 of 247
HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; PAR
PHARMACEUTICAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; JANSSEN
PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; NORAMCO, INC.;
ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS,
INC. n/k/a JANSSEN PHARMACEUTICALS, INC.;
JOHNSON & JOHNSON; TEVA PHARMACEUTICAL
INDUSTRIES LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; ALLERGAN PLC f/k/a
ACTAVIS PLC; ALLERGAN FINANCE LLC, f/k/a
ACTAVIS, INC., f/k/a WATSON
PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA, INC.;
INSYS THERAPEUTICS, INC.; MALLINCKRODT
PLC; MALLINCKRODT LLC; SPECGX LLC;
CARDINAL HEALTH, INC.; McKESSON
CORPORATION; HEALTH MART SYSTEMS, INC.;
AMERISOURCEBERGEN CORPORATION;
WALGREEN CO.; THE KROGER CO.;
ALBERTSONS COMPANIES LLC; WALMART INC.;
and CVS PHARMACY, INC.

                              Defendants.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page ii
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 2 of 247
                                                    TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 8
PARTIES ........................................................................................................................................ 8
           I.      PLAINTIFFS ............................................................................................................. 8
                   TANANA CHIEFS CONFERENCE ......................................................................... 8
                   CHUGACHMIUT, INC. ............................................................................................ 9
                   COPPER RIVER NATIVE ASSOCIATION .......................................................... 10
                   YUKON-KUSKOKWIM HEALTH CORPORATION .......................................... 10
                   SOUTHCENTRAL FOUNDATION ...................................................................... 11
           II.     DEFENDANTS ....................................................................................................... 12
                   MARKETING DEFENDANTS .............................................................................. 12
                            Purdue Entities ................................................................................................ 12
                            Actavis Entities ............................................................................................... 14
                            Cephalon Entities ............................................................................................ 15
                            Janssen Entities ............................................................................................... 16
                            Endo Entities ................................................................................................... 18
                            Insys Therapeutics, Inc. .................................................................................. 19
                            Mallinckrodt Entities ...................................................................................... 20
                   DISTRIBUTOR DEFENDANTS ............................................................................ 22
                            Cardinal Health, Inc. ....................................................................................... 23
                            McKesson Corporation ................................................................................... 23
                            Health Mart Systems, Inc. ............................................................................... 24
                            AmerisourceBergen Corporation .................................................................... 24
                            Walgreen Co. .................................................................................................. 24
                            The Kroger Co. ............................................................................................... 25
                            Albertsons Companies LLC ............................................................................ 26
                            Walmart Inc. ................................................................................................... 26
                            CVS Pharmacy, Inc. ........................................................................................ 26
                   AGENCY AND AUTHORITY ............................................................................... 27
FACTUAL ALLEGATIONS ....................................................................................................... 27

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page iii
             Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 3 of 247
      III.   FACTS COMMON TO ALL CLAIMS .................................................................. 27
             OPIOIDS AND THEIR EFFECTS .......................................................................... 27
             THE RESURGENCE OF OPIOID USE IN THE UNITED STATES .................... 31
                     The Sackler Family Integrated Advertising and Medicine ............................. 31
                     Purdue and the Development of OxyContin ................................................... 32
                     Other Marketing Defendants Leapt at the Opioid Opportunity ...................... 36
             DEFENDANTS’ CONDUCT CREATED AN ABATABLE PUBLIC NUISANCE
             .................................................................................................................................. 38
             THE MARKETING DEFENDANTS’ MULTI-PRONGED SCHEME TO
             CHANGE PRESCRIBER HABITS AND PUBLIC PERCEPTION AND
             INCREASE DEMAND FOR OPIOIDS .................................................................. 39
                     The Marketing Defendants Promoted Multiple Falsehoods About Opioids .. 40
                           Falsehood #1: The risk of addiction from chronic opioid therapy is low . 41
                           Falsehood #2: To the extent there is a risk of addiction, it can be easily
                           identified and managed ............................................................................. 52
                           Falsehood #3: Signs of addictive behavior are “pseudoaddiction,”
                           requiring more opioids .............................................................................. 54
                           Falsehood #4: Opioid withdrawal can be avoided by tapering ................. 56
                           Falsehood #5: Opioid doses can be increased without limit or greater risks
                           ................................................................................................................... 57
                           Falsehood #6: Long-term opioid use improves functioning ..................... 59
                           Falsehood #7: Alternative forms of pain relief pose greater risks than
                           opioids ....................................................................................................... 64
                           Falsehood #8: OxyContin provides twelve hours of pain relief ............... 66
                           Falsehood #9: New formulations of certain opioids successfully deter
                           abuse ......................................................................................................... 70
                     The Marketing Defendants Disseminated Their Misleading Messages About
                     Opioids Through Multiple Channels .............................................................. 80
                           The Marketing Defendants Directed Front Groups to Deceptively Promote
                           Opioid Use ................................................................................................ 81
                           The Marketing Defendants Paid Key Opinion Leaders to Deceptively
                           Promote Opioid Use.................................................................................. 93
                           The Marketing Defendants Disseminated Their Misrepresentations
                           Through Continuing Medical Education Programs ................................ 102
                           The Marketing Defendants Used “Branded” Advertising to Promote Their
                           Products to Doctors and Consumers ....................................................... 104

COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page iv
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 4 of 247
                         The Marketing Defendants Used “Unbranded” Advertising to Promote
                         Opioid Use for Chronic Pain Without FDA Review .............................. 105
                         The Marketing Defendants Funded, Edited And Distributed Publications
                         That Supported Their Misrepresentations ............................................... 106
                         The Marketing Defendants Used Detailing to Directly Disseminate their
                         Misrepresentations to Prescribers ........................................................... 107
                         Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
                         Their Deceptive Messages. ..................................................................... 112
                    The Marketing Defendants Targeted Vulnerable Populations...................... 113
                    Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to
                    Promote Subsys ............................................................................................. 114
                    The Marketing Defendants’ Scheme Succeeded, Creating a Public Health
                    Epidemic ....................................................................................................... 119
                         Marketing Defendants’ Dramatically Expanded Opioid Prescribing and
                         Use .......................................................................................................... 119
                         Marketing Defendants’ deception in expanding their market created and
                         fueled the opioid epidemic ...................................................................... 121
            DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
            DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS
            AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS
            ORDERS ................................................................................................................ 121
                    All Defendants Have a Duty to Report Suspicious Orders and Not to Ship
                    Those Orders Unless Due Diligence Disproves Their Suspicions................ 122
                    Defendants Were Aware of and Have Acknowledged Their Obligations to
                    Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders 128
                    Defendants Worked Together to Inflate the Quotas of Opioids They Could
                    Distribute....................................................................................................... 131
                    Defendants Kept Careful Track of Prescribing Data and Knew About
                    Suspicious Orders and Prescribers ................................................................ 138
                    Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                    Diversion ....................................................................................................... 144
                    Defendants Delayed a Response to the Opioid Crisis by Pretending to
                    Cooperate with Law Enforcement ................................................................ 147
                    The National Retail Pharmacies Were on Notice of and Contributed .......... 151
            THE OPIOIDS DEFENDANTS SOLD MIGRATED INTO OTHER
            JURISDICTIONS .................................................................................................. 159
            IMPACT OF OPIOID ABUSE, ADDICTION AND DIVERSION ON

COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page v
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 5 of 247
                 AMERICAN INDIANS AND ALASKA NATIVES ............................................ 162
                 THE IMPACT OF DEFENDANTS’ CONDUCT ON PLAINTIFFS ................... 164
                 DEFENDANTS CONSPIRED TO ENGAGE IN THE WRONGFUL CONDUCT
                 COMPLAINED OF HEREIN AND INTENDED TO BENEFIT BOTH
                 INDEPENDENTLY AND JOINTLY FROM THEIR CONSPIRACY ................ 166
                         Conspiracy Among Marketing Defendants .................................................. 166
                         Conspiracy Among All Defendants .............................................................. 169
                 STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
                 ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS
                 DEFENSES ............................................................................................................ 170
                         Continuing Conduct. ..................................................................................... 170
                         Equitable Estoppel and Fraudulent Concealment ......................................... 171
                         The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
                         Repeated Admonitions, Warnings, and Even Prosecutions .......................... 173
                         a. FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion
                            of Duragesic ............................................................................................ 173
                         b. Government Action, Including Large Monetary Fines, Failed to Stop
                            Cephalon from Falsely Marketing Actiq for Off-Label Uses ................. 174
                         c. FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
                            Label Marketing of Fentora .................................................................... 174
                         d. A Guilty Plea and a Large Fine Did Not Deter Purdue from Continuing Its
                            Fraudulent Marketing of OxyContin ...................................................... 175
                         Repeated Admonishments and Fines Did Not Stop Defendants from Ignoring
                         Their Obligations to Control the Supply Chain and Prevent Diversion ....... 176
          IV. FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED
              AND CORRUPT ORGANIZATIONS (“RICO”) ACT ........................................ 183
                 THE OPIOID MARKETING ENTERPRISE ....................................................... 183
                         The Common Purpose and Scheme of the Opioid Marketing Enterprise ..... 183
                         The Conduct of the Opioid Marketing Enterprise violated Civil RICO ....... 187
                         The RICO Marketing Defendants Controlled and Paid Front Groups and
                         KOLs to Promote and Maximize Opioid Use .............................................. 192
                         Pattern of Racketeering Activity................................................................... 192
                 THE OPIOID SUPPLY CHAIN ENTERPRISE ................................................... 196
CLAIMS FOR RELIEF .............................................................................................................. 207
          FIRST CLAIM FOR RELIEF RACKETEER INFLUENCED AND CORRUPT
              ORGANIZATIONS (RICO) 18 U.S.C. § 1961 ET. SEQ. OPIOID MARKETING

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page vi
            Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 6 of 247
                  ENTERPRISE (AGAINST DEFENDANTS PURDUE, CEPHALON, JANSSEN,
                  ENDO, AND MALLINCKRODT (THE “RICO MARKETING DEFENDANTS”))
                  ................................................................................................................................ 207
          SECOND CLAIM FOR RELIEF RACKETEER INFLUENCED AND CORRUPT
              ORGANIZATIONS (RICO) 18 U.S.C. § 1961 ET. SEQ. OPIOID SUPPLY
              CHAIN ENTERPRISE (AGAINST DEFENDANTS PURDUE, CEPHALON,
              ENDO, MALLINCKRODT, ACTAVIS, MCKESSON, CARDINAL, AND
              AMERISOURCEBERGEN (THE “RICO SUPPLY CHAIN DEFENDANTS”)) 218
          THIRD CLAIM FOR RELIEF FRAUD......................................................................... 226
          FOURTH CLAIM FOR RELIEF PUBLIC NUISANCE ............................................... 227
          FIFTH CLAIM FOR RELIEF UNJUST ENRICHMENT ............................................. 229
          SIXTH CLAIM FOR RELIEF NEGLIGENCE ............................................................. 231
          SEVENTH CLAIM FOR RELIEF UNFAIR COMPETITION (ALASKA UNFAIR
              TRADE PRACTICES AND CONSUMER PROTECTION ACT AS § 45.50.471,
              ET SEQ.) ................................................................................................................ 233
          EIGHTH CLAIM FOR RELIEF PRODUCT LIABILITY ............................................ 235
          NINTH CLAIM FOR RELIEF CIVIL CONSPIRACY ................................................. 236
PRAYER FOR RELIEF ............................................................................................................. 237
JURY DEMAND ........................................................................................................................ 239




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page vii
            Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 7 of 247
       Plaintiffs, the Tanana Chiefs Conference, Chugachmiut, Inc., Copper River Native

Association, Yukon-Kuskokwim Health Corporation, and Southcentral Foundation (“Plaintiffs”)

bring this Complaint against Defendants Purdue Pharma L.P., Purdue Pharma Inc., The Purdue

Frederick Company, Inc., Endo Health Solutions Inc., Endo Pharmaceuticals, Inc., Janssen

Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.,

Noramco, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.,

Johnson & Johnson, Teva Pharmaceutical Industries Ltd., Teva Pharmaceuticals USA, Inc.,

Cephalon, Inc., Allergan plc f/k/a Actavis plc, Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.,

Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Insys

Therapeutics, Inc., Mallinckrodt plc, Mallinckrodt LLC, Cardinal Health, Inc., McKesson

Corporation, Health Mart Systems, Inc., AmerisourceBergen Corporation, Walgreen Co., The

Kroger Co., Albertsons Companies LLC, Walmart Inc., and CVS Pharmacy, Inc. to prevent

future harm and to redress past wrongs. Plaintiffs assert two categories of claims: (1) claims

against the pharmaceutical manufacturers of prescription opioid drugs that engaged in a massive

false marketing campaign to drastically expand the market for such drugs and their own market

share, and (2) claims against entities in the supply chain that reaped enormous financial rewards

by refusing to monitor and restrict the improper distribution of those drugs. Based upon personal

knowledge, information, belief, and investigation of counsel, the Plaintiffs specifically allege:

                                         INTRODUCTION
               This case arises from the worst man-made epidemic in modern medical history—

the misuse, abuse, and over-prescription of opioids. Unless otherwise indicated, as used herein,

the term “opioid” refers to the entire family of opiate drugs including natural, synthetic, and

semi-synthetic opiates.

               By now, most Americans have been affected, either directly or indirectly, by the

opioid disaster. But few realize that this crisis arose from the opioid manufacturers’ deliberately


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 1
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 8 of 247
deceptive marketing strategy to expand opioid use, together with the distributors’ equally

deliberate efforts to evade restrictions on opioid distribution. Manufacturers and distributors

alike acted without regard for the lives that would be trammeled in pursuit of profit.

               Since the push to expand prescription opioid use began in the late 1990s, the

death toll has steadily climbed, with no sign of slowing. The number of opioid overdoses in the

United States rose from 8,000 in 1999 to over 20,000 in 2009, and over 33,000 in 2015. In the

twelve months that ended in September 2017, opioid overdoses claimed 45,000 lives.

               From 1999 through 2016, overdoses killed more than 350,000 Americans. Over

200,000 of them, more than the number of Americans killed in the Vietnam War, died from

opioids prescribed by doctors to treat pain. These opioids include brand-name prescription

medications such as OxyContin, Opana ER, Vicodin, Subsys, and Duragesic, as well as generics

like oxycodone, hydrocodone, and fentanyl.

               Most of the overdoses from non-prescription opioids are also directly related to

prescription pills. Many opioid users, having become addicted to but no longer able to obtain

prescription opioids, have turned to heroin. According to the American Society of Addiction

Medicine, 80% of people who initiated heroin use in the past decade started with prescription

opioids—which, at the molecular level and in their effect, closely resemble heroin. In fact,

people who are addicted to prescription opioids are 40 times more likely to become addicted to

heroin. The Centers for Disease Control and Prevention (“CDC”) has identified addiction to

prescription opioids as the strongest risk factor for heroin addiction.

               As a result, in part, of the proliferation of opioid pharmaceuticals since the late

1990s, the life expectancy for Americans decreased for the first time in recorded history. Drug

overdoses are now the leading cause of death for Americans under 50.

               In the words of Robert Anderson, who oversees death statistics at the CDC, “I

don’t think we’ve ever seen anything like this. Certainly not in modern times.” On October 27,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 2
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 9 of 247
2017, the President declared the opioid epidemic a public health emergency.

                The opioid epidemic has taken a heavy toll in Alaska, so much so that the

Governor of the state has recently declared it a public health crisis and issued a Declaration of

Disaster Emergency. As Governor Walker noted in the Disaster Declaration, in 2012, Alaska’s

prescription opioid pain reliever overdose death rate was more than double the rate in the United

States.

                Native Americans, including Plaintiffs’ members and patients, have been

significantly impacted by this epidemic. American Indians and Alaska Natives (“AI/AN”) suffer

the highest per capita rate of opioid overdoses. The AI/AN drug-related death rate is nearly

twice the rate of the general U.S. population. According to the Indian Health Service’s Chief

Medical Officer, “American Indians and Alaska Natives had the highest drug overdose death

rates in 2015 and the largest percentage increase in the number of deaths over time from 1999-

2015 compared to other racial and ethnic groups.” Over this time period, the drug-related death

rate among American Indians and Alaska Natives increased more than 500 percent. Data from

the Centers for Disease Control and Prevention’s WONDER database confirm that these

increases are driven by an enormous increase in opioid overdose deaths specifically, with the

age-adjusted opioid overdose death rate rising from 2.9 per 100,000 in 1999 to 13.9 per 100,000

in 2016.

                In short, hundreds of American Indians and Alaska Natives have died of opioid

overdoses in recent years. And for every opioid overdose death, it is estimated that there are 10

treatment admissions for abuse, 32 emergency room visits, 130 people who are addicted to

opioids, and 825 non-medical users of opioids.

                The impact on American Indian and Alaska Native children is particularly

devastating. The CDC has reported that approximately one out of every 14.5 American Indian

youths aged 12 or older used prescription opioids for non-medical purposes in 2012. This is


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 3
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 10 of 247
60% higher than the rate for white youths. Similarly, it has been reported that by twelfth grade,

nearly 13% of American Indian teens have used OxyContin, an opioid manufactured by

Defendant Purdue Pharma L.P. The fact that American Indian teens are easily able to obtain

OxyContin at these alarming rates indicates the degree to which drug diversion has created an

illegal secondary market for opioids.

                The opioid epidemic resulting from Defendants’ conduct has injured even the

youngest members of Indian tribes. In 1992, in the United States, only 2% of pregnant women

admitted for drug treatment services abused opioids. By 2012, opioids accounted for 38% of all

drug treatment admissions of pregnant women. Many American Indian and Alaska Native

women have become addicted to prescription opioids and have used these drugs during their

pregnancies. As a result, many Native infants suffer from opioid withdrawal and Neonatal

Abstinence Syndrome, which can have adverse short and long-term developmental

consequences.

                Pregnant American Indian women are up to 8.7 times more likely than pregnant

women from other groups to be diagnosed with opioid dependency or abuse, and in some

communities more than one in 10 pregnant American Indian women have a diagnosis of opioid

dependency or abuse.

                This suit takes aim at the two primary causes of the opioid crisis: (a) a marketing

scheme based on the false and deceptive marketing of prescription opioids, which was designed

to dramatically increase the demand for and sale of opioids and opioid prescriptions; and (b) a

supply chain scheme, pursuant to which the various entities in the supply chain failed to design

and operate systems to identify suspicious orders of prescription opioids, maintain effective

controls against diversion, and halt suspicious orders when they were identified, thereby

contributing to the oversupply of such drugs.

                On the demand side, the crisis was precipitated by the defendants who


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 4
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 11 of 247
manufacture, sell, and market prescription opioids (“Marketing Defendants”). Through a

massive marketing campaign premised on false and incomplete information, the Marketing

Defendants engineered a dramatic shift in how and when opioids were prescribed by the medical

community and used by patients. The Marketing Defendants relentlessly and methodically, but

untruthfully, asserted that the risk of addiction was low when opioids were used to treat chronic

pain, and overstated the benefits and trivialized the risk of the long-term use of opioids.

               The Marketing Defendants’ goal was simple: to dramatically increase sales by

convincing doctors to prescribe opioids not only for the kind of severe pain associated with

cancer or short-term post-operative pain, but also for common chronic pains, such as back pain

and arthritis. They did this even though they knew that opioids were addictive and subject to

abuse, and that their other claims regarding the risks, benefits, and superiority of opioids for

long-term use were untrue and unfounded.

               The Marketing Defendants’ push to increase opioid sales worked. Through their

publications and websites, endless stream of sales representatives, “education” programs, and

other means, the Marketing Defendants dramatically increased their sales of prescription opioids

and reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids

sold in the United States nearly quadrupled. In 2016, 289 million prescriptions for opioids were

filled in the United States—enough to medicate every adult in America around the clock for a

month.

               Meanwhile, Defendants made blockbuster profits. In 2012 alone, opioids

generated $8 billion in revenue for drug companies. By 2015, sales of opioids grew to

approximately $9.6 billion.

               On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers, distributors, and pharmacies, who failed to

maintain effective controls over the distribution of prescription opioids, and who instead have


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 5
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 12 of 247
actively sought to evade such controls. Defendants have contributed substantially to the opioid

crisis by selling and distributing far greater quantities of prescription opioids than they know

could be necessary for legitimate medical uses, while failing to report, and failing to take steps to

halt suspicious orders when they were identified, thereby exacerbating the oversupply of such

drugs and fueling an illegal secondary market.

               From the day they made the pills to the day those pills were consumed, these

manufacturers have had control over the information regarding addiction they chose to spread

and emphasize as part of their massive marketing campaign. By providing misleading

information to doctors about addiction being rare and opioids being safe even in high doses, then

pressuring doctors into prescribing their products by arguing, among other things, that no one

should be in pain, the Marketing Defendants created a population of addicted patients who

sought opioids at never-before-seen rates. The scheme worked, and through it the Marketing

Defendants caused their profits to soar as more and more people became dependent on opioids.

Today, as many as 1 in 4 patients who receive prescription opioids long-term for chronic pain in

a primary care setting struggles with addiction. And as of 2017, overdose death rates involving

prescription opioids were five times higher than they were in 1999.

               As millions became addicted to opioids, “pill mills,” often styled as “pain

clinics,” sprouted nationwide and rogue prescribers stepped in to supply prescriptions for non-

medical use. These pill mills, typically under the auspices of licensed medical professionals,

issue high volumes of opioid prescriptions under the guise of medical treatment. Prescription

opioid pill mills and rogue prescribers cannot channel opioids for illicit use without at least the

tacit support and willful blindness of Defendants, if not their knowing support.

               As a direct and foreseeable result of Defendants’ conduct, American Indians and

Alaska Natives across the nation, including Plaintiffs, are now swept up in what the CDC has

called a “public health epidemic” and what the U.S. Surgeon General has deemed an “urgent


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 6
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 13 of 247
health crisis.” The increased volume of opioid prescribing correlates directly to skyrocketing

addiction, overdose, and death; black markets for diverted prescription opioids; and a

concomitant rise in heroin and fentanyl abuse by individuals who could no longer legally

acquire—or simply could not afford—prescription opioids.

                Thus, rather than compassionately helping patients in pain, this explosion in

opioid use—and Defendants’ profits—has come at the expense of patients and Plaintiffs, and has

caused ongoing harm and damages to Plaintiffs. As the CDC director concluded in 2014: “We

know of no other medication routinely used for a nonfatal condition that kills patients so

frequently.”

                Defendants’ conduct in promoting opioid use has had severe and far-reaching

public health, social services, and criminal justice consequences, including the fueling of

addiction, overdose, and death from illicit drugs such as heroin. The costs are borne by

Plaintiffs. These necessary and costly responses to the opioid crisis include the handling of

emergency responses to overdoses, providing addiction treatment, handling opioid-related

investigations, arrests, adjudications, and incarcerations, treating opioid-addicted newborns in

neonatal intensive care units, burying the dead, and placing children in foster care placements,

among others.

                The burdens imposed on Plaintiffs are not the normal or typical burdens of

government programs and services. Rather, these are extraordinary costs and losses that are

directly related to Defendants’ illegal actions. Defendants’ conduct has created a public nuisance

and a blight. Government entities, and the services they provide their citizens, have been

strained to the breaking point by this public health crisis.

                Defendants have not changed their ways or corrected their past misconduct but

instead are continuing to fuel the crisis.

                Within the next hour, six Americans will die from opioid overdoses; two babies


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 7
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 14 of 247
will be born dependent on opioids and begin to go through withdrawal; and drug manufacturers

will earn over $2.7 million from the sale of opioids.

                Plaintiffs have filed this suit to bring the devastating march of this epidemic to a

halt and to hold Defendants responsible for the crisis they caused.

                                   JURISDICTION AND VENUE
                This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1332, because this action is based on the federal claims asserted under the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”). This

Court may exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the other claims.

                Venue is proper in this District under 28 U.S.C. § 1391 and 18 U.S.C. § 1965

because Plaintiffs reside in this District and a substantial part of the events or omissions giving

rise to the claim occurred in this District and each Defendant transacted affairs and conducted

activity that gives rise to the claim of relief in this District.

                This Court has personal jurisdiction over each Defendant as each purposefully

availed itself of the privilege of exploiting forum-based business opportunities in the State of

Alaska, engaged in substantial business activities in the State of Alaska, purposefully directed

their actions toward Alaska, consensually submitted to the jurisdiction of Alaska when obtaining

a manufacturer or distributor license, and have the requisite minimum contacts with Alaska

necessary to constitutionally permit the Court to exercise jurisdiction.



                                                PARTIES

I.      PLAINTIFFS

                Tanana Chiefs Conference
                The Tanana Chiefs Conference (“TCC”) is an intertribal organization formed by




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 8
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 15 of 247
37 federally recognized tribes1 occupying the Brooks Range and the Yukon and Tanana River

watersheds in Interior Alaska and exercises sovereign governmental authority as such. TCC

provides a wide range of health and social services in a way that balances traditional Athabascan

and Alaska Native values with modern demands. TCC provides healthcare and other social

services to its members and other Native Americans in the region pursuant the Indian Self

Determination and Education Assistance Act2 (“ISDEAA”) and under authority delegated from

its constituent tribes, as well as certain other health care, social services, and public safety

services to Interior residents, including rural non-Native residents, on behalf of the State of

Alaska.

                  The TCC region covers an area of 235,000 square miles in interior Alaska, which

is equal to about 37 percent of the entire state, and just slightly smaller than the state of Texas.

TCC serves 20,000 tribal members across this region.

                  Chugachmiut, Inc.
                  Chugachmiut, Inc. (“Chugachmiut”) is an intertribal consortium created by seven

federally recognized tribes3 to promote self-determination to the Alaska Native communities of

the Chugach region. Chugachmiut provides health and social services; education and training;

and technical assistance to the Chugach Native people in a way which is acceptable to Native

1
  Alatna Village, Allakaket Village, Anvik Village, Arctic Village, Beaver Village, Birch Creek
Tribe, Chalkyitsik Village, Circle Native Community, Evansville Village (aka Bettles Field),
Galena Village (aka Louden Village), Healy Lake Village, Holy Cross Village, Hughes Village,
Huslia Village, Koyukuk Native Village, Manley Hot Springs Village, McGrath Native Village,
Native Village of Eagle, Native Village of Fort Yukon, Native Village of Minto, Native Village
of Ruby, Native Village of Stevens, Native Village of Tanacross, Native Village of Tanana,
Native Village of Tetlin, Native Village of Venetie Tribal Government, Nenana Native
Association, Nikolai Village, Northway Village, Nulato Village, Organized Village of Grayling
(aka Holikachuk), Rampart Village, Shageluk Native Village, Takotna Village, Telida Village,
Village of Dot Lake, and Village of Kaltag.
2
  25 U.S.C. §§ 5301–5423.
3
  Native Village of Port Graham, Native Village of Chenega, Valdez Native Tribe, Native
Village of Nanwalek (aka English Bay), Qutekcak Native Tribe, Native Village of Eyak, Native
Village of Tatitlek.
    COMPLAINT
    Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
    Page 9
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 16 of 247
cultural values and tradition, in order to enhance the well-being of the people by continuing to

strengthen the tribes and increase self-determination opportunities for community operated

Tribal programs.

                  Chugachmiut’s region in south central Alaska spans approximately 15,625 square

miles and comprises seven coastal tribal communities. Chugachmiut serves a combined

population of approximately 2,200 Alaska Natives or American Indians.

                  Copper River Native Association
                  Copper River Native Association (“CRNA”) is an intertribal organization

designated by five federally recognized tribes4 to provide health services, child and youth

development, and life-enhancing resources to the Ahtna people of Alaska’s Copper River Basin.

CRNA’s health services include primary medical care, behavioral health, and dental care

services. CRNA also provides elders home services and congregate meals, employment and

training services, public safety, and other social programs for tribal members within the region.

                  CRNA’s region encompasses approximately 23,000 square miles, with a service

population of more than 3,000 people.

                  Yukon-Kuskokwim Health Corporation
                  The Yukon-Kuskokwim Health Corporation (“YKHC”) is an intertribal

consortium established, controlled, and sanctioned by 58 federally recognized tribes 5 located in

4
  Native Village of Cantwell, Native Village of Gakona, Gulkana Village, Native Village of
Kluti-Kaah, and Native Village of Tazlina.
5
  Akiachak Native Community, Akiak Native Community, Village of Alakanuk, Algaaciq Native
Village (aka St. Mary’s), Yupiit of Andreafski, Village of Aniak, Anvik Village, Asa’carsarmiut
Tribe (aka Native Village of Mountain Village), Village of Atmautluak, Village of Bill Moore’s
Slough, Village of Chefornak, Chevak Native Village, Native Village of Chuathbaluk,
Chuloonawick Native Village, Village of Crooked Creek, Native Village of Eek, Emmonak
Village, Native Village of Georgetown, Organized Village of Grayling (aka Holikachuk), Native
Village of Hamilton, Holy Cross Village, Native Village of Hooper Bay, Iqurmuit Traditional
Council (aka Native Village of Russian Mission), Village of Kalskag, Kasigluk Traditional
Elders Council (aka Native Village of Kasigluk), Native Village of Kipnuk, Native Village of
Kongiganak, Village of Kotlik, Organized Village of Kwethluk, Native Village of Kwigillingok,
Native Village of Kwinhagak (aka Quinhagak), Lime Village, Village of Lower Kalskag, Native
                                                                Footnote continued on next page
    COMPLAINT
    Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
    Page 10
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 17 of 247
and around the confluence of the Yukon and Kuskokwim Rivers in southwest Alaska, known as

the Yukon-Kuskokwim Delta. YKHC administers a comprehensive health care delivery system

which includes community clinics, subregional clinics, and a central regional hospital in Bethel

that provides a wide array of inpatient and outpatient medical services, dental care, mental health

counseling and treatment, and environmental health services.

               YKHC’s region covers approximately 75,000 square miles, and is a roadless area

roughly the size of South Dakota. The overwhelming majority of the region’s 30,000 inhabitants

are Yupik, Cupik, and Athabascan.

               Southcentral Foundation
               Southcentral Foundation (“SCF”) is an intertribal Alaska Native tribal health

organization designated by 11 federally recognized tribes6 to provide healthcare services to

beneficiaries of the Indian Health Service pursuant to a compact with the United States

government under the ISDEA. SCF provides services including outpatient medical care, home

health care, dentistry, optometry, psychiatry, mental health counseling, substance abuse

treatment, residential treatment facilities for adolescents and for women, suicide prevention and

domestic violence prevention.

               SCF’s service population and region includes more than 65,000 Alaska Native

and American Indian people living in the Municipality of Anchorage, the Matanuska-Susitna

Borough and 55 rural Alaskan villages. SCF’s service area encompasses more than 100,000

Village of Marshall (aka Fortuna Ledge), Native Village of Mekoryuk, Native Village of
Napaimute, Native Village of Napakiak, Native Village of Napaskiak, Newtok Village, Native
Village of Nightmute, Native Village of Nunapitchuk, Village of Ohogamiut, Orutsararmuit
Native Council (aka Bethel), Oscarville Traditional Village, Native Village of Paimiut, Pilot
Station Traditional Village, Native Village of Pitka’s Point, Village of Red Devil, Native Village
of Scammon Bay, Shageluk Native Village, Native Village of Sheldon’s Point (aka Nunam
Iqua), Village of Sleetmute, Village of Stony River,
Nunakauyarmiut Tribe (aka Native Village of Toksook Bay), Tuluksak Native Community,
Native Village of Tuntutuliak, Native Village of Tununak, Umkumiute Native Village.
6
  Pribilof Islands Aleut Communities of St. Paul & St. George Islands, Igiugig Village, Village
of Iliamna, Kokhanok Village, McGrath Native Village, Newhalen Village, Nikolai Village,
Nondalton Village, Pedro Bay Village, Telida Village, Takotna Village.
 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 11
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 18 of 247
square miles – an area the size of Wyoming (or more than twice the size of Ohio).

               TCC, Chugachmiut, CRNA, YKHC, and SCF (“Plaintiffs”) each provides health

care and related services to Alaska Natives and American Indians within its service area,

pursuant to the Alaska Tribal Health Compact under Title V of the Indian Self Determination

and Education Assistance Act, 25 U.S.C. §§ 5301–5423. In addition to the services funded

through the Alaska Tribal Health Compact, each Plaintiff supplements ISDEAA funding with

significant funds from other sources, allowing them to provide expanded services to the people

they serve.

               Plaintiffs bring this action in their proprietary capacity and pursuant to their

parens patriae authority to protect the health, safety, and welfare of the citizens of their

constituent tribes to stop the opioid epidemic in Alaska and to recover damages and seek other

redress from harm caused by the Defendants’ improper marketing, sales, distribution, dispensing,

and reporting practices related to prescription opioids

II.    DEFENDANTS

               Marketing Defendants
               At all relevant times, the Marketing Defendants, each of whom is defined below,

have packaged, distributed, supplied, sold, placed into the stream of commerce, labeled,

described, marketed, advertised, promoted and purported to warn or purported to inform

prescribers and users regarding the benefits and risks associated with the use of the prescription

opioid drugs. The Marketing Defendants, at all times, have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders.

                       Purdue Entities
               Defendant Purdue Pharma L.P. (“PPL”) is a limited partnership organized under

the laws of Delaware with its principal place of business in Stamford, Connecticut.

               Defendant Purdue Pharma Inc. (“PPI”) is a New York corporation with its


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 12
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 19 of 247
principal place of business in Stamford, Connecticut.

                    Defendant The Purdue Frederick Company, Inc. (“PFC”) is a New York

corporation with its principal place of business in Stamford, Connecticut.

                    PPL, PPI, and PFC (collectively, “Purdue”) are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally, and to Plaintiffs, including the following:

      Product Name       Chemical Name                                                  Schedule7
      OxyContin          Oxycodone hydrochloride, extended release                      Schedule II
      MS Contin          Morphine sulfate, extended release                             Schedule II
      Dilaudid           Hydromorphone hydrochloride                                    Schedule II
      Dilaudid-HP        Hydromorphone hydrochloride                                    Schedule II
      Butrans            Buprenorphine                                                  Schedule III
      Hysingla ER        Hydrocodone bitrate                                            Schedule II
      Targiniq ER        Oxycodone hydrochloride and naloxone hydrochloride             Schedule II

                    Purdue made thousands of payments to physicians nationwide ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                    OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national

annual sales of OxyContin have fluctuated between $2.47 billion and $3.1 billion, up four-fold

from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for

analgesic drugs (i.e., painkillers). Sales of OxyContin (launched in 1996) went from a mere $49

7
  Since passage of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. §801
et seq. (“CSA” or “Controlled Substances Act”) in 1970, opioids have been regulated as controlled
substances. As controlled substances, they are categorized in five schedules, ranked in order of their
potential for abuse, with Schedule I being the most dangerous. The CSA imposes a hierarchy of
restrictions on prescribing and dispensing drugs based on their medicinal value, likelihood of addiction or
abuse, and safety. Opioids generally had been categorized as Schedule II or Schedule III drugs;
hydrocodone and tapentadol were recently reclassified from Schedule III to Schedule II. Schedule II
drugs have a high potential for abuse, and may lead to severe psychological or physical dependence.
Schedule III drugs are deemed to have a lower potential for abuse, but their abuse still may lead to
moderate or low physical dependence or high psychological dependence.

    COMPLAINT
    Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
    Page 13
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 20 of 247
million in its first full year on the market to $1.6 billion in 2002.

                In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million—at the time, one of the largest

settlements with a drug company for marketing misconduct. None of this stopped Purdue. In

fact, Purdue continued to create the false perception that opioids were safe and effective for long

term use, even after being caught, by using unbranded marketing methods to circumvent the

system. In short, Purdue paid the fine when caught and then continued business as usual,

deceptively marketing and selling billions of dollars of opioids each year.

                        Actavis Entities
                Allergan PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March

2015, and the combined company changed its name to Allergan PLC in January 2013.

Defendant Actavis, Inc. was acquired by Watson Pharmaceuticals, Inc. in October 2012, and the

combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis PLC

in October 2013. Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly owned subsidiary of Allergan PLC

(Allergan Finance LLC, f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). Defendant

Actavis Pharma, Inc. is a Delaware corporation with its principal place of business in New Jersey

and was formerly known as Watson Pharma, Inc. Defendant Actavis LLC is a Delaware limited

liability company with its principal place of business in Parsippany, New Jersey. Each of these

Defendants and entities is owned by Defendant Allergan PLC, which uses them to market and

sell its drugs in the United States. Collectively, these Defendants and entities and their DEA

registrant subsidiaries and affiliates which manufacture, promote, distribute, and sell prescription

opioids nationally, and to Plaintiffs, are referred to as “Actavis”.

                Actavis manufactures or has manufactured the following drugs as well as generic


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 14
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 21 of 247
versions of Kadian, Duragesic, and Opana in the United States:

    Product Name      Chemical Name                                               Schedule
    Kadian            Morphine sulfate, extended release                          Schedule II
    Norco             Hydrocodone bitartrate and acetaminophen                    Schedule II

               Actavis made thousands of payments to physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                           Cephalon Entities
               Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA was in

the business of selling generic opioids, including a generic form of OxyContin from 2005 to

2009. Teva USA is a wholly-owned subsidiary of Defendant Teva Pharmaceutical Industries,

Ltd. (“Teva Ltd.”), an Israeli corporation (collectively “Teva”).

               Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

               Teva and Cephalon, Inc. and their DEA registrant subsidiaries and affiliates

(collectively, “Cephalon”) work together to manufacture, promote, distribute and sell both brand

name and generic versions of the opioids nationally, and to Plaintiffs, including the following:

                   Product Name            Chemical Name         Schedule
                   Actiq                   Fentanyl citrate      Schedule II
                   Fentora                 Fentanyl buccal       Schedule II

               From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, many of whom were not oncologists and did not treat cancer, ostensibly for activities

including participating on speakers’ bureaus, providing consulting services, assisting in post-



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 15
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 22 of 247
marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                       Janssen Entities
               Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

               Defendant Janssen Pharmaceuticals, Inc. (“Janssen Pharmaceuticals”) is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly-owned subsidiary of J&J. J&J corresponds with the FDA regarding Janssen’s products.

Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen Pharmaceuticals,

Inc., which in turn was formerly known as Janssen Pharmaceutica, Inc.

               Defendant Noramco, Inc. (“Noramco”) is a Delaware company headquartered in

Wilmington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active

pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

               Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc. (“OMP”), now known as

Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

               Defendant Janssen Pharmaceutica, Inc. (“Janssen Pharmaceutica”), now known as

Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

               J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica their DEA

registrant subsidiaries and affiliates (collectively, “Janssen”) are or have been engaged in the

manufacture, promotion, distribution, and sale of opioids nationally, and to Plaintiffs. Among

the drugs Janssen manufactures or manufactured are the following:




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 16
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 23 of 247
            Product Name      Chemical Name                                    Schedule
            Duragesic         Fentanyl                                         Schedule II
            Nucynta8          Tapentadol hydrochloride, immediate release      Schedule II

            Nucynta ER        Tapentadol hydrochloride, extended release       Schedule II

                  Janssen made thousands of payments to physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids. Together, Nucynta and Nucynta ER accounted for $172 million in

sales in 2014. Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

                  Janssen, like many other companies, has a corporate code of conduct, which

clarifies the organization’s mission, values and principles. Janssen’s employees are required to

read, understand and follow its Code of Conduct for Health Care Compliance. J&J imposes this

code of conduct on Janssen as a pharmaceutical subsidiary of J&J. Documents posted on J&J’s

and Janssen’s websites confirm J&J’s control of the development and marketing of opioids by

Janssen. Janssen’s website “Ethical Code for the Conduct of Research and Development,”

names only J&J and does not mention Janssen anywhere within the document. The “Ethical

Code for the Conduct of Research and Development” posted on the Janssen website is J&J’s

company-wide Ethical Code, which it requires all of its subsidiaries to follow.

                  The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise

Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

8
    Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.

    COMPLAINT
    Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
    Page 17
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 24 of 247
code. The code governs all of the forms of marketing at issue in this case.

               J&J made payments to thousands of physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

               Information from the U.S. Department of Justice’s Office of the Inspector General

shows that J&J made payments to prescribers, but does not indicate which drug was being

promoted when J&J made these payments. At least one prescriber who previously served on

Janssen’s speakers’ bureau received payment for speaking fees, meals, and travel from

J&J. Upon information and belief, J&J would have similarly made payments to other

participants in Janssen’s speaker’s bureau.

                       Endo Entities
               Defendant Endo Health Solutions Inc. (“EHS”) is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania.

               Defendant Endo Pharmaceuticals, Inc. (“EPI”) is a wholly-owned subsidiary of

EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

               Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal place

of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. and Par

Pharmaceutical Companies, Inc. (collectively “Par Pharmaceutical”) were acquired by Endo

International plc. in September 2015. Par Pharmaceutical is an operating company of Endo

International plc.

               EHS, EPI, Par Pharmaceutical, and their DEA registrant subsidiaries and affiliates


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 18
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 25 of 247
(collectively, “Endo”) manufacture opioids sold nationally, and to Plaintiffs. Among the drugs

Endo manufactures or manufactured are the following:

 Product Name       Chemical Name                                           Schedule
 Opana ER           Oxymorphone hydrochloride, extended release             Schedule II
 Opana              Oxymorphone hydrochloride                               Schedule II
 Percodan           Oxymorphone hydrochloride and aspirin                   Schedule II
 Percocet           Oxymorphone hydrochloride and acetaminophen             Schedule II
 Generic            Oxycodone                                               Schedule II
 Generic            Oxymorphone                                             Schedule II
 Generic            Hydromorphone                                           Schedule II
 Generic            Hydrocodone                                             Schedule II

                Endo made thousands of payments to physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in

2012, accounting for over 10% of Endo’s total revenue; Opana ER yielded revenue of $1.15

billion from 2010 to 2013. Endo also manufactures and sells generic opioids, both directly and

through its subsidiaries, Par Pharmaceuticals and Qualitest Pharmaceuticals, Inc., including

generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

                The Food and Drug Administration requested that Endo remove Opana ER from

the market in June 2017. The FDA relied on post-marketing data in reaching its conclusion

based on risk of abuse.

                       Insys Therapeutics, Inc.
                Insys Therapeutics, Inc. is a Delaware corporation with its principal place of

business in Chandler, Arizona. Insys’ principal product and source of revenue is Subsys:




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 19
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 26 of 247
 Product Name       Chemical Name                                           Schedule
 Subsys             Fentanyl                                                Schedule II

                Insys made thousands of payments to physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids.

                Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,

contained in a single-dose spray device intended for oral, under-the-tongue administration.

Subsys was approved by the FDA solely for the treatment of breakthrough cancer pain.

                In 2016, Insys made approximately $330 million in net revenue from Subsys.

Insys promotes, sells, and distributes Subsys throughout the United States, nationally, and to

Plaintiffs.

                Insys’ founder and owner was recently arrested and charged, along with other

Insys executives, with multiple felonies in connection with an alleged conspiracy to bribe

practitioners to prescribe Subsys and defraud insurance companies. Other Insys executives and

managers were previously indicted.

                       Mallinckrodt Entities
                Defendant Mallinckrodt plc is an Irish public limited company with its

headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

headquarters in Hazelwood, Missouri. Defendant SpecGx LLC is a Delaware limited liability

company with its headquarters in Clayton, Missouri and is a wholly owned subsidiary of

Mallinckrodt plc. Defendant Mallinckrodt LLC (together with Mallinckrodt plc and SpecGx



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 20
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 27 of 247
LLC, “Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.

Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs throughout the

United States, including to Plaintiffs. Mallinckrodt is the largest U.S. supplier of opioid pain

medications and among the top ten generic pharmaceutical manufacturers in the United States,

based on prescriptions.

               Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc., a subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo

for treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid

portfolio in 2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition,

Mallinckrodt developed Xartemis XR, an extended-release combination of oxycodone and

acetaminophen, which the FDA approved in March 2014, and which Mallinckrodt has since

discontinued. Mallinckrodt promoted its branded opioid products with its own direct sales force.

               While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the U.S. Drug Enforcement Administration’s (“DEA”) entire annual quota

for controlled substances that it manufactures. Mallinckrodt also estimated, based on IMS

Health data for the same period, that its generics claimed an approximately 23% market share of

DEA Schedules II and III opioid and oral solid dose medications.

               Mallinckrodt operates a vertically integrated business in the United States:

(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

that have mail-order pharmacies, and hospital buying groups.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 21
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 28 of 247
                   Among the drugs Mallinckrodt manufactures or has manufactured are the

following:

    Product Name        Chemical Name                                            Schedule
    Exalgo              Hydromorphone hydrochloride, extended release            Schedule II
    Roxicodone          Oxycodone hydrochloride                                  Schedule II
    Xartemis XR         Oxycodone hydrochloride and acetaminophen                Schedule II
    Methadose           Methadone hydrochloride                                  Schedule II
    Generic             Morphine sulfate, extended release                       Schedule II
    Generic             Morphine sulfate oral solution                           Schedule II
    Generic             Fentanyl transdermal system                              Schedule II
    Generic             Oral transmucosal fentanyl citrate                       Schedule II
    Generic             Oxycodone and acetaminophen                              Schedule II
    Generic             Hydrocodone bitartrate and acetaminophen                 Schedule II
    Generic             Hydromorphone hydrochloride                              Schedule II
    Generic             Hydromorphone hydrochloride, extended release            Schedule II
    Generic             Naltrexone hydrochloride                                 unscheduled
    Generic             Oxymorphone hydrochloride                                Schedule II
    Generic             Methadone hydrochloride                                  Schedule II
    Generic             Oxycodone hydrochloride                                  Schedule II
    Generic             Buprenorphine and naloxone                               Schedule III

                   Mallinckrodt made thousands of payments to physicians nationwide, ostensibly

for activities including participating on speakers’ bureaus, providing consulting services,

assisting in post-marketing safety surveillance and other services, but in fact to deceptively

promote and maximize the use of opioids.

                   Collectively, Purdue, Actavis, Cephalon, Janssen, Endo, Insys, and Mallinckrodt

are referred to as “Marketing Defendants.”9

                   Distributor Defendants
                   The Distributor Defendants are defined below. At all relevant times, the

9
 Together, Purdue, Cephalon, Janssen, and Endo are also sometimes referred to as “RICO Marketing
Defendants.”

    COMPLAINT
    Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
    Page 22
              Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 29 of 247
Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

the prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor

Defendants are engaged in “wholesale distribution,” as defined under state and federal law.

Plaintiffs allege the unlawful conduct by the Distributor Defendants is a substantial cause for the

volume of prescription opioids plaguing Plaintiffs.

                       Cardinal Health, Inc.
               Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health

care services and products company,” and is the fifteenth largest company by revenue in the

U.S., with annual revenue of $121 billion in 2016. Through its various DEA registrant

subsidiaries and affiliated entities, Cardinal distributes pharmaceutical drugs, including opioids,

throughout the country. Cardinal is an Ohio corporation and is headquartered in Dublin, Ohio.

Based on Defendant Cardinal’s own estimates, one of every six pharmaceutical products

dispensed to United States patients travels through the Cardinal Health network.

                       McKesson Corporation
               McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500

companies, ranking immediately after Apple and ExxonMobil, with annual revenue of $191

billion in 2016. McKesson, through its various DEA registrant subsidiaries and affiliated

entities, is a wholesaler of pharmaceutical drugs that distributes opioids throughout the country.

McKesson is incorporated in Delaware, with its principal place of business in San Francisco,

California.

               In January 2017, McKesson paid a record $150 million to resolve an investigation

by the U.S. Department of Justice (“DOJ”) for failing to report suspicious orders of certain

drugs, including opioids. In addition to the monetary penalty, the DOJ required McKesson to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 23
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 30 of 247
suspend sales of controlled substances from distribution centers in Ohio, Florida, Michigan and

Colorado. The DOJ described these “staged suspensions” as “among the most severe sanctions

ever agreed to by a [Drug Enforcement Administration] registered distributor.”

                       Health Mart Systems, Inc.
               Defendant Health Mart Systems, Inc. (“Health Mart”) is a Delaware corporation

with its principal place of business in California. Health Mart operates as a subsidiary of

McKesson Corporation. During all relevant times, Health Mart has sold and continues to sell

prescription opioids. Health Mart is a franchising and marketing arm that has relationships with

4,700 retail pharmacies nationally.

                       AmerisourceBergen Corporation
               AmerisourceBergen Corporation (“AmerisourceBergen”), through its various

DEA registrant subsidiaries and affiliated entities, including but not limited to

AmerisourceBergen Drug Corporation, is a wholesaler of pharmaceutical drugs that distributes

opioids throughout the country. AmerisourceBergen is the eleventh largest company by revenue

in the United States, with annual revenue of $147 billion in 2016. AmerisourceBergen’s

principal place of business is located in Chesterbrook, Pennsylvania, and it is incorporated in

Delaware.

               Cardinal, McKesson, and AmerisourceBergen are collectively referred to as the

“Distributor Defendants.”10

               Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, sale, and/or dispensing of opioids.

                       Walgreen Co.
               Defendant Walgreen Co. (“Walgreen”) is an Illinois business entity with its

10
 Together, Purdue, Actavis, Cephalon, Endo, Mallinckrodt, Cardinal, McKesson, and
AmerisourceBergen are sometimes referred to as “RICO Supply Chain Defendants.”

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 24
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 31 of 247
principal place of business in Illinois. Walgreen is authorized to conduct business in Alaska.

Defendant Walgreen conducts business as a licensed wholesale distributor under the following

named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.; Walgreen Arizona Drug Co.

(collectively “Walgreens”). At all relevant times, Walgreen, through its various DEA registered

subsidiaries and affiliated entities, distributed prescription opioids at locations in Alaska that

serve citizens of Plaintiffs’ constituent tribes, including in close proximity to hospitals, clinics

and other healthcare facilities serving citizens of the constituent tribes.

                Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 Billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal year 2017.

                Walgreens also has been penalized for serious and flagrant violations of the

Controlled Substances Act (“CSA”). Indeed, Walgreens agreed to the largest settlement in DEA

history - $80 million—to resolve allegations that it committed an unprecedented number of

recordkeeping and dispensing violations of the CSA, including negligently allowing controlled

substances such as oxycodone and other prescription painkillers to be diverted for abuse and

illegal black market sales.11


                        The Kroger Co.

                The Kroger Co. (“Kroger”) is an Ohio corporation with headquarters in

Cincinnati, Ohio. Fred Meyer, Inc. merged with Kroger in 1999. Kroger operates 2,268

pharmacies in the United States, including in Alaska. Kroger is authorized to conduct business

in Alaska as a licensed wholesale distributor, through its various DEA registered subsidiaries and

affiliated entities, including: Kroger Limited Partnership I and Kroger Limited Partnership II. At
11
  Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A
Record Settlement Of $80 Million For Civil Penalties Under The Controlled Substances Act (June 11,
2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-record-settlement-80-million-civil-
penalties-under-controlled.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 25
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 32 of 247
all relevant times, Kroger distributed prescription opioids at locations in Alaska that serve

citizens of Plaintiffs’ constituent tribes, including in close proximity to hospitals, clinics and

other healthcare facilities serving citizens of the constituent tribes.


                        Albertsons Companies LLC

                Albertsons Companies LLC (“Albertsons”) is a Delaware business entity with its

principal place of business in Boise, Idaho. Albertsons is authorized to conduct business in

Alaska as a licensed wholesale distributor, through its various DEA registered subsidiaries and

affiliated entities. Albertsons is the parent company of Carrs-Safeway, which conducts business

in Alaska. At all relevant times, Albertsons distributed prescription opioids at locations in

Alaska that serve citizens of Plaintiffs’ constituent tribes, including in close proximity to

hospitals, clinics and other healthcare facilities serving citizens of the constituent tribes.


                        Walmart Inc.

                Defendant Walmart Inc., formerly known as Wal-Mart Stores, Inc. (“Walmart”) is

a Delaware corporation with its principal place of business in Arkansas. Walmart is authorized

to conduct business in Bentonville, Alaska. At all relevant times, Walmart through its various

DEA registered subsidiaries and affiliated entities, distributed prescription opioids throughout

the United States, including at locations in Alaska that serve citizens of Plaintiffs’ constituent

tribes, including in close proximity to hospitals, clinics and other healthcare facilities serving

citizens of the constituent tribes.


                        CVS Pharmacy, Inc.

                Defendant CVS Pharmacy, Inc. is a Delaware corporation with its principal place

of business in Rhode Island. CVS Pharmacy, Inc. is authorized to conduct business in Alaska as

a licensed wholesale distributor, through its various DEA registered subsidiaries and affiliated

entities, including under the following named business entities: CVS Indiana, L.L.C.; CVS

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 26
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 33 of 247
Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc., d/b/a CVS Pharmacy

Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C

(collectively “CVS”). At all relevant times, CVS has distributed prescription opioids at locations

in Alaska that serve citizens of Plaintiffs’ constituent tribes, including in close proximity to

hospitals, clinics and other healthcare facilities serving citizens of the constituent tribes.

                Agency and Authority
                All of the actions described in this Complaint are part of, and in furtherance of,

the unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management

of Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

                                   FACTUAL ALLEGATIONS

III.    FACTS COMMON TO ALL CLAIMS12

                Opioids and Their Effects
                The term “opioid” refers to a class of drugs that bind with opioid receptors in the

brain and includes natural, synthetic, and semi-synthetic opioids. Natural opioids are derived

from the opium poppy. Generally used to treat pain, opioids produce multiple effects on the

human body, the most significant of which are analgesia, euphoria, and respiratory depression.

                The medicinal properties of opioids have been recognized for millennia—as well

as their potential for abuse and addiction. The opium poppy contains various opium alkaloids,

three of which are used in the pharmaceutical industry today: morphine, codeine, and thebaine.

Early use of opium in Western medicine was with a tincture of opium and alcohol called

laudanum, which contains all of the opium alkaloids and is still available by prescription today.

12
   The allegations in this Complaint are made upon information and belief, without the benefit of
information from the ARCOS database which is currently unavailable to Plaintiffs. Plaintiffs reserve the
right to seek leave to amend or correct this Complaint based upon analysis of ARCOS, IMS Health, and
other data and upon further investigation and discovery.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 27
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 34 of 247
Chemists first isolated the morphine and codeine alkaloids in the early 1800s.

               In 1827, the pharmaceutical company Merck began large-scale production and

commercial marketing of morphine. During the American Civil War, field medics commonly

used morphine, laudanum, and opium pills to treat the wounded, and many veterans were left

with morphine addictions. By 1900, an estimated 300,000 people were addicted to opioids in the

United States, and many doctors prescribed opioids solely to prevent their patients from suffering

withdrawal symptoms. The nation’s first Opium Commissioner, Hamilton Wright, remarked in

1911, “The habit has this nation in its grip to an astonishing extent. Our prisons and our hospitals

are full of victims of it, it has robbed ten thousand businessmen of moral sense and made them

beasts who prey upon their fellows . . . it has become one of the most fertile causes of

unhappiness and sin in the United States.”

               Pharmaceutical companies tried to develop substitutes for opium and morphine

that would provide the same analgesic effects without the addictive properties. In 1898, Bayer

Pharmaceutical Company began marketing diacetylmorphine (obtained from acetylation of

morphine) under the trade name “Heroin.” Bayer advertised heroin as a non-addictive cough and

cold remedy suitable for children, but as its addictive nature became clear, heroin distribution in

the U.S. was limited to prescription only in 1914 and then banned altogether a decade later.

               Although heroin and opium became classified as illicit drugs, there is little

difference between them and prescription opioids. Prescription opioids are synthesized from the

same plant as heroin, have similar molecular structures, and bind to the same receptors in the

human brain.

               Due to concerns about their addictive properties, prescription opioids have usually

been regulated at the federal level as Schedule II controlled substances by the U.S. Drug

Enforcement Administration (“DEA”) since 1970.

               Throughout the twentieth century, pharmaceutical companies continued to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 28
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 35 of 247
develop prescription opioids like Percodan, Percocet, and Vicodin, but these opioids were

generally produced in combination with other drugs, with relatively low opioid content.

                In contrast, OxyContin, the product whose launch in 1996 ushered in the modern

opioid epidemic, is pure oxycodone. Purdue initially made it available in the following strengths:

10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60 mg, 80 mg, and 160 mg. The weakest OxyContin

delivers as much narcotic as the strongest Percocet, and some OxyContin tablets delivered

sixteen times that.

                Medical professionals describe the strength of various opioids in terms of

morphine milligram equivalents (“MME”). According to the CDC, doses at or above 50

MME/day double the risk of overdose compared to 20 MME/day, and one study found that

patients who died of opioid overdose were prescribed an average of 98 MME/day.

                Different opioids provide varying levels of MMEs. For example, just 33 mg of

oxycodone provides 50 MME. Thus, at OxyContin’s twice-daily dosing, the 50 MME/day

threshold is nearly reached by a prescription of 15 mg twice daily. One 160 mg tablet of

OxyContin, which Purdue took off the market in 2001, delivered 240 MME.

                The wide variation in the MME strength of prescription opioids renders

misleading any effort to capture “market share” by the number of pills or prescriptions attributed

to Purdue or other manufacturers. Purdue, in particular, focuses its business on branded, highly

potent pills, causing it to be responsible for a significant percent of the total amount of MME in

circulation, even though it currently claims to have a small percent of the market share in terms

of pills or prescriptions.

                Fentanyl is a synthetic opioid that is 100 times stronger than morphine and 50

times stronger than heroin. First developed in 1959, fentanyl is showing up more and more often

in the market for opioids created by Marketing Defendants’ promotion, with particularly lethal

consequences.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 29
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 36 of 247
               The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s

Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address

“episodic pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental

opioid therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Insys’

Subsys, are designed to be taken in addition to long-acting opioids to specifically address

breakthrough cancer pain, excruciating pain suffered by some patients with end-stage cancer.

The Marketing Defendants promoted the idea that pain should be treated by taking long-acting

opioids continuously and supplementing them by also taking short-acting, rapid-onset opioids for

episodic or “breakthrough” pain.

               Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

tolerance increases, a patient typically requires progressively higher doses in order to obtain the

same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the

“high.” However, opioids depress respiration, and at very high doses can and often do arrest

respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term

opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

               Discontinuing opioids after more than just a few weeks of therapy will cause most

patients to experience withdrawal symptoms. These withdrawal symptoms include: severe

anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

pain, and other serious symptoms, which may persist for months after a complete withdrawal

from opioids, depending on how long the opioids were used.

               As a leading pain specialist doctor put it, the widespread, long-term use of opioids

“was a de facto experiment on the population of the United States. It wasn’t randomized, it


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 30
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 37 of 247
wasn’t controlled, and no data was collected until they started gathering death statistics.”

               The Resurgence of Opioid Use in the United States

                       The Sackler Family Integrated Advertising and Medicine
               Given the history of opioid abuse in the U.S. and the medical profession’s

resulting wariness, the commercial success of the Marketing Defendants’ prescription opioids

would not have been possible without a fundamental shift in prescribers’ perception of the risks

and benefits of long-term opioid use.

               As it turned out, Purdue Pharma was uniquely positioned to execute just such a

maneuver, thanks to the legacy of a man named Arthur Sackler. The Sackler family is the sole

owner of Purdue and one of the wealthiest families in America, with a net worth of $13 billion as

of 2016. The company’s profits go to Sackler family trusts and entities. Yet the Sacklers have

avoided publicly associating themselves with Purdue, letting others serve as the spokespeople for

the company.

               The Sackler brothers—Arthur, Mortimer, and Raymond—purchased a small

patent-medicine company called the Purdue Frederick Company in 1952. It was Arthur Sackler

who created the pharmaceutical advertising industry as we know it, laying the groundwork for

the OxyContin promotion that would make the Sacklers billionaires.

               Arthur Sackler was both a psychiatrist and a marketing executive. He pioneered

both print advertising in medical journals and promotion through physician “education” in the

form of seminars and continuing medical education courses. He also understood the persuasive

power of recommendations from fellow physicians, and did not hesitate to manipulate

information when necessary. For example, one promotional brochure produced by his firm for

Pfizer showed business cards of physicians from various cities as if they were testimonials for

the drug, but when a journalist tried to contact these doctors, he discovered that they did not

exist.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 31
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 38 of 247
                It was Arthur Sackler who, in the 1960s, made Valium into the first $100-million

drug, so popular it became known as “Mother’s Little Helper.” When Arthur’s client, Roche,

developed Valium, it already had a similar drug, Librium, another benzodiazepine, on the market

for treatment of anxiety. So Arthur invented a condition he called “psychic tension”—essentially

stress—and pitched Valium as the solution. The campaign, for which Arthur was compensated

based on volume of pills sold, was a remarkable success.

                Arthur Sackler created not only the advertising for his clients but also the vehicle

to bring their advertisements to doctors—a biweekly newspaper called the Medical Tribune,

which was distributed for free to doctors nationwide. Arthur also conceived a company now

called IMS Health Holdings Inc., which monitors prescribing practices of every doctor in the

U.S. and sells this valuable data to pharmaceutical companies like Marketing Defendants, who

utilize it to target and tailor their sales pitches to individual physicians.

                        Purdue and the Development of OxyContin
                After the Sackler brothers acquired the Purdue Frederick Company in 1952,

Purdue sold products ranging from earwax remover to antiseptic, and it became a profitable

business. As an advertising executive, Arthur Sackler was not involved, on paper at least, in

running Purdue, which would have been a conflict of interest. Raymond Sackler became

Purdue’s head executive, while Mortimer Sackler ran Purdue’s UK affiliate.

                In the 1980s, Purdue, through its UK affiliate, acquired a Scottish drug producer

that had developed a sustained-release technology suitable for morphine. Purdue marketed this

extended-release morphine as MS Contin, and it quickly became Purdue’s bestseller. As the

patent expiration for MS Contin loomed, Purdue searched for a drug to replace it. Around that

time, Raymond’s oldest son, Richard Sackler, who was also a trained physician, became more

involved in the management of the company. Richard had grand ambitions for the company;

according to a long-time Purdue sales representative, “Richard really wanted Purdue to be big—I


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 32
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 39 of 247
mean really big.” Richard believed Purdue should develop another use for its “Contin” timed-

release system.

               In 1990, Purdue’s Vice President of clinical research, Robert Kaiko, sent a memo

to Richard and other executives recommending that the company work on a pill containing

oxycodone. At the time, oxycodone was perceived as less potent than morphine, largely because

it was most commonly prescribed as Percocet, a relatively weak oxycodone-acetaminophen

combination pill. MS Contin was not only approaching patent expiration but had always been

limited by the stigma associated with morphine. Oxycodone did not have that problem, and

what’s more, it was sometimes mistakenly called “oxycodeine,” which also contributed to the

perception of relatively lower potency, because codeine is weaker than morphine. Purdue

acknowledged using this to its advantage when it later pled guilty to criminal charges of

“misbranding” in 2007, admitting that it was “well aware of the incorrect view held by many

physicians that oxycodone was weaker than morphine” and “did not want to do anything ‘to

make physicians think that oxycodone was stronger or equal to morphine’ or to ‘take any

steps . . . that would affect the unique position that OxyContin’” held among physicians.

               For Purdue and OxyContin to be “really big,” Purdue needed to both distance its

new product from the traditional view of narcotic addiction risk, and broaden the drug’s uses

beyond cancer pain and hospice care. A marketing memo sent to Purdue’s top sales executives

in March 1995 recommended that if Purdue could show that the risk of abuse was lower with

OxyContin than with traditional immediate-release narcotics, sales would increase. As discussed

below, Purdue did not find or generate any such evidence, but this did not stop Purdue from

making that claim regardless.

               Armed with this and other misrepresentations about the risks and benefits of its

new drug, Purdue was able to open an enormous untapped market: patients with non-end-of-life,

non-acute, everyday aches and pains. As Dr. David Haddox, a Senior Medical Director at


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 33
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 40 of 247
Purdue, declared on the Early Show, a CBS morning talk program, “There are 50 million patients

in this country who have chronic pain that’s not being managed appropriately every single day.

OxyContin is one of the choices that doctors have available to them to treat that.”

               In pursuit of these 50 million potential customers, Purdue poured resources into

OxyContin’s sales force and advertising, particularly to a far broader audience of primary care

physicians who treated patients with chronic pain complaints. The graph below shows how

promotional spending in the first six years following OxyContin’s launch dwarfed Purdue’s

spending on MS Contin or Defendant Janssen’s spending on Duragesic:




               Prior to Purdue’s launch of OxyContin, no drug company had ever promoted such

a pure, high-strength Schedule II narcotic to so wide an audience of general practitioners.

               Purdue has generated estimated sales of more than $35 billion from opioids since

1996, raking in more than $3 billion in 2015 alone. Remarkably, its opioid sales continued to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 34
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 41 of 247
climb even after a period of media attention and government inquiries regarding OxyContin

abuse in the early 2000s and a criminal investigation culminating in guilty pleas in 2007. Purdue

proved itself skilled at evading full responsibility and continuing to sell through the controversy.

The company’s annual opioid sales of $3 billion in 2015 represent a four-fold increase from its

2006 sales of $800 million.

                 One might imagine that Richard Sackler’s ambitions have been realized. But in

the best tradition of family patriarch Arthur Sackler, Purdue has its eyes on even greater profits.

Under the name of Mundipharma, the Sacklers are looking to new markets for their opioids—

employing the exact same playbook in South America, China, and India as they did in the United

States.

                 In May 2017, a dozen members of Congress sent a letter to the World Health

Organization, warning it of the deceptive practices Purdue is unleashing on the rest of the world

through Mundipharma:

          We write to warn the international community of the deceptive and dangerous
          practices of Mundipharma International—an arm of Purdue Pharmaceuticals. The
          greed and recklessness of one company and its partners helped spark a public
          health crisis in the United States that will take generations to fully repair. We urge
          the World Health Organization (WHO) to do everything in its power to avoid
          allowing the same people to begin a worldwide opioid epidemic. Please learn
          from our experience and do not allow Mundipharma to carry on Purdue’s deadly
          legacy on a global stage. . . .

          Internal documents revealed in court proceedings now tell us that since the early
          development of OxyContin, Purdue was aware of the high risk of addiction it
          carried. Combined with the misleading and aggressive marketing of the drug by
          its partner, Abbott Laboratories, Purdue began the opioid crisis that has
          devastated American communities since the end of the 1990s. Today,
          Mundipharma is using many of the same deceptive and reckless practices to sell
          OxyContin abroad. . . .

          In response to the growing scrutiny and diminished U.S. sales, the Sacklers have
          simply moved on. On December 18, the Los Angeles Times published an
          extremely troubling report detailing how in spite of the scores of lawsuits against
          Purdue for its role in the U.S. opioid crisis, and tens of thousands of overdose
          deaths, Mundipharma now aggressively markets OxyContin internationally. In
          fact, Mundipharma uses many of the same tactics that caused the opioid epidemic
          to flourish in the U.S., though now in countries with far fewer resources to devote

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 35
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 42 of 247
       to the fallout.
               Purdue’s recent pivot to untapped markets—after extracting substantial profits

from American communities and leaving local governments to address the devastating and still

growing damage the company caused—only serves to underscore that Purdue’s actions have

been knowing, intentional, and motivated by profits throughout this entire story.

                         Other Marketing Defendants Leapt at the Opioid Opportunity
               Purdue created a market for the use of opioids for a range of common aches and

pains by misrepresenting the risks and benefits of its opioids, but it was not alone. The other

Marketing Defendants—already manufacturers of prescription opioids—positioned themselves

to take advantage of the opportunity Purdue created, developing both branded and generic

opioids to compete with OxyContin, while, together with Purdue and each other, misrepresenting

the safety and efficacy of their products. These misrepresentations are described in greater detail

in Section D below.

               Endo, which already sold Percocet and Percodan, was the first to submit an

application for a generic extended-release oxycodone to compete with OxyContin. At the same

time, Endo sought FDA approval for another potent opioid, immediate-release and extended-

release oxymorphone, branded as Opana and Opana ER. Oxymorphone, like OxyContin’s active

ingredient oxycodone, is not a new drug; it was first synthesized in Germany in 1914 and sold in

the U.S. by Endo beginning in 1959 under the trade name Numorphan. But Numorphan tablets

proved highly susceptible to abuse. Called “blues” after the light blue color of the 10 mg pills,

Numorphan provoked, according to some users, a more euphoric high than heroin. As the

National Institute on Drug Abuse observed in its 1974 report, “Drugs and Addict Lifestyle,”

Numorphan was extremely popular among addicts for its quick and sustained effect. Endo

withdrew oral Numorphan from the market in 1979.

               Two decades later, however, as communities around the U.S. were first sounding



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 36
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 43 of 247
the alarm about prescription opioids and Purdue executives were being called to testify before

Congress about the risks of OxyContin, Endo essentially reached back into its inventory, dusted

off a product it had previously shelved after widespread abuse, and pushed it into the

marketplace with a new trade name, Opana.

               The clinical trials submitted with Endo’s first application for approval of Opana

were insufficient to demonstrate efficacy, and some subjects in the trials overdosed and had to be

revived with naloxone. Endo then submitted new “enriched enrollment” clinical trials, in which

trial subjects who do not respond to the drug are excluded from the trial, and obtained approval.

Endo began marketing Opana and Opana ER in 2006.

               Like Numorphan, Opana ER was highly susceptible to abuse. On June 8, 2017,

the FDA sought removal of Opana ER. In its press release, the FDA indicated that this was the

first time the agency had taken steps to remove a currently marketed opioid pain medication

from sale due to the public health consequences of abuse. On July 6, 2017, Endo agreed to

withdraw Opana ER from the market.

               Janssen, which already marketed the Duragesic (fentanyl) patch for severe pain,

also joined Purdue in pursuit of the broader chronic pain market. It sought to expand the use of

Duragesic through, for example, advertisements proclaiming, “It’s not just for end stage cancer

anymore!” This claim earned Janssen a warning letter from the FDA, for representing that

Duragesic was “more useful in a broader range of conditions or patients than has been

demonstrated by substantial evidence.”

               Janssen also developed a new opioid compound called tapentadol in 2009,

marketed as Nucynta for the treatment of moderate to severe pain. Janssen launched the

extended-release version, Nucynta ER, for treatment of chronic pain in 2011.

               By adding additional opioids or expanding the use of their existing opioid

products, the other Marketing Defendants took advantage of the market created by Purdue’s


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 37
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 44 of 247
aggressive promotion of OxyContin and reaped enormous profits. For example, Opana ER alone

generated more than $1 billion in revenue for Endo in 2010 and again in 2013. Janssen also

passed the $1 billion mark in sales of Duragesic in 2009.

               Defendants’ Conduct Created an Abatable Public Nuisance
               As alleged throughout this Complaint, Defendants’ conduct created a public

health crisis and a public nuisance.

               The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm and inconvenience

can be abated by, inter alia, (a) educating prescribers (especially primary care physicians and the

most prolific prescribers of opioids) and patients regarding the true risks and benefits of opioids,

including the risk of addiction, in order to prevent the next cycle of addiction; (b) providing

addiction treatment to patients who are already addicted to opioids; and (c) making naloxone

widely available so that overdoses are less frequently fatal.

               Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they are uniquely well positioned to do so. It is the manufacturer of a drug that

has primary responsibility to assure the safety, efficacy, and appropriateness of a drug’s labeling,

marketing, and promotion. And, all companies in the supply chain of a controlled substance are

primarily responsible for ensuring that such drugs are only distributed and dispensed to

appropriate patients and not diverted. These responsibilities exist independent of any FDA or

DEA regulation, to ensure that their products and practices meet both federal and state consumer

protection laws and regulations. As registered manufacturers and distributors of controlled

substances, Defendants are placed in a position of special trust and responsibility and are

uniquely positioned, based on their knowledge of prescribers and orders, to act as a first line of

defense.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 38
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 45 of 247
               The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
               Habits and Public Perception and Increase Demand for Opioids
               In order to accomplish the fundamental shift in perception that was key to

successfully marketing their opioids, the Marketing Defendants designed and implemented a

sophisticated and deceptive marketing strategy. Lacking legitimate scientific research to support

their claims, the Marketing Defendants turned to the marketing techniques first pioneered by

Arthur Sackler to create a series of misperceptions in the medical community and ultimately

reverse the long-settled understanding of the relative risks and benefits of opioids.

               The Marketing Defendants promoted, and profited from, their misrepresentations

about the risks and benefits of opioids for chronic pain even though they knew that their

marketing was false and misleading. The history of opioids, as well as research and clinical

experience over the last 20 years, established that opioids were highly addictive and responsible

for a long list of very serious adverse outcomes. The FDA and other regulators warned

Marketing Defendants of these risks. The Marketing Defendants had access to scientific studies,

detailed prescription data, and reports of adverse events, including reports of addiction,

hospitalization, and deaths—all of which made clear the harms from long-term opioid use and

that patients are suffering from addiction, overdoses, and death in alarming numbers. More

recently, the FDA and CDC issued pronouncements based on existing medical evidence that

conclusively expose the known falsity of these Defendants’ misrepresentations.

               The marketing scheme to increase opioid prescriptions centered around nine

categories of misrepresentations, which are discussed in detail below. The Marketing Defendants

disseminated these misrepresentations through various channels, including through advertising,

sales representatives, purportedly independent organizations these Defendants funded and

controlled, “Front Groups,” so-called industry “Key Opinion Leaders” (“KOLs”) and Continuing

Medical Education (“CME”) programs discussed subsequently below.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 39
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 46 of 247
                       The Marketing Defendants Promoted Multiple Falsehoods About
                       Opioids
               The Marketing Defendants’ misrepresentations fall into the following nine

categories:

               a.      The risk of addiction from chronic opioid therapy is low

               b.      To the extent there is a risk of addiction, it can be easily identified and

                       managed

               c.      Signs of addictive behavior are “pseudoaddiction,” requiring more opioids

               d.      Opioid withdrawal can be avoided by tapering

               e.      Opioid doses can be increased without limit or greater risks

               f.      Long-term opioid use improves functioning

               g.      Alternative forms of pain relief pose greater risks than opioids

               h.      OxyContin provides twelve hours of pain relief

               i.      New formulations of certain opioids successfully deter abuse

               Each of these propositions was false. The Marketing Defendants knew this, but

they nonetheless set out to convince physicians, patients, and the public at large of the truth of

each of these propositions in order to expand the market for their opioids.

               The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants made and to explain their role in the overall marketing

effort, not as a checklist for assessing each Marketing Defendant’s liability. While each

Marketing Defendant deceptively promoted their opioids specifically, and, together with other

Marketing Defendants, opioids generally, not every Marketing Defendant propagated (or needed

to propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each

misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,

patients, and payors about the risk and benefits of opioids. While this Complaint endeavors to

document examples of each Marketing Defendant’s misrepresentations and the manner in which


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 40
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 47 of 247
they were disseminated, they are just that—examples. The Complaint is not, especially prior to

discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each

Marketing Defendant.

                               Falsehood #1: The risk of addiction from chronic opioid
                               therapy is low
               Central to the Marketing Defendants’ promotional scheme was the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to

the expected and intended result that doctors prescribed more opioids to more patients—thereby

enriching the Marketing Defendants and substantially contributing to the opioid epidemic.

               Each of the Marketing Defendants claimed that the potential for addiction from its

opioids was relatively small or non-existent, even though there was no scientific evidence to

support those claims. None of them have acknowledged, retracted, or corrected their false

statements.

               In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at

recommended dose,” and the risk substantially increases with more than three months of use. As

the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

overdose and opioid use disorder” (a diagnostic term for addiction).

                               i.      Purdue’s misrepresentations regarding addiction risk
               When it launched OxyContin, Purdue knew it would need data to overcome

decades of wariness regarding opioid use. It needed some sort of research to back up its

messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as

part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)

found this “research” in the form of a one-paragraph letter to the editor published in the New

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 41
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 48 of 247
England Journal of Medicine (NEJM) in 1980.

                This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of

addiction “rare” for patients treated with opioids. They had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. Porter

and Jick considered a patient not addicted if there was no sign of addiction noted in patients’

records.




                As Dr. Jick explained to a journalist years later, he submitted the statistics to

NEJM as a letter because the data were not robust enough to be published as a study.

                Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

source was a letter to the editor, not a peer-reviewed paper. Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of

OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their

opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”

according to Dr. Jick.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 42
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 49 of 247
               Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I

got my life back,” in which Dr. Alan Spanos says “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.” Purdue trained its sales

representatives to tell prescribers that fewer than 1% of patients who took OxyContin became

addicted. In comparison, in 1999, a Purdue-funded study of patients who used OxyContin for

headaches found that the addiction rate was thirteen per cent.

               Other Marketing Defendants relied on and disseminated the same distorted

messaging. The enormous impact of Marketing Defendants’ misleading amplification of this

letter was well documented in another letter published in the NEJM on June 1, 2017, describing

the way the one-paragraph 1980 letter had been irresponsibly cited and in some cases “grossly

misrepresented.” In particular, the authors of this letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was
       heavily and uncritically cited as evidence that addiction was rare with long-term
       opioid therapy. We believe that this citation pattern contributed to the North
       American opioid crisis by helping to shape a narrative that allayed prescribers’
       concerns about the risk of addiction associated with long-term opioid therapy . . . .
               “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the

opiate manufacturers convince front-line doctors that addiction is not a concern.”

               Alongside its use of the Porter and Jick letter, Purdue also crafted its own

materials and spread its deceptive message through numerous additional channels. In its 1996

press release announcing the release of OxyContin, for example, Purdue declared, “The fear of

addiction is exaggerated.”

               At a hearing before the House of Representatives’ Subcommittee on Oversight

and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

emphasized “legitimate” treatment, dismissing cases of overdose and death as something that

would not befall “legitimate” patients: “Virtually all of these reports involve people who are


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 43
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 50 of 247
abusing the medication, not patients with legitimate medical needs under the treatment of a

healthcare professional.”

                Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called “A Guide to Your New Pain Medicine and How to Become a

Partner Against Pain.” In response to the question: “Aren’t opioid pain medications like

OxyContin Tablets ‘addicting’?,” Purdue claimed that there was no need to worry about

addiction if taking opioids for legitimate, “medical” purposes:

         Drug addiction means using a drug to get “high” rather than to relieve pain. You
         are taking opioid pain medication for medical purposes. The medical purposes are
         clear and the effects are beneficial, not harmful.
                Sales representatives marketed OxyContin as a product “to start with and to stay

with.” Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!”

According to the memo, the target is physician resistance based on concern about addiction:

“The physician wants pain relief for these patients without addicting them to an opioid.”

                Purdue, through its unbranded website Partners Against Pain, stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

“Addiction risk also appears to be low when opioids are dosed properly for chronic, noncancer

pain.”

                Former sales representative Steven May, who worked for Purdue from 1999 to

2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 44
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 51 of 247
OxyContin was that “it’s just too addictive.” May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not

become addicted. In addition, they were trained to say that the 12-hour dosing made the

extended-release opioids less “habit-forming” than painkillers that need to be taken every four

hours.

               According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

               With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is

increased in patients with a personal or family history of substance abuse.”

               However, the FDA made clear to Purdue as early as 2001 that the disclosures in

its OxyContin label were insufficient.

               In 2001, Purdue revised the indication and warnings for OxyContin.

               In the end, Purdue narrowed the recommended use of OxyContin to situations

when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

“potentially fatal dose.” However, Purdue did not, until 2014, change the label as the FDA

suggested, to indicate that OxyContin should not be the first therapy, or even the first opioid,

used, and did not disclose the incidence or risk of overdose and death even when OxyContin was

not abused.

                               ii.     Endo’s misrepresentations regarding addiction risk
               Endo also falsely represented that addiction is rare in patients who are prescribed


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 45
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 52 of 247
opioids.

                Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted.”

                Upon information and belief, Endo improperly instructed its sales representatives

to diminish and distort the risk of addiction associated with Opana ER. Endo’s training materials

for its sales representatives in 2011 also prompted sales representatives to answer “true” to the

statement that addiction to opioids is not common.

                One of the Front Groups with which Endo worked most closely was the American

Pain Foundation (“APF”), described more fully below. Endo provided substantial assistance to,

and exercised editorial control over, the deceptive and misleading messages that APF conveyed

through its National Initiative on Pain Control (“NIPC”) and its website

www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed usually

do not become addicted.”

                Another Endo website, www.PainAction.com, stated: “Did you know? Most

chronic pain patients do not become addicted to the opioid medications that are prescribed for

them.”

                A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,”

Endo-sponsored NIPC stated that “people who have no history of drug abuse, including tobacco,

and use their opioid medication as directed will probably not become addicted.” In numerous

patient education pamphlets, Endo repeated this deceptive message.

         ■      In a patient education pamphlet titled “Understanding Your Pain: Taking
                Oral Opioid Analgesics,” Endo answers the hypothetical patient
                question—”What should I know about opioids and addiction?”—by
                focusing on explaining what addiction is (“a chronic brain disease”) and is
                not (“Taking opioids for pain relief”). It goes on to explain that “[a]ddicts
                take opioids for other reasons, such as unbearable emotional problems.
                Taking opioids as prescribed for pain relief is not addiction.” This
                publication is still available online.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 46
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 53 of 247
               An Endo publication, Living with Someone with Chronic Pain, stated, “Most

health care providers who treat people with pain agree that most people do not develop an

addiction problem.” A similar statement appeared on the Endo website, www.opana.com, until

at least April 2012.

               In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded

by Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks”

of opioids, as shown below:




                               iii.    Janssen’s misrepresentations regarding addiction risk.
               Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

about addiction.” Although Janssen described the website internally as an unbranded third-party

program, it carried Janssen’s trademark and copy approved by Janssen.

               The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug

use or deception” with undertreated pain which can be resolved with “effective pain

management.” A Janssen unbranded website, www.PrescribeResponsibly.com, states that


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 47
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 54 of 247
concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a

small percentage of patients.”

               Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

“myth” the claim that opioids are addictive, and asserted as fact that “[m]any studies show that

opioids are rarely addictive when used properly for the management of chronic pain.” Until

recently, this guide was still available online.




               Janssen’s website for Duragesic included a section addressing “Your Right to

Pain Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The

website’s response: “Addiction is relatively rare when patients take opioids appropriately.”

                                 iv.   Cephalon’s misrepresentations regarding addiction
                                       risk.
               Cephalon sponsored and facilitated the development of a guidebook, Opioid

Medications and REMS: A Patient’s Guide, which included claims that “patients without a

history of abuse or a family history of abuse do not commonly become addicted to opioids.”

Similarly, Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain

(2007), which taught that addiction is rare and limited to extreme cases of unauthorized dose

escalations, obtaining opioids from multiple sources, or theft.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 48
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 55 of 247
               For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

       [C]hronic pain is often undertreated, particularly in the noncancer patient
       population. . . . The continued stigmatization of opioids and their prescription,
       coupled with often unfounded and self-imposed physician fear of dealing with the
       highly regulated distribution system for opioid analgesics, remains a barrier to
       effective pain management and must be addressed. Clinicians intimately involved
       with the treatment of patients with chronic pain recognize that the majority of
       suffering patients lack interest in substance abuse. In fact, patient fears of
       developing substance abuse behaviors such as addiction often lead to
       undertreatment of pain. The concern about patients with chronic pain becoming
       addicted to opioids during long-term opioid therapy may stem from confusion
       between physical dependence (tolerance) and psychological dependence
       (addiction) that manifests as drug abuse.


                               v.      Actavis’s misrepresentations regarding addiction risk.
               Through its “Learn More about customized pain control with Kadian,” material,

Actavis claimed that it is possible to become addicted to morphine-based drugs like Kadian, but

that it is “less likely” to happen in those who “have never had an addiction problem.” The piece

goes on to advise that a need for a “dose adjustment” is the result of tolerance, and “not

addiction.”

               Training for Actavis sales representatives deceptively minimizes the risk of

addiction by: (i) attributing addiction to “predisposing factors” like family history of addiction or

psychiatric disorders; (ii) repeatedly emphasizing the difference between substance dependence

and substance abuse; and (iii) using the term pseudoaddiction, which, as described below,

dismisses evidence of addiction as the undertreatment of pain and, dangerously, counsels doctors

to respond to its signs with more opioids.

               Actavis conducted a market study on takeaways from prescribers’ interactions

with Kadian sales representatives. The doctors had a strong recollection of the sales

representatives’ discussion of the low-abuse potential. Actavis’ sales representatives’

misstatements on the low-abuse potential was considered an important factor to doctors, and was


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 49
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 56 of 247
most likely repeated and reinforced to their patients. Additionally, doctors reviewed visual aids

that the Kadian sales representatives use during the visits, and Actavis noted that doctors

associate Kadian with less abuse and no highs, in comparison to other opioids. Numerous

marketing surveys of doctors in 2010 and 2012, for example, confirmed Actavis’s messaging

about Kadian’s purported low addiction potential, and that it had less abuse potential than other

similar opioids.

               A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and

2) “KADIAN may be less likely to be abused by health care providers and illicit users” because

of “Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.” These statements convey both that (a) Kadian

does not cause euphoria and therefore is less addictive and that (b) Kadian is less prone to

tampering and abuse, even though Kadian was not approved by the FDA as abuse deterrent, and,

upon information and belief, Actavis had no studies to suggest it was.

                               vi.     Mallinckrodt’s misrepresentations regarding addiction
                                       risk
               As described below, Mallinckrodt promoted its branded opioids Exalgo and

Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.

               Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient

safety, provider and drug diversion organizations that are focused on reducing opioid pain

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 50
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 57 of 247
medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance”

itself is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt,

Inc.) copyrighted and registered as a trademark by Covidien, its former parent

company. Materials distributed by the C.A.R.E.S. Alliance, however, include unbranded

publications that do not disclose a link to Mallinckrodt.

               By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online. The false claims and

misrepresentations in this book include the following statements:

       •       “It is currently recommended that every chronic pain patient suffering
               from moderate to severe pain be viewed as a potential candidate for opioid
               therapy.”

       •       “When chronic pain patients take opioids to treat their pain, they rarely
               develop a true addiction and drug craving.”

       •       “Only a minority of chronic pain patients who are taking long-term
               opioids develop tolerance.”

       •       “The bottom line: Only rarely does opioid medication cause a true
               addiction when prescribed appropriately to a chronic pain patient who
               does not have a prior history of addiction.”

       •       “Here are the facts. It is very uncommon for a person with chronic pain to
               become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of
               any addiction and (2) he only takes the medication to treat pain.”

       •       “Studies have shown that many chronic pain patients can experience
               significant pain relief with tolerable side effects from opioid narcotic
               medication when taken daily and no addiction.”
               In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt

stated that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 51
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 58 of 247
               Marketing Defendants’ suggestions that the opioid epidemic is the result of bad

patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme,

but is at odds with the facts. While there are certainly patients who unlawfully obtain opioids,

they are a small minority. For example, patients who “doctor-shop”—i.e., visit multiple

prescribers to obtain opioid prescriptions—are responsible for roughly 2% of opioid

prescriptions. The epidemic of opioid addiction and abuse is overwhelmingly a problem of false

marketing (and unconstrained distribution) of the drugs, not problem patients.

                               Falsehood #2: To the extent there is a risk of addiction, it can
                               be easily identified and managed
               While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

that some patients are at risk of opioid addiction, doctors can effectively identify and manage

that risk by using screening tools or questionnaires. In materials they produced, sponsored, or

controlled, Defendants instructed patients and prescribers that screening tools can identify

patients predisposed to addiction, thus making doctors feel more comfortable prescribing opioids

to their patients and patients more comfortable starting opioid therapy for chronic pain. These

tools, they say, identify those with higher addiction risks (stemming from personal or family

histories of substance use, mental illness, trauma, or abuse) so that doctors can then more closely

monitor those patients.

               Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials, with prescribers. Janssen, on its

website PrescribeResponsibly.com, states that the risk of opioid addiction “can usually be

managed” through tools such as opioid agreements between patients and doctors. The website,

which directly provides screening tools to prescribers for risk assessments, includes a “[f]our

question screener” to purportedly help physicians identify and address possible opioid misuse.

               Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 52
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 59 of 247
People Living with Pain (2007), which also falsely reassured patients that opioid agreements

between doctors and patients can “ensure that you take the opioid as prescribed.”

                Purdue sponsored a 2011 webinar taught by Dr. Webster, entitled Managing

Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”

                Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening

tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose

deaths.”

                Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with

opioids.

                Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s

bureau in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of

Opioids, (i) recommended screening patients using tools like (a) the Opioid Risk Tool created by

Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for Patients with

Pain, and (ii) taught that patients at high risk of addiction could safely receive chronic opioid

therapy using a “maximally structured approach” involving toxicology screens and pill counts.

The ORT was linked to by Endo-supported websites, as well.

                There are three fundamental flaws in the Marketing Defendants’ representations

that doctors can consistently identify and manage the risk of addiction. First, there is no reliable


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 53
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 60 of 247
scientific evidence that doctors can depend on the screening tools currently available to

materially limit the risk of addiction. Second, there is no reliable scientific evidence that high-

risk patients identified through screening can take opioids long-term without triggering

addiction, even with enhanced monitoring. Third, there is no reliable scientific evidence that

patients who are not identified through such screening can take opioids long-term without

significant danger of addiction.

                               Falsehood #3: Signs of addictive behavior are
                               “pseudoaddiction,” requiring more opioids
               The Marketing Defendants instructed patients and prescribers that signs of

addiction are actually indications of untreated pain, such that the appropriate response is to

prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director for

Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he characterized as

“the iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate

pain management.” In other words, people on prescription opioids who exhibited classic signs of

addiction— for example, asking for more and higher doses of opioids, self-escalating their doses,

or claiming to have lost prescriptions in order to get more opioids—were not addicted, but rather

simply suffering from undertreatment of their pain.

               In the materials and outreach they produced, sponsored, or controlled, Defendants

made each of these misrepresentations and omissions, and have never acknowledged, retracted,

or corrected them.

               Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Fishman and discussed in more

detail below, which taught that behaviors such as “requesting drugs by name,” “demanding or

manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are

signs of genuine addiction, are all really signs of “pseudoaddiction.”

               Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 54
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 61 of 247
Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated

this pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true

addiction but “pseudoaddiction” caused by untreated pain.

               According to documents provided by a former Purdue detailer, sales

representatives were trained and tested on the meaning of pseudoaddiction, from which it can be

inferred that sales representatives were directed to, and did, describe pseudoaddiction to

prescribers. Purdue’s Pain Management Kit is another example of publication used by Purdue’s

sales force that endorses pseudoaddiction by claiming that “pain-relief seeking behavior can be

mistaken for drug-seeking behavior.” Upon information and belief, the kit was in use from

roughly 2011 through at least June 2016.

               Similarly, internal documents show that Endo trained its sales representatives to

promote the concept of pseudoaddiction. A training module taught sales representatives that

addiction and pseudoaddiction were commonly confused. The module went on to state that:

“The physician can differentiate addiction from pseudoaddiction by speaking to the patient about

his/her pain and increasing the patient’s opioid dose to increase pain relief.”

               Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid

Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction

and listed “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction,

and addiction” as an element to be considered in awarding grants to CME providers.

               Upon information and belief, Endo itself has repudiated the concept of

pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been empirically

validated and in fact has been abandoned by some of its proponents,” the New York Attorney

General, in a 2016 settlement with Endo, reported that “Endo’s Vice President for

Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware of any


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 55
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 62 of 247
research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty in

distinguishing “between addiction and ‘pseudoaddiction.’” Endo thereafter agreed not to “use the

term ‘pseudoaddiction’ in any training or marketing” in New York.

               Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until at least May

2012.

               Janssen also currently runs a website, www.Prescriberesponsibly.com, which

claims that concerns about opioid addiction are “overestimated,” and describes pseudoaddiction

as “a syndrome that causes patients to seek additional medications due to inadequate

pharmacotherapy being prescribed. Typically when the pain is treated appropriately the

inappropriate behavior ceases.”

               The CDC Guideline nowhere recommends attempting to provide more opioids to

patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

that pseudoaddiction “is already something we are debunking as a concept” and became “too

much of an excuse to give patients more medication. It led us down a path that caused harm.”

                               Falsehood #4: Opioid withdrawal can be avoided by tapering
               In an effort to underplay the risk and impact of addiction, the Marketing

Defendants falsely claimed that, while patients become physically dependent on opioids,

physical dependence is not the same as addiction and can be easily addressed, if and when pain

relief is no longer desired, by gradually tapering patients’ dose to avoid withdrawal. Defendants

failed to disclose the extremely difficult and painful symptoms that patients can experience when

they are removed from opioids—adverse effects that also make it less likely that patients will be

able to stop using the drugs. Defendants also failed to disclose how difficult it is for patients to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 56
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 63 of 247
stop using opioids after they have used them for prolonged periods.

               A non-credit educational program sponsored by Endo, Persistent Pain in the Older

Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop using

opioids, could be avoided by simply tapering a patient’s opioid dose over ten days. However, this

claim is at odds with the experience of patients addicted to opioids. Most patients who have been

taking opioids regularly will, upon stopping treatment, experience withdrawal, characterized by

intense physical and psychological effects, including anxiety, nausea, headaches, and delirium,

among others. This painful and arduous struggle to terminate use can leave many patients

unwilling or unable to give up opioids and heightens the risk of addiction.

               Purdue sponsored the APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not

disclose the significant hardships that often accompany cessation of use.

               To this day, the Marketing Defendants have not corrected or retracted their

misrepresentations regarding tapering as a solution to opioid withdrawal.

                               Falsehood #5: Opioid doses can be increased without limit or
                               greater risks
               In materials they produced, sponsored or controlled, Marketing Defendants

instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

of the Marketing Defendants’ claims was deceptive in that it omitted warnings of increased

adverse effects that occur at higher doses, effects confirmed by scientific evidence.

               These misrepresentations were integral to the Marketing Defendants’ promotion

of prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic

effects, so that achieving long-term pain relief requires constantly increasing the dose.

               In a 1996 sales memo regarding OxyContin, for example, a regional manager for

Purdue instructed sales representatives to inform physicians that there is “no[] upward limit” for

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 57
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 64 of 247
dosing and ask “if there are any reservations in using a dose of 240mg-320mg of OxyContin.”

                In addition, sales representatives aggressively pushed doctors to prescribe

stronger doses of opioids. For example, one Purdue sales representative wrote about how his

regional manager would drill the sales team on their upselling tactics:

        It went something like this. “Doctor, what is the highest dose of OxyContin you
        have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain
        score is still high you can increase the dose 100% to 40mg Q12h, will you do
        that?” “Okay.” “Doctor, what if that patient them came back and said their pain
        score was still high, did you know that you could increase the OxyContin dose to
        80mg Q12h, would you do that?” “I don’t know, maybe.” “Doctor, but you do
        agree that you would at least Rx the 40mg dose, right?” “Yes.”

        The next week the rep would see that same doctor and go through the same
        discussion with the goal of selling higher and higher doses of OxyContin.
                These misrepresentations were particularly dangerous. As noted above, opioid

doses at or above 50 MME/day double the risk of overdose compared to 20 MME/day, and 50

MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg every twelve hours

is ten times that.

                In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.”

                Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

may be increased until “you are on the right dose of medication for your pain,” at which point

further dose increases would not be required.

                Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take

the opioid now, will it work later when I really need it?” The response is, “The dose can be

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 58
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 65 of 247
increased . . . .You won’t ‘run out’ of pain relief.”

               Purdue and Cephalon sponsored APF’s Treatment Options: A Guide for People

Living with Pain (2007), which taught patients that opioids have “no ceiling dose” and therefore

are safer than NSAIDs.

               Marketing Defendants were aware of the greater dangers high dose opioids posed.

In 2013, the FDA acknowledged “that the available data do suggest a relationship between

increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly

suggest a positive association between high-dose opioid use and the risk of overdose and/or

overdose mortality.” For example, a study of the Veterans Health Administration published in

2011 found that higher maximum prescribed daily opioid doses were associated with a higher

risk of opioid overdose deaths.

                               Falsehood #6: Long-term opioid use improves functioning
               Despite the lack of evidence of improved function and the existence of evidence

to the contrary, the Marketing Defendants consistently promoted opioids as capable of improving

patients’ function and quality of life because they viewed these claims as a critical part of their

marketing strategies. In recalibrating the risk-benefit analysis for opioids, increasing the

perceived benefits of treatment was necessary to overcome its risks.

               Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that

supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”

               Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

       Janssen has been stressing decreased side effects, especially constipation, as well
       as patient quality of life, as supported by patient rating compared to sustained
       release morphine…We do not have such data to support OxyContin
       promotion. . . . In addition, Janssen has been using the “life uninterrupted”

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 59
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 66 of 247
       message in promotion of Duragesic for non-cancer pain, stressing that Duragesic
       “helps patients think less about their pain.” This is a competitive advantage based
       on our inability to make any quality of life claims.
               Despite its acknowledgment that “[w]e do not have such data to support

OxyContin promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American

Medical Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily

fly-fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.”

               Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are

effective in improving daily function, psychological health, and health-related quality of life for

chronic pain patients. But the article cited as support for this in fact stated the contrary, noting

the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids.”

               A series of medical journal advertisements for OxyContin in 2012 presented

“Pain Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement. For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

effectively.

               Similarly, since at least May of 2011, Endo has distributed and made available on

its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

patients with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

               As noted above, Janssen sponsored and edited a patient education guide entitled



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 60
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 67 of 247
Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the

cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by

Cephalon, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’

function. The book remains for sale online.

               In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

               The APF’s Treatment Options: A Guide for People Living with Pain (2007),

sponsored by Purdue and Cephalon, counseled patients that opioids “give [pain patients] a

quality of life we deserve.” The guide was available online until APF shut its doors in May 2012.

               Endo’s NIPC website www.Painknowledge.com claimed that with opioids, “your

level of function should improve; you may find you are now able to participate in activities of

daily living, such as work and hobbies, that you were not able to enjoy when your pain was

worse.” In addition to “improved function,” the website touted improved quality of life as a

benefit of opioid therapy. The grant request that Endo approved for this project specifically

indicated NIPC’s intent to make claims of functional improvement.

               Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

               Mallinckrodt’s website, in a section on responsible use of opioids, claims that


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 61
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 68 of 247
“[t]he effective pain management offered by our medicines helps enable patients to stay in the

workplace, enjoy interactions with family and friends, and remain an active member of society.”

                The Marketing Defendants’ claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. There are no controlled studies

of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’

pain and function long term. The FDA, for years, has made clear through warning letters to

manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

patients’ function and quality of life. 13 Based upon a review of the existing scientific evidence,

the CDC Guideline concluded that “there is no good evidence that opioids improve pain or

function with long-term use.”

                Consistent with the CDC’s findings, substantial evidence exists demonstrating

that opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health.

For example, a 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in functional outcomes over other non-addicting treatments. The few longer-term

studies of opioid use had “consistently poor results,” and “several studies have showed that

[using] opioids for chronic pain may actually worsen pain and functioning . . .” along with

general health, mental health, and social function. Over time, even high doses of potent opioids

often fail to control pain, and patients exposed to such doses are unable to function normally.

                The available evidence indicates opioids may worsen patients’ health and pain.

Increased duration of opioid use is also strongly associated with increased prevalence of mental

13
  The FDA has warned other drugmakers that claims of improved function and quality of life were
misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims that Actavis’ opioid,
Kadian, had an “overall positive impact on a patient’s work, physical and mental functioning, daily
activities, or enjoyment of life.”); Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg.,
Adver., & Commc’ns, to Brian A. Markison, Chairman, President and Chief Executive Officer, King
Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that “patients who are treated with [Avinza
(morphine sulfate ER)] experience an improvement in their overall function, social function, and ability to
perform daily activities . . . has not been demonstrated by substantial evidence or substantial clinical
experience.”). The FDA’s warning letters were available to Defendants on the FDA website.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 62
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 69 of 247
health disorders (depression, anxiety, post-traumatic stress disorder, and substance abuse),

increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.” According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].”

               As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and

social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.” In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work. Another study demonstrated that

injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than

workers with similar injuries who received no opioids at all. Moreover, the first randomized

clinical trial designed to make head-to-head comparisons between opioids and other kinds of

pain medications was recently published on March 6, 2018, in the Journal of the American

Medical Association. The study reported that “[t]here was no significant difference in pain-

related function between the 2 groups”—those whose pain was treated with opioids and those

whose pain was treated with non-opioids, including acetaminophen and other non-steroidal anti-

inflammatory drugs (“NSAIDs”) like ibuprofen. Accordingly, the study concluded: “Treatment

with opioids was not superior to treatment with nonopioid medications for improving pain-

related function over 12 months.”




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 63
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 70 of 247
                               Falsehood #7: Alternative forms of pain relief pose greater
                               risks than opioids
               In materials they produced, sponsored or controlled, the Marketing Defendants

omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of

competing products so that prescribers and patients would favor opioids over other therapies

such as over-the-counter acetaminophen or over-the-counter or prescription NSAIDs.

               For example, in addition to failing to disclose in promotional materials the risks of

addiction, overdose, and death, the Marketing Defendants routinely ignored the risks of

hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which

the patient becomes more sensitive to certain painful stimuli over time;” hormonal dysfunction;

decline in immune function; mental clouding, confusion, and dizziness; increased falls and

fractures in the elderly; neonatal abstinence syndrome (when an infant exposed to opioids

prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol or with

benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids,

particularly to veterans suffering from pain.

               The APF’s Treatment Options: A Guide for People Living with Pain, sponsored

by Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period

of months,” with no corresponding warning about opioids. The publication falsely attributed

10,000 to 20,000 deaths annually to NSAID overdoses, when the figure is closer to 3,200.

               Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

risks of increased doses from opioids. Finding Relief described the advantages and

disadvantages of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The

disadvantages of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or

liver damage if taken at high doses or for a long time,” “adverse reactions in people with

asthma,” and “can increase the risk of heart attack and stroke.” The only adverse effects of


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 64
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 71 of 247
opioids listed are “upset stomach or sleepiness,” which the brochure claims will go away, and

constipation.

                Endo’s NIPC website, Painknowledge.com, which contained a flyer called “Pain:

Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

dependence, addiction, and death.

                As another example, the Endo-sponsored CME put on by NIPC, Persistent Pain in

the Older Adult, discussed above, counseled that acetaminophen should be used only short-term

and includes five slides on the FDA’s restrictions on acetaminophen and its adverse effects,

including severe liver injury and anaphylaxis (shock). In contrast, the CME downplays the risk

of opioids, claiming opioids have “possibly less potential for abuse than in younger patients,”

and does not list overdose among the adverse effects. Some of those misrepresentations are

described above; others are laid out below.

                In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.” The article asserted:

       Opioids represent a highly effective but controversial and often misunderstood
       class of analgesic medications for controlling both chronic and acute pain. The
       phenomenon of tolerance to opioids—the gradual waning of relief at a given
       dose—and fears of abuse, diversion, and misuse of these medications by patients
       have led many clinicians to be wary of prescribing these drugs, and/or to restrict
       dosages to levels that may be insufficient to provide meaningful relief.
                To help allay these concerns, Endo emphasized the risks of NSAIDs as an

alternative to opioids. The article included a case study that focused on the danger of extended

use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

provide the same detail concerning the serious side effects associated with opioids.

                Additionally, Purdue acting with Endo sponsored Overview of Management

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 65
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 72 of 247
Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

               As a result of the Marketing Defendants’ deceptive promotion of opioids over

safer and more effective drugs, opioid prescriptions increased even as the percentage of patients

visiting a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000

and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

prescribing.

                               Falsehood #8: OxyContin provides twelve hours of pain relief
               Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provides the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

               Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

the following chart, which was apparently adapted from Purdue’s own sales materials:




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 66
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 73 of 247
                The reduced release of the drug over time means that the oxycodone no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times

relevant to this action.

                OxyContin tablets provide an initial absorption of approximately 40% of the

active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

opioid triggers a powerful psychological response. OxyContin thus behaves more like an

immediate release opioid, which Purdue itself once claimed was more addicting in its original

1995 FDA-approved drug label. Second, the initial burst of oxycodone means that there is less of

the drug at the end of the dosing period, which results in the drug not lasting for a full twelve

hours and precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose”


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 67
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 74 of 247
failure. The FDA found in 2008 that a “substantial number” of chronic pain patients will

experience end-of-dose failure with OxyContin.

               End-of-dose failure renders OxyContin even more dangerous because patients

begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.” Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall amount of opioids they are taking.

               It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies

evaluating the safety and efficacy with dosing more frequently than every 12 hours,” that is

because Purdue has conducted no such studies.

               Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-

axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 68
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 75 of 247
               Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

dosing was emphasized as the most important benefit.”

               Purdue executives therefore maintained the messaging of twelve-hour dosing

even when many reports surfaced that OxyContin did not last twelve hours. Instead of

acknowledging a need for more frequent dosing, Purdue instructed its representatives to push

higher-strength pills, even though higher dosing carries its own risks, as noted above. It also

means that patients will experience higher highs and lower lows, increasing their craving for

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 69
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 76 of 247
their next pill. Nationwide, based on an analysis by the Los Angeles Times, more than 52% of

patients taking OxyContin longer than three months are on doses greater than 60 milligrams per

day—which converts to the 90 MED that the CDC Guideline urges prescribers to “avoid” or

“carefully justify.”

                The information that OxyContin did not provide pain relief for a full twelve hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

of two was set out in Purdue’s internal documents as early as 1999 and is apparent from

MEDWATCH Adverse Event reports for OxyContin.

                Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of

12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.

                For example, in a 1996 sales strategy memo from a Purdue regional manager, the

manager emphasized that representatives should “convinc[e] the physician that there is no need”

for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and

instead the solution is prescribing higher doses.” One sales manager instructed her team that

anything shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!”

                Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at

greater risk of overdose, addiction, and other adverse effects.

                               Falsehood #9: New formulations of certain opioids successfully
                               deter abuse
                Rather than take the widespread abuse of and addiction to opioids as reason to

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 70
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 77 of 247
cease their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as

a competitive opportunity. These companies developed and oversold “abuse-deterrent

formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

continue to safely prescribe their opioids, as well as an advantage of these expensive branded

drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less

subject to abuse than other opioids.

               The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by nonoral routes.” Tom Frieden, the former Director of the

CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.”

                               i.      Purdue’s deceptive marketing of reformulated
                                       OxyContin and Hysingla ER
               Reformulated ADF OxyContin was approved by the FDA in April 2010. It was

not until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference

to the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of

abuse.

               It is unlikely a coincidence that reformulated OxyContin was introduced shortly

before generic versions of OxyContin were to become available, threatening to erode Purdue’s

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 71
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 78 of 247
market share and the price it could charge. Purdue nonetheless touted its introduction of ADF

opioids as evidence of its good corporate citizenship and commitment to address the opioid

crisis.

                 Despite its self-proclaimed good intention, Purdue merely incorporated its

generally deceptive tactics with respect to ADF. Purdue sales representatives regularly

overstated and misstated the evidence for and impact of the abuse-deterrent features of these

opioids. Specifically, Purdue sales representatives:

          claimed that Purdue’s ADF opioids prevent tampering and that its ADFs could not
          be crushed or snorted;

          claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

          asserted or suggested that its ADF opioids are non-addictive or less addictive,

          asserted or suggested that Purdue’s ADF opioids are safer than other opioids,
          could not be abused or tampered with, and were not sought out for diversion; and

          failed to disclose that Purdue’s ADF opioids do not impact oral abuse or misuse.
                 If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug, but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

                 Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with and abused.

                 In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse).” In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in

its label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to

OxyContin were associated with oral consumption, and that only 2% of deaths were associated

with recent injection and only 0.2% with snorting the drug.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 72
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 79 of 247
                The FDA’s Director of the Division of Epidemiology stated in September 2015

that no data that she had seen suggested the reformulation of OxyContin “actually made a

reduction in abuse,” between continued oral abuse, shifts to injection of other drugs (including

heroin), and defeat of the ADF mechanism. Even Purdue’s own funded research shows that half

of OxyContin abusers continued to abuse OxyContin orally after the reformulation rather than

shift to other drugs.

                A 2013 article presented by Purdue employees based on review of data from

poison control centers, concluded that ADF OxyContin can reduce abuse, but it ignored

important negative findings. The study revealed that abuse merely shifted to other drugs and

that, when the actual incidence of harmful exposures was calculated, there were more harmful

exposures to opioids after the reformulation of OxyContin. In short, the article deceptively

emphasized the advantages and ignored the disadvantages of ADF OxyContin.

                Websites and message boards used by drug abusers, such as bluelight.org and

reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including

through grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is

dissolved. Purdue has been aware of these methods of abuse for more than a decade.

                One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

                In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 73
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 80 of 247
product has a meaningful impact on abuse.” Upon information and belief, Purdue never

presented the data to the FDA because the data would not have supported claims that

OxyContin’s ADF properties reduced abuse or misuse.

                Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national

newspapers also continues to claim its ADF opioids as evidence of its efforts to reduce opioid

abuse, continuing to mislead prescribers, patients, payors, and the public about the efficacy of its

actions.

                               ii.     Endo’s deceptive marketing of reformulated Opana ER
                As the expiration of its patent exclusivity for Opana ER neared, Endo also made

abuse-deterrence a key to its marketing strategy.

                Opana ER was particularly likely to be tampered with and abused. That is because

Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism

remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream

relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap

between bioavailability when consumed orally versus snorting or injection, the greater the

incentive for users to manipulate the drug’s means of administration.

                Endo knew by July 2011 that “some newer statistics around abuse and diversion

are not favorable to our product.”

                In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 74
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 81 of 247
               Even prior to its approval, the FDA had advised Endo that it could not market the

new Opana ER as abuse-deterrent. The FDA found that such promotional claims “may provide a

false sense of security since the product may be chewed and ground for subsequent abuse.” In

other words, Opana ER was still crushable. Indeed, Endo’s own studies dating from 2009 and

2010 showed that Opana ER could be crushed and ground, and, in its correspondence with the

FDA, Endo admitted that “[i]t has not been established that this new formulation of Opana ER is

less subject to misuse, abuse, diversion, overdose, or addiction.”

               Further, a January 4, 2011 FDA Discipline Review letter made clear to Endo that

“[t]he totality of these claims and presentations suggest that, as a result of its new formulation,

Opana ER offers a therapeutic advantage over the original formulation when this has not been

demonstrated by substantial evidence or substantial clinical experience. In addition these claims

misleadingly minimize the risks associated with Opana ER by suggesting that the new

formulation’s “INTAC” technology confers some form of abuse-deterrence properties when this

has not been demonstrated by substantial evidence.” The FDA acknowledged that while there is

“evidence to support some limited improvement” provided by the new coating, but it would not

let Endo promote any benefit because “there are several limitations to this data.” Also, Endo was

required to add language to its label specifically indicating that “Opana ER tablets may be

abused by crushing, chewing, snorting, or injecting the product. These practices will result in

less controlled delivery of the opioid and pose a significant risk to the abuser that could result in

overdose and death.”

               The FDA expressed similar concerns in nearly identical language in a May 7,

2012 letter to Endo responding to a February 2, 2012, “request … for comments on a launch

Draft Professional Detail Aid … for Opana ER.” The FDA’s May 2012 letter also includes a full

two pages of comments regarding “Omissions of material facts” that Endo left out of the

promotional materials.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 75
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 82 of 247
               Endo consciously chose not to do any post-approval studies that might satisfy the

FDA. According to internal documents, the company decided, by the time its studies would be

done, generics would be on the market and “any advantages for commercials will have

disappeared.” However, this lack of evidence did not deter Endo from marketing Opana ER as

ADF while its commercial window remained open.

               Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it

was less able to be crushed and snorted and that it was resistant injection by syringe. Borrowing

a page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the

market and sought a determination that its decision was made for safety reasons (its lack of

abuse-deterrence), which would prevent generic copies of original Opana ER.

               Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, which Endo spent on developing the

reformulated drug to “promote the public welfare” would be lost. The FDA responded that:

“Endo’s true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”

               Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo

claimed in September 2012 to be “proud” that “almost all remaining inventory” of the original

Opana ER had “been utilized.”

               In its citizen petition, Endo asserted that redesigned Opana ER CRF had “safety


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 76
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 83 of 247
advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue

that it developed Opana ER for patient safety reasons and that the new formulation would help,

for example, “where children unintentionally chew the tablets prior to an accidental ingestion.”

               However, in rejecting the petition in a 2013 decision, the FDA found that “study

data show that the reformulated version’s extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact,

the FDA warned that preliminary data—including in Endo’s own studies—suggested that a

higher percentage of reformulated Opana ER abuse is via injection than was the case with the

original formulation.

               Meanwhile, in 2012, an internal memorandum to Endo account executives noted

that abuse of Opana ER had “increased significantly” in the wake of the purportedly abuse-

deterrent formulation. In February 2013, Endo received abuse data regarding Opana ER from

Inflexxion, Inc., which gathers information from substance abusers entering treatment and

reviews abuse-focused internet discussions that confirmed continued abuse, particularly by

injection.

               In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER increased by more than 500%. Endo’s own data, presented

in 2014, found between October 2012 and March 2014, 64% of abusers of Opana ER did so by

injection, compared with 36% for the old formulation. The transition into injection of Opana ER

made the drug even less safe than the original formulation. Injection carries risks of HIV,

Hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

               Publicly, Endo sought to marginalize the problem. On a 2013 call with investors,

when asked about an outbreak of TTP in Tennessee from injecting Opana ER, Endo sought to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 77
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 84 of 247
limit its import by assigning it to “a very, very distinct area of the country.”

               Despite its knowledge that Opana ER was widely abused and injected, Endo

marketed the drug as tamper-resistant and abuse-deterrent. Upon information and belief, based

on the company’s detailing elsewhere, Endo sales representatives informed doctors that Opana

ER was abuse-deterrent, could not be tampered with, and was safe. In addition, sales

representatives did not disclose evidence that Opana was easier to abuse intravenously and, if

pressed by prescribers, claimed that while outlier patients might find a way to abuse the drug,

most would be protected.

               A review of national surveys of prescribers regarding their “take-aways” from

pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” An

internal Endo document also notes that market research showed that, “[l]ow abuse potential

continues as the primary factor influencing physicians’ anticipated increase in use of Opana ER

over the next 6 months.”

               In its written materials, Endo marketed Opana ER as having been designed to be

crush-resistant, knowing that this would (falsely) imply that Opana ER actually was crush-

resistant and that this crush-resistant quality would make Opana ER less likely to be abused. For

example, a June 14, 2012 Endo press release announced “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

               The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers.” The press release

described the old formulation of Opana as subject to abuse and misuse, but failed to disclose the

absence of evidence that reformulated Opana was any better. In September 2012, another Endo


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 78
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 85 of 247
press release stressed that reformulated Opana ER employed “INTAC Technology” and

continued to describe the drug as “designed to be crush-resistant.”

               Similarly, journal advertisements that appeared in April 2013 stated Opana ER

was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

on the Pain Medicine News website, which was accessible to patients and prescribers.

               Endo, upon information and belief, targeted particular geographies for the

redesigned Opana ER where abuse was most rampant.

               In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017. Endo

announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                               iii.    Other Marketing Defendants’ misrepresentations
                                       regarding abuse deterrence
               A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide declares that

“unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

morphine sulfate for intravenous use by illicit users,” and “KADIAN may be less likely to be

abused by health care providers and illicit users” because of its “[s]low onset of action.” Kadian,

however, was not approved by the FDA as abuse deterrent, and, upon information and belief,

Actavis had no studies to suggest it was.

               Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 79
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 86 of 247
may make it difficult to extract the active ingredient using common forms of physical and

chemical tampering, including chewing, crushing and dissolving.” One member of the FDA’s

Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse

potential comparable to oxycodone” and further stated that “we predict that Exalgo will have

high levels of abuse and diversion.”

               With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.” In anticipation of

Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”

               While Marketing Defendants promote patented technology as the solution to

opioid abuse and addiction, none of their “technology” addresses the most common form of

abuse—oral ingestion—and their statements regarding abuse-deterrent formulations give the

misleading impression that these reformulated opioids can be prescribed safely.

               In sum, each of the nine categories of misrepresentations discussed above

regarding the use of opioids to treat chronic pain was not supported by or was contrary to the

scientific evidence. In addition, the misrepresentations and omissions set forth above and

elsewhere in this Complaint are misleading and contrary to the Marketing Defendants’ products’

labels.

                       The Marketing Defendants Disseminated Their Misleading Messages
                       About Opioids Through Multiple Channels
               The Marketing Defendants’ false marketing campaign not only targeted the

medical community who had to treat chronic pain, but also patients who experience chronic pain.

               The Marketing Defendants utilized various channels to carry out their marketing

scheme of targeting the medical community and patients with deceptive information about

opioids: (1) ”Front Groups” with the appearance of independence from the Marketing

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 80
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 87 of 247
Defendants; (2) so-called KOLs, that is, doctors who were paid by the Marketing Defendants to

promote their pro-opioid message; (3) CME programs controlled and/or funded by the Marketing

Defendants; (4) branded advertising; (5) unbranded advertising; (6) publications; (7) direct,

targeted communications with prescribers by sales representatives or “detailers”; and (8)

speakers bureaus and programs.

                               The Marketing Defendants Directed Front Groups to
                               Deceptively Promote Opioid Use
               Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

effective control over the messaging by these groups by providing major funding directly to

them, as well as through KOLs who served on their boards. These “Front Groups” put out

patient education materials, treatment guidelines and CMEs that supported the use of opioids for

chronic pain, overstated their benefits, and understated their risks. Defendants funded these

Front Groups in order to ensure supportive messages from these seemingly neutral and credible

third parties, and their funding did, in fact, ensure such supportive messages—often at the

expense of their own constituencies.

               “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’” “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups, which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 81
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 88 of 247
opioid manufacturers and advocacy groups and professional societies operating in the area of

opioids policy,” found that the Marketing Defendants made millions of dollars’ worth of

contributions to various Front Groups.

               The Marketing Defendants also “made substantial payments to individual group

executives, staff members, board members, and advisory board members” affiliated with the

Front Groups subject to the Senate Committee’s study.

               As the Senate Fueling an Epidemic Report found, the Front Groups “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

guidelines and policies minimizing the risk of addiction and promoting opioids for chronic pain.”

They also “lobbied to change laws directed at curbing opioid use, strongly criticized landmark

CDC Guideline on opioid prescribing, and challenged legal efforts to hold physicians and

industry executives responsible for overprescription and misbranding.”

               The Marketing Defendants took an active role in guiding, reviewing, and

approving many of the false and misleading statements issued by the Front Groups, ensuring that

Defendants were consistently in control of their content. By funding, directing, editing,

approving, and distributing these materials, Defendants exercised control over and adopted their

false and deceptive messages and acted in concert with the Front Groups and through the Front

groups, with each other to deceptively promote the use of opioids for the treatment of chronic

pain.

                               i.      American Pain Foundation
               The most prominent of the Front Groups was the APF. While APF held itself out

as an independent patient advocacy organization, in reality it received 90% of its funding in 2010

from the drug and medical-device industry, including from Defendants Purdue, Endo, Janssen,

and Cephalon. APF received more than $10 million in funding from opioid manufacturers from

2007 until it closed its doors in May 2012. By 2011, APF was entirely dependent on incoming


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 82
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 89 of 247
grants from Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

Endo was APF’s largest donor and provided more than half of its $10 million in funding from

2007 to 2012.

                For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain, and distributed 17,200 copies of this

guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed below.

                APF also developed the NIPC, which ran a facially unaffiliated website,

www.painknowledge.com. NIPC promoted itself as an education initiative led by its expert

leadership team, including purported experts in the pain management field. NIPC published

unaccredited prescriber education programs (accredited programs are reviewed by a third party

and must meet certain requirements of independence from pharmaceutical companies), including

a series of “dinner dialogues.” But it was Endo that substantially controlled NIPC, by funding

NIPC projects, developing, specifying, and reviewing its content, and distributing NIPC

materials. Endo’s control of NIPC was such that Endo listed it as one of its “professional

education initiative[s]” in a plan Endo submitted to the FDA. Yet, Endo’s involvement in NIPC

was nowhere disclosed on the website pages describing NIPC or www.painknowledge.org.

Endo estimated it would reach 60,000 prescribers through NIPC.

                APF was often called upon to provide “patient representatives” for the Marketing

Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and Janssen’s

“Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it

functioned largely as an advocate for the interests of the Marketing Defendants, not patients. As

Purdue told APF in 2001, the basis of a grant to the organization was Purdue’s desire to

strategically align its investments in nonprofit organizations that share [its] business interests.

                In practice, APF operated in close collaboration with Defendants, submitting


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 83
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 90 of 247
grant proposals seeking to fund activities and publications suggested by Defendants and

assisting in marketing projects for Defendants.

               This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

Purdue substantial rights to control APF’s work related to a specific promotional project.

Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

connection with that project. The agreement gave Purdue—but not APF—the right to end the

project (and, thus, APF’s funding) for any reason. Even for projects not produced during the

terms of this Agreement, the Agreement demonstrates APF’s lack of independence and

willingness to harness itself to Purdue’s control and commercial interests, which would have

carried across all of APF’s work.

               APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants’ payrolls, either as consultants or speakers at medical events. The close

relationship between APF and the Marketing Defendants demonstrates APF’s clear lack of

independence, in its finances, management, and mission, and its willingness to allow Marketing

Defendants to control its activities and messages supports an inference that each Defendant that

worked with it was able to exercise editorial control over its publications—even when

Defendants’ messages contradicted APF’s internal conclusions. For example, a roundtable

convened by APF and funded by Endo also acknowledged the lack of evidence to support

chronic opioid therapy. APF’s formal summary of the meeting notes concluded that: “[An]

important barrier[] to appropriate opioid management [is] the lack of confirmatory data about the

long-term safety and efficacy of opioids in non-cancer chronic pain, amid cumulative clinical


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 84
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 91 of 247
evidence.”

               In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

no longer be helpful, APF was no longer financially viable.

                               ii.     American Academy of Pain Medicine and the American
                                       Pain Society
               The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that

endorsed opioids to treat chronic pain and claimed that the risk that patients would become

addicted to opioids was low. The Chair of the committee that issued the statement, Dr. J. David

Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee was

Dr. Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement, which

also formed the foundation of the 1998 Guidelines, was published on the AAPM’s website.

               AAPM’s corporate council includes Purdue, Depomed, Cephalon and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.

               Fishman, who also served as a KOL for Marketing Defendants, stated that he

would place the organization “at the forefront” of teaching that “the risks of addiction are . . .

small and can be managed.”

               AAPM received over $2.2 million in funding since 2009 from opioid

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 85
         Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 92 of 247
manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members to

present educational programs at off-site dinner symposia in connection with AAPM’s marquee

event—its annual meeting held in Palm Springs, California, or other resort locations.

               AAPM describes the annual event as an “exclusive venue” for offering CMEs to

doctors. Membership in the corporate relations council also allows drug company executives and

marketing staff to meet with AAPM executive committee members in small settings. Defendants

Endo, Purdue, and Cephalon were members of the council and presented deceptive programs to

doctors who attended this annual event. The conferences sponsored by AAPM heavily

emphasized CME sessions on opioids—37 out of roughly 40 at one conference alone.

               AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and

regular funding and the leadership of pro-opioid KOLs within the organization.

               AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”).

AAPM, with the assistance, prompting, involvement, and funding of Defendants, issued the

treatment guidelines discussed herein, and continued to recommend the use of opioids to treat

chronic pain. Fourteen of the 21 panel members who drafted the 2009 Guidelines, including

KOL Dr. Fine, received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of

these individuals, six received support from Purdue, eight from Teva, nine from Janssen, and

nine from Endo.

               Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who also served on the AAPM/APS Guidelines panel, has since described

them as “skewed” by drug companies and “biased in many important respects,” including the

high presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and

claims of a low risk of addiction.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 86
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 93 of 247
                One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

                The 2009 Guidelines have been a particularly effective channel of deception.

They have influenced not only treating physicians, but also the scientific literature on opioids;

they were reprinted in the Journal of Pain, have been cited hundreds of times in academic

literature, were disseminated during the relevant time period, and were and are available online.

Treatment guidelines are especially influential with primary care physicians and family doctors

to whom Marketing Defendants promoted opioids, whose lack of specialized training in pain

management and opioids makes them more reliant on, and less able to evaluate, these guidelines.

For that reason, the CDC has recognized that treatment guidelines can “change prescribing

practices.”

                The 2009 Guidelines are relied upon by doctors, especially general practitioners

and family doctors who have no specific training in treating chronic pain.

                The Marketing Defendants widely cited and promoted the 2009 Guidelines

without disclosing the lack of evidence to support their conclusions, their involvement in the

development of the Guidelines or their financial backing of the authors of these Guidelines. For

example, a speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the

Management of Moderate to Severe Chronic Pain relies on the AAPM/APS Guidelines while

omitting their disclaimer regarding the lack of evidence for recommending the use of opioids for

chronic pain.

                               iii.    FSMB
                The Federation of State Medical Boards (“FSMB”) is a trade organization


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 87
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 94 of 247
representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians.

               The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

               Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines that the pharmaceutical companies helped

author taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

               Both a 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible

Opioid Prescribing, made the same claims as did the 1998 Guidelines. These guidelines were

posted online and were available to and intended to reach physicians nationwide, including to

those who serve Plaintiffs.

               FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. The publication also received

support from the American Pain Foundation and the American Academy of Pain Medicine. The

publication was written by Dr. Fishman, and Dr. Fine served on the Board of Advisors. In all,

163,131 copies of Responsible Opioid Prescribing were distributed by state medical boards (and

through the boards, to practicing doctors). The FSMB website describes the book as “the leading

continuing medical education (CME) activity for prescribers of opioid medications.” This

publication asserted that opioid therapy to relieve pain and improve function is a legitimate

medical practice for acute and chronic pain of both cancer and non-cancer origins; that pain is


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 88
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 95 of 247
under-treated, and that patients should not be denied opioid medications except in light of clear

evidence that such medications are harmful to the patient.

               The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

message that “under-treatment of pain” would result in official discipline, but no discipline

would result if opioids were prescribed as part of an ongoing patient relationship and prescription

decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

used to believe that they would be disciplined if their patients became addicted to opioids, were

taught instead that they would be punished if they failed to prescribe opioids to their patients

with chronic pain.

                               iv.     The Alliance for Patient Access
               Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.” It is run by Woodberry Associates LLC, a lobbying firm that was also established in 2006.

As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.” The list

includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.

               APA’s board members have also directly received substantial funding from

pharmaceutical companies. For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that

treat opioids’ side effects, including from Defendants Endo, Insys, Purdue and Cephalon.

Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys and its

payment of kickbacks to physicians who prescribed Subsys. Other board members include

Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013 through 2015

from pharmaceutical companies, including payments by Defendants Cephalon and Mallinckrodt;


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 89
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 96 of 247
Dr. Jack D. Schim from California, who received more than $240,000 between 2013 and 2015

from pharmaceutical companies, including Defendants Endo, Mallinckrodt and Cephalon;

Dr. Howard Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from

pharmaceutical companies, including Defendants Endo, Purdue, Insys, Mallinckrodt and

Cephalon; and Dr. Robin K. Dore from California, who received $700,000 between 2013 and

2015 from pharmaceutical companies.

               Among its activities, APA issued a “white paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.” Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

       Prescription monitoring programs that are difficult to use and cumbersome can
       place substantial burdens on physicians and their staff, ultimately leading many to
       stop prescribing pain medications altogether. This forces patients to seek pain
       relief medications elsewhere, which may be much less convenient and familiar
       and may even be dangerous or illegal.

                                          *       *        *

       In some states, physicians who fail to consult prescription monitoring databases
       before prescribing pain medications for their patients are subject to fines; those
       who repeatedly fail to consult the databases face loss of their professional
       licensure. Such penalties seem excessive and may inadvertently target older
       physicians in rural areas who may not be facile with computers and may not have
       the requisite office staff. Moreover, threatening and fining physicians in an
       attempt to induce compliance with prescription monitoring programs represents a
       system based on punishment as opposed to incentives. . . .

       We cannot merely assume that these programs will reduce prescription pain
       medication use and abuse.
               The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

       Although well intentioned, many of the policies designed to address this problem
       have made it difficult for legitimate pain management centers to operate. For
       instance, in some states, [pain management centers] must be owned by physicians
       or professional corporations, must have a Board certified medical director, may
       need to pay for annual inspections, and are subject to increased record keeping
       and reporting requirements. . . . [I]t is not even certain that the regulations are

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 90
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 97 of 247
       helping prevent abuses.
               In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

       Both pain patients and physicians can face negative perceptions and outright
       stigma. When patients with chronic pain can’t get their prescriptions for pain
       medication filled at a pharmacy, they may feel like they are doing something
       wrong—or even criminal. . . . Physicians can face similar stigma from peers.
       Physicians in non-pain specialty areas often look down on those who specialize in
       pain management—a situation fueled by the numerous regulations and fines that
       surround prescription pain medications.
               In conclusion, the white paper states that “[p]rescription pain medications, and

specifically the opioids, can provide substantial relief for people who are recovering from

surgery, afflicted by chronic painful diseases, or experiencing pain associated with other

conditions that does not adequately respond to over-the-counter drugs.”

               The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare, and are thus touted by their recipients as demonstrating a commitment to protecting

the rights of senior citizens and the middle class, they appear to be given to provide cover to and

reward members of Congress who have supported the APA’s agenda.

               The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

the “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §801 et seq. (“CSA” or “Controlled Substances Act”). The AAPM is also a

signatory to this letter. An internal U.S. Department of Justice (“DOJ”) memo stated that the

proposed bill “could actually result in increased diversion, abuse, and public health and safety

consequences” and, according to DEA chief administrative law judge John J. Mulrooney



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 91
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 98 of 247
(“Mulrooney”), the law would make it “all but logically impossible” to prosecute manufacturers

and distributors, like Defendants here, in the federal courts. The bill passed both houses of

Congress and was signed into law in 2016.

                               v.      The U.S. Pain Foundation (“USPF”)
               The USPF was another Front Group with systematic connections and

interpersonal relationships with the Marketing Defendants. The USPF was one of the largest

recipients of contributions from the Marketing Defendants, collecting nearly $3 million in

payments between 2012 and 2015 alone. The USPF was also a critical component of the

Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

Foundation advertises its ties to the Marketing Defendants, listing opioid manufacturers like

Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”

“Gold,” and “Basic” corporate members. Industry Front Groups like the American Academy of

Pain Management, the American Academy of Pain Medicine, the American Pain Society, and

PhRMA are also members of varying levels in the USPF.

                               vi.     American Geriatrics Society (“AGS”)
               The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants. The AGS was a large recipient of contributions

from the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with

Purdue, Endo and Janssen to disseminate guidelines regarding the use of opioids for chronic pain

in 2002 (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS

Guidelines”) and 2009 (Pharmacological Management of Persistent Pain in Older Persons,

hereinafter “2009 AGS Guidelines”). According to news reports, AGS has received at least

$344,000 in funding from opioid manufacturers since 2009. AGS’s complicity in the common

purpose with the Marketing Defendants is evidenced by the fact that AGS internal discussions in

August 2009 reveal that it did not want to receive-up front funding from drug companies, which


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 92
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 99 of 247
would suggest drug company influence, but would instead accept commercial support to

disseminate pro-opioid publications.

               The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong

recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

addiction is manageable for patients, even with a prior history of drug abuse. These Guidelines

further recommended that “the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse.” These recommendations are not supported by any

study or other reliable scientific evidence. Nevertheless, they have been cited over 1,833 times

in Google Scholar (which allows users to search scholarly publications that would have been

relied on by researchers and prescribers) since their 2009 publication and as recently as this year.

               Representatives of the Marketing Defendants, often at informal meetings at

conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS

then submitted grant proposals seeking to fund these activities and publications, knowing that

drug companies would support projects conceived as a result of these communications.

               Members of AGS Board of Directors were doctors who were on the Marketing

Defendants’ payrolls, either as consultants or speakers at medical events. As described below,

many of the KOLs also served in leadership positions within the AGS.

                               The Marketing Defendants Paid Key Opinion Leaders to
                               Deceptively Promote Opioid Use
               To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the

Marketing Defendants’ well-funded, pervasive marketing scheme since its inception and were

used to create the grave misperception science and legitimate medical professionals favored the

wider and broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 93
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 100 of 247
Webster, Dr. Perry Fine, and Dr. Scott Fishman, as set forth below.

               Although these KOLs were funded by the Marketing Defendants, the KOLs were

used extensively to present the appearance that unbiased and reliable medical research

supporting the broad use of opioid therapy for chronic pain had been conducted and was being

reported on by independent medical professionals.

               As the Marketing Defendants’ false marketing scheme picked up steam, these

pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and

gave speeches and CMEs supportive of opioid therapy for chronic pain. They served on

committees that developed treatment guidelines that strongly encouraged the use of opioids to

treat chronic pain and they were placed on boards of pro-opioid advocacy groups and

professional societies that develop, select, and present CMEs.

               Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants were able to exert control of each of these modalities through which doctors receive

their information.

               In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs

received money, prestige, recognition, research funding, and avenues to publish. For example,

Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received

funding from Janssen, Cephalon, Endo, and Purdue.

               The Marketing Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of the Marketing Defendants’ agenda. The

Marketing Defendants also kept close tabs on the content of the materials published by these

KOLs. And, of course, the Marketing Defendants kept these KOLs well-funded to enable them

to push the Marketing Defendants’ deceptive message out to the medical community.

               Once the Marketing Defendants identified and funded KOLs and those KOLs


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 94
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 101 of 247
began to publish “scientific” papers supporting the Marketing Defendants’ false position that

opioids were safe and effective for treatment of chronic pain, the Marketing Defendants poured

significant funds and resources into a marketing machine that widely cited and promoted their

KOLs and studies or articles by their KOLs to drive prescription of opioids for chronic pain. The

Marketing Defendants cited to, distributed, and marketed these studies and articles by their

KOLs as if they were independent medical literature so that it would be well-received by the

medical community. By contrast, the Marketing Defendants did not support, acknowledge, or

disseminate the truly independent publications of doctors critical of the use of chronic opioid

therapy.

               In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

                               i.      Dr. Russell Portenoy
               In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”

               Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:

       The traditional approach to chronic non-malignant pain does not accept the long-
       term administration of opioid drugs. This perspective has been justified by the
       perceived likelihood of tolerance, which would attenuate any beneficial effects
       over time, and the potential for side effects, worsening disability, and addiction.
       According to conventional thinking, the initial response to an opioid drug may
       appear favorable, with partial analgesia and salutary mood changes, but adverse
       effects inevitably occur thereafter. It is assumed that the motivation to improve
       function will cease as mental clouding occurs and the belief takes hold that the

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 95
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 102 of 247
       drug can, by itself, return the patient to a normal life. Serious management
       problems are anticipated, including difficulty in discontinuing a problematic
       therapy and the development of drug seeking behavior induced by the desire to
       maintain analgesic effects, avoid withdrawal, and perpetuate reinforcing psychic
       effects. There is an implicit assumption that little separates these outcomes from
       the highly aberrant behaviors associated with addiction.

According to Dr. Portenoy, the foregoing problems could constitute “compelling reasons to

reject long-term opioid administration as a therapeutic strategy in all but the most desperate cases

of chronic nonmalignant pain.”

               Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians

for Responsible Opioid Prescribing, described him “lecturing around the country as a religious-

like figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him

speak. It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets

addicted; it’s been studied.’”

               As one organizer of CME seminars who worked with Portenoy and Purdue

pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

papers, made some speeches, and his influence would have been minor. With Purdue’s millions

behind him, his message, which dovetailed with their marketing plans, was hugely magnified.”

               Dr. Portenoy was also a critical component of the Marketing Defendants’ control

over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

was also the President of the APS.

               In recent years, some of the Marketing Defendants’ KOLs have conceded that

many of their past claims in support of opioid use lacked evidence or support in the scientific

literature. Dr. Portenoy has now admitted that he minimized the risks of opioids, and that he



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 96
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 103 of 247
“gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.” He

mused, “Did I teach about pain management, specifically about opioid therapy, in a way that

reflects misinformation? Well, against the standards of 2012, I guess I did . . .”

               In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

       I gave so many lectures to primary care audiences in which the Porter and Jick
       article was just one piece of data that I would then cite, and I would cite six,
       seven, maybe ten different avenues of thought or avenues of evidence, none of
       which represented real evidence, and yet what I was trying to do was to create a
       narrative so that the primary care audience would look at this information in
       [total] and feel more comfortable about opioids in a way they hadn’t before. In
       essence this was education to destigmatize [opioids], and because the primary
       goal was to destigmatize, we often left evidence behind.
               Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

have always to live with that one.”

                               ii.     Dr. Lynn Webster
               Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was

President in 2013 and is a current board member of AAPM, a Front Group that ardently supports

chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published

Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

               Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 97
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 104 of 247
prescribe opioids long-term, and for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,

or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via

webinar, a program sponsored by Purdue, titled” Managing Patient’s Opioid Use: Balancing the

Need and the Risk.” Dr. Webster recommended use of risk screening tools, urine testing, and

patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

was available to and was intended to reach doctors who served Plaintiffs.

               Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster

apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids:

he prescribed staggering quantities of pills.

               At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

suggest that FEBT is safe and well-tolerated in patients with chronic pain and BTP.” This CME

effectively amounted to off-label promotion of Cephalon’s opioids—the only drugs in this

category—for chronic pain, even though they were approved only for cancer pain.

               Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid

Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through

December 15, 2008. The CME taught that non-opioid analgesics and combination opioids


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 98
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 105 of 247
containing non-opioids such as aspirin and acetaminophen are less effective at treating

breakthrough pain because of dose limitations on the non-opioid component.

                               iii.    Dr. Perry Fine
               Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

has authored articles and testified in court cases and before state and federal committees, and he,

too, has argued against legislation restricting high-dose opioid prescription for non-cancer

patients. He has served on Purdue’s advisory board, provided medical legal consulting for

Janssen, and participated in CME activities for Endo, along with serving in these capacities for

several other drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as

treasurer of the AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and

was also on the board of directors of APF.

               Multiple videos feature Fine delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith for pain did not make her an addict before her death.

               He has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in

2010 from J&J for providing “educational” services, but J&J’s website states that the company

paid him $32,017 for consulting, promotional talks, meals and travel that year.

               Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in

which they downplayed the risks of opioid treatment, such as respiratory depression and

addiction:

       At clinically appropriate doses, . . . respiratory rate typically does not decline.
       Tolerance to the respiratory effects usually develops quickly, and doses can be
       steadily increased without risk.

       Overall, the literature provides evidence that the outcomes of drug abuse and
       addiction are rare among patients who receive opioids for a short period (i.e., for

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 99
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 106 of 247
        acute pain) and among those with no history of abuse who receive long-term
        therapy for medical indications.
                In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.” In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for

noncancer pain.” The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic noncancer pain over the past two decades”; (b) the

“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of

chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms

of opioid therapy for chronic pain.”

                The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.”

                Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only

for cancer patients, but for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain. He states the “goal is to improve effectiveness which

is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a

balance of therapeutic good and adverse events over the course of years.” The entire program

assumes that opioids are appropriate treatment over a “protracted period of time” and even over a


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 100
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 107 of 247
patient’s entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He

further states that the associated risks of addiction and abuse can be managed by doctors and

evaluated with “tools,” but leaves that for “a whole other lecture.”

                               iv.     Dr. Scott Fishman
               Dr. Scott Fishman is a physician whose ties to the opioid drug industry are legion.

He has served as an APF board member and as president of the AAPM, and has participated

yearly in numerous CME activities for which he received “market rate honoraria.” As discussed

below, he has authored publications, including the seminal guides on opioid prescribing, which

were funded by the Marketing Defendants. He has also worked to oppose legislation requiring

doctors and others to consult pain specialists before prescribing high doses of opioids to non-

cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete

Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”

               Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic

pain titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term

opioid treatment was a viable and safe option for treating chronic pain.

               In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

       Given the magnitude of the problems related to opioid analgesics, it can be
       tempting to resort to draconian solutions: clinicians may simply stop prescribing
       opioids, or legislation intended to improve pharmacovigilance may inadvertently
       curtail patient access to care. As we work to reduce diversion and misuse of
       prescription opioids, it’s critical to remember that the problem of unrelieved pain
       remains as urgent as ever.
               The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and noncancer

origins.”

               In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 101
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 108 of 247
“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.” The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

                               The Marketing Defendants Disseminated Their
                               Misrepresentations Through Continuing Medical Education
                               Programs
               Now that the Marketing Defendants had both a group of physician promoters and

had built a false body of “literature,” Defendants needed to make sure their false marketing

message was widely distributed.

               One way the Marketing Defendants aggressively distributed their false message

was through thousands of Continuing Medical Education courses (“CMEs”).

               A CME is a professional education program provided to doctors. Doctors are

required to attend a certain number and, often, type of CME programs each year as a condition of

their licensure. These programs are delivered in person, often in connection with professional

organizations’ conferences, and online, or through written publications. Doctors rely on CMEs

not only to satisfy licensing requirements, but also to get information on new developments in

medicine or to deepen their knowledge in specific areas of practice. Because CMEs typically are

taught by KOLs who are highly respected in their fields, and are thought to reflect these

physicians’ medical expertise, they can be especially influential with doctors.

               The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

               The Marketing Defendants sponsored CMEs that were delivered thousands of

times, promoting chronic opioid therapy and supporting and disseminating the deceptive and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 102
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 109 of 247
biased messages described in this Complaint. These CMEs, while often generically titled to

relate to the treatment of chronic pain, focus on opioids to the exclusion of alternative treatments,

inflate the benefits of opioids, and frequently omit or downplay their risks and adverse effects.

               Cephalon sponsored numerous CME programs, which were made widely

available through organizations like Medscape, LLC (“Medscape”) and which disseminated false

and misleading information to physicians across the country.

               Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a

non-time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmacotherapeutics to affect multiple points in the pain-signaling pathway.” The doctor lists

fentanyl as one of the most effective opioids available for treating breakthrough pain, describing

its use as an expected and normal part of the pain management process. Nowhere in the CME is

cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be

limited to cancer-related pain.

               Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

noncancer-related has limited utility” and recommended Actiq and Fentora for patients with

chronic pain. The CME is still available online.

               Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 103
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 110 of 247
               In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.

               The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs creates; stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

could influence the availability and/or content” of the programs and urges that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.”

               Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

during the relevant time period and were misled by them.

               By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants could expect instructors to deliver messages favorable to them,

as these organizations were dependent on the Marketing Defendants for other projects. The

sponsoring organizations honored this principle by hiring pro-opioid KOLs to give talks that

supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs had a

direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

their absorption of specific messages, confirming the strategic marketing purpose in supporting

them.

                               The Marketing Defendants Used “Branded” Advertising to
                               Promote Their Products to Doctors and Consumers
               The Marketing Defendants engaged in widespread advertising campaigns touting

the benefits of their branded drugs. The Marketing Defendants published print advertisements in

a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal

of the American Medical Association. The Marketing Defendants collectively spent more than

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 104
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 111 of 247
$14 million on the medical journal advertising of opioids in 2011, nearly triple what they spent

in 2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1

million by Endo.

               The Marketing Defendants also targeted consumers in their advertising. They

knew that physicians are more likely to prescribe a drug if a patient specifically requests it. They

also knew that this willingness to acquiesce to such patient requests holds true even for opioids

and for conditions for which they are not approved. Endo’s research, for example, also found

that such communications resulted in greater patient “brand loyalty,” with longer durations of

Opana ER therapy and fewer discontinuations. The Marketing Defendants thus increasingly

took their opioid sales campaigns directly to consumers, including through patient-focused

“education and support” materials in the form of pamphlets, videos, or other publications that

patients could view in their physician’s office.

                               The Marketing Defendants Used “Unbranded” Advertising to
                               Promote Opioid Use for Chronic Pain Without FDA Review
               The Marketing Defendants also aggressively promoted opioids through

“unbranded advertising” to generally tout the benefits of opioids without specifically naming a

particular brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

without promoting a specific product and, therefore, without providing balanced disclosures

about the product’s limits and risks. In contrast, a pharmaceutical company’s “branded”

advertisement that identifies a specific medication and its indication (i.e., the condition which the

drug is approved to treat) must also include possible side effects and contraindications—what the

FDA Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is

also subject to FDA review for consistency with the drug’s FDA-approved label. Through

unbranded materials, the Marketing Defendants expanded the overall acceptance of and demand

for chronic opioid therapy without the restrictions imposed by regulations on branded

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 105
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 112 of 247
advertising.

               Many of the Marketing Defendants utilized unbranded websites to promote opioid

use without promoting a specific branded drug, such as Purdue’s pain-management website,

www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”

including health care providers, urging more pain treatment. The website presented the advocates

as neutral and unbiased, but an investigation by the New York Attorney General later revealed

that Purdue paid the advocates hundreds of thousands of dollars.

                               The Marketing Defendants Funded, Edited And Distributed
                               Publications That Supported Their Misrepresentations
               The Marketing Defendants created a body of false, misleading, and unsupported

medical and popular literature about opioids that (a) understated the risks and overstated the

benefits of long-term use; (b) appeared to be the result of independent, objective research; and

(c) was likely to shape the perceptions of prescribers, patients, and payors. This literature served

marketing goals, rather than scientific standards, and was intended to persuade doctors and

consumers that the benefits of long-term opioid use outweighed the risks.

               To accomplish their goal, the Marketing Defendants—sometimes through third-

party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of

favorable articles in academic journals.

               The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

area that would have specialized knowledge about the drugs and their effects on patients; rather,

they originated in the Marketing Defendants’ marketing departments.

               The Marketing Defendants made sure that favorable articles were disseminated

and cited widely in the medical literature, even when the Marketing Defendants knew that the

articles distorted the significance or meaning of the underlying study, as with the Porter & Jick

letter. The Marketing Defendants also frequently relied on unpublished data or posters, neither

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 106
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 113 of 247
of which are subject to peer review, but were presented as valid scientific evidence.

               The Marketing Defendants published or commissioned deceptive review articles,

letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

suppressing negative information that contradicted their claims or raised concerns about chronic

opioid therapy.

               For example, in 2007 Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Noncancer Pain:

Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,” published

in the nationally circulated journal Pain Medicine, to support its effort to expand the use of its

branded fentanyl products. The article’s authors (including Dr. Lynn Webster, discussed above)

stated that the “OTFC [fentanyl] has been shown to relieve BTP more rapidly than conventional

oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose of [the] study was to

provide a qualitative evaluation of the effect of BTP on the [quality of life] of noncancer pain

patients.” The number-one-diagnosed cause of chronic pain in the patients studied was back pain

(44%), followed by musculoskeletal pain (12%) and head pain (7%). The article cites Portenoy

and recommends fentanyl for non-cancer BTP patients:

       In summary, BTP appears to be a clinically important condition in patients with
       chronic noncancer pain and is associated with an adverse impact on QoL. This
       qualitative study on the negative impact of BTP and the potential benefits of BTP-
       specific therapy suggests several domains that may be helpful in developing BTP-
       specific, QoL assessment tools.

                               The Marketing Defendants Used Detailing to Directly
                               Disseminate their Misrepresentations to Prescribers
               The Marketing Defendants’ sales representatives executed carefully crafted

marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

doctors with centrally orchestrated messages. The Marketing Defendants’ sales representatives

also distributed third-party marketing material to their target audience that was deceptive.

               Each Marketing Defendant promoted opioids through sales representatives (also

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 107
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 114 of 247
called “detailers”) and, upon information and belief, small group speaker programs to reach out

to individual prescribers. By establishing close relationships with doctors, the Marketing

Defendants were able to disseminate their misrepresentations in targeted, one-on-one settings

that allowed them to promote their opioids and to allay individual prescribers’ concerns about

prescribing opioids for chronic pain.

               In accordance with common industry practice, the Marketing Defendants

purchase and closely analyze prescription sales data from IMS Health (now IQVIA), a healthcare

data collection, management and analytics corporation. This data allows them to track precisely

the rates of initial and renewal prescribing by individual doctors, which allows them to target and

tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

disseminated the misinformation and materials described above.

               Marketing Defendants devoted and continue to devote massive resources to direct

sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen,

$13 million by Teva, and $10 million by Endo.

               Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

with the launch of Fentora, of more than $27 million in 2007, as shown below:




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 108
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 115 of 247
               Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than

$38 million for the year in 2007) and more than $8 million coinciding with the launch of a

reformulated version in 2012 (and nearly $34 million for the year):


//

//

//

//

//

//

//




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 109
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 116 of 247
               Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:

//

//

//

//

//

//

//




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 110
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 117 of 247
               Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue

came under investigation by the Department of Justice, but then spiked to above $25 million in

2011 (for a total of $110 million that year), and continues to rise, as shown below:

//

//

//

//

//

//

//




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 111
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 118 of 247
               For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

               Thousands of prescribers attended Cephalon speaking programs.

                               Marketing Defendants Used Speakers’ Bureaus and Programs
                               to Spread Their Deceptive Messages.
               In addition to making sales calls, Marketers’ detailers also identified doctors to

serve, for payment, on their speakers’ bureaus and to attend programs with speakers and meals

paid for by the Marketing Defendants. These speaker programs and associated speaker trainings

serve three purposes: they provide an incentive to doctors to prescribe, or increase their

prescriptions of, a particular drug; to qualify to be selected a forum in which to further market to

the speaker himself or herself; and an opportunity to market to the speaker’s peers. The

Marketing Defendants grade their speakers, and future opportunities are based on speaking

performance, post-program sales, and product usage. Purdue, Janssen, Endo, Cephalon, and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 112
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 119 of 247
Mallinckrodt each made thousands of payments to physicians nationwide, for activities including

participating on speakers’ bureaus, providing consulting services, and other services.

               As detailed below, Insys paid prescribers for fake speakers’ programs in exchange

for prescribing its product, Subsys. Insys’ schemes resulted in countless speakers’ programs at

which the designated speaker did not speak, and, on many occasions, speaker programs at which

the only attendees at the events were the speaker and an Insys sales representative. It was a pay-

to-prescribe program.

               Insys used speakers’ programs as a front to pay for prescriptions and paid to push

opioids onto patients who did not need them.

                        The Marketing Defendants Targeted Vulnerable Populations
               The Marketing Defendants specifically targeted their marketing at two vulnerable

populations—the elderly and veterans.

               Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug effects and

interactions, such as respiratory depression which occurs more frequently in elderly patients.

               The Marketing Defendants promoted the notion—without adequate scientific

foundation—that the elderly are particularly unlikely to become addicted to opioids. The AGS

2009 Guidelines, for example, which Purdue, Endo, and Janssen publicized, described the risk of

addiction as “exceedingly low in older patients with no current or past history of substance

abuse.” (emphasis added). As another example, an Endo-sponsored CME put on by NIPC,

Persistent Pain in the Older Adult, taught that prescribing opioids to older patients carried

“possibly less potential for abuse than in younger patients.” Contrary to these assertions,

however, a 2010 study examining overdoses among long-term opioid users found that patients 65

or older were among those with the largest number of serious overdoses.

               Similarly, Endo targeted marketing of Opana ER towards patients over 55 years


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 113
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 120 of 247
old. Such documents show Endo treated Medicare Part D patients among the “most valuable

customer segments.” However, in 2013, one pharmaceutical benefits management company

recommended against the use of Opana ER for elderly patients and unequivocally concluded:

“[f]or patients 65 and older these medications are not safe, so consult your doctor.”

                According to a study published in the 2013 Journal of American Medicine,

veterans returning from Iraq and Afghanistan who were prescribed opioids have a higher

incidence of adverse clinical outcomes, such as overdoses and self-inflicted and accidental

injuries. A 2008 survey showed that prescription drug misuse among military personnel doubled

from 2002 to 2005, and then nearly tripled again over the next three years. Veterans are twice as

likely as non-veterans to die from an opioid overdose.

                Yet the Marketing Defendants deliberately targeted veterans with deceptive

marketing. For example, a 2009 publication sponsored by Purdue, Endo, and Janssen, and

distributed by APF with grants from Janssen, and Endo, was written as a personal narrative of

one veteran but was in fact another vehicle for opioid promotion. Called Exit Wounds, the

publication describes opioids as “underused” and the “gold standard of pain medications” while

failing to disclose significant risks of opioid use, including the risks of fatal interactions with

benzodiazepines. According to a VA Office of Inspector General Report, 92.6% of veterans who

were prescribed opioid drugs were also prescribed benzodiazepines, despite the increased danger

of respiratory depression from the two drugs together.

                Opioid prescriptions have dramatically increased for veterans and the elderly.

Since 2007, prescriptions for the elderly have grown at twice the rate of prescriptions for adults

between the ages of 40 and 59. And in 2009, military doctors wrote 3.8 million prescriptions for

narcotic pain pills—four times as many as they did in 2001.

                        Insys Employed Fraudulent, Illegal, and Misleading Marketing
                        Schemes to Promote Subsys
                Insys’ opioid, Subsys, was approved by the FDA in 2012 for “management of

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 114
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 121 of 247
breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl

(“TIRF”).

                  To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy (“REMS”) for Subsys and other TIRF products, such as

Cephalon’s Actiq and Fentora. The purpose of REMS was to educate “prescribers, pharmacists,

and patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and

to “ensure safe use and access to these drugs for patients who need them.” Prescribers must

enroll in the TIRF REMS before writing a prescription for Subsys.

                  Since its launch, Subsys has been an extremely expensive medication, and its

price continues to rise each year. Depending on a patient’s dosage and frequency of use, a

month’s supply of Subsys could cost in the thousands of dollars.

                  Due to its high cost, in most instances prescribers must submit Subsys

prescriptions to insurance companies or health benefit payors for prior authorization to determine

whether they will pay for the drug prior to the patient attempting to fill the prescription.

According to the U.S. Senate Homeland Security and Governmental Affairs Committee Minority

Staff Report (“Staff Report”), the prior authorization process includes “confirmation that the

patient had an active cancer diagnosis, was being treated by an opioid (and, thus, was opioid

tolerant), and was being prescribed Subsys to treat breakthrough pain that the other opioid could

not eliminate. If any one of these factors was not present, the prior authorization would be

denied . . . .”

                  These prior authorization requirements proved to be daunting. Subsys received


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 115
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 122 of 247
reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center

(“IRC”), to obtain approval for Subsys reimbursements. This unit employed a number of

fraudulent and misleading tactics to secure reimbursements, including falsifying medical

histories of patients, falsely claiming that patients had cancer, and providing misleading

information to insurers and payors regarding patients’ diagnoses and medical conditions.

               Subsys has proved to be extremely profitable for Insys. Insys made

approximately $330 million in net revenue from Subsys last year. Between 2013 and 2016, the

value of Insys stock rose 296%.

               Since its launch in 2012, Insys aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through

its sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe

and appropriate for uses such as neck and back pain, without disclosing the lack of approval or

evidence for such uses, and misrepresented the appropriateness of Subsys for treatment of those

conditions. It implemented a kickback scheme wherein it paid prescribers for fake speakers

programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes

had the effect of pushing Insys’ dangerous opioid onto patients who did not need it.

               Insys incentivized its sales force to engage in illegal and fraudulent conduct.

Many of the Insys sales representatives were new to the pharmaceutical industry and their base

salaries were low compared to industry standard. The compensation structure was heavily

weighted toward commissions and rewarded reps more for selling higher (and more expensive)

doses of Subsys, a “highly unusual” practice because most companies consider dosing a patient-

specific decision that should be made by a doctor.

               The Insys “speakers program” was perhaps its most widespread and damaging

scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 116
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 123 of 247
of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to get money

in the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that doctors who

increased the level of Subsys prescriptions, and at higher dosages (such as 400 or 800

micrograms instead of 200 micrograms), would receive the invitations to the program—and the

checks.” It was a pay-to-prescribe program.

               Insys’ sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself.

               In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received

illegal kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat

neck, back, and joint pain. In February of 2016, a former Insys sales manager pled guilty to

conspiracy to commit health care fraud, including engaging in a kickback scheme in order to

induce one of these doctors to prescribe Subsys. The plea agreement states that nearly all of the

Subsys prescriptions written by the doctor were off-label to non-cancer patients. In May of

2017, one of the doctors was sentenced to 20 years in prison.

               In June of 2015, a nurse practitioner in Connecticut described as the state’s

highest Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from

Insys for prescribing Subsys. Most of her patients were prescribed the drug for chronic pain.

Insys paid the nurse as a speaker for more than 70 dinner programs at approximately $1,000 per

event; however, she did not give any presentations. In her guilty plea, the nurse admitted

receiving the speaker fees in exchange for writing prescriptions for Subsys.

               In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 117
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 124 of 247
misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain, and

other uses for which Subsys is neither safe nor effective, and using speaking fees as kickbacks to

incentivize doctors to prescribe Subsys.

               In August of 2016, the State of Illinois sued Insys for similar deceptive and illegal

practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers of

opioid drugs instead of to oncologists whose patients experienced the breakthrough cancer pain

for which the drug is indicated. The Illinois Complaint also details how Insys used its speaker

program to pay high volume prescribers to prescribe Subsys. The speaker events took place at

upscale restaurants in the Chicago area, and Illinois speakers received an “honorarium” ranging

from $700 to $5,100, and they were allowed to order as much food and alcohol as they wanted.

At most of the events, the “speaker” being paid by Insys did not speak, and, on many occasions,

the only attendees at the events were the speaker and an Insys sales representative.

               In December of 2016, six Insys executives and managers were indicted and then,

in October 2017, Insys’ founder and owner was arrested and charged with multiple felonies in

connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud

insurance companies. A U.S. Department of Justice press release explained that, among other

things: “Insys executives improperly influenced health care providers to prescribe a powerful

opioid for patients who did not need it, and without complying with FDA requirements, thus

putting patients at risk and contributing to the current opioid crisis.” A Drug Enforcement

Administration (“DEA”) Special Agent in Charge further explained that: “Pharmaceutical

companies whose products include controlled medications that can lead to addiction and

overdose have a special obligation to operate in a trustworthy, transparent manner, because their

customers’ health and safety and, indeed, very lives depend on it.”




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 118
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 125 of 247
                       The Marketing Defendants’ Scheme Succeeded, Creating a Public
                       Health Epidemic

                               Marketing Defendants’ Dramatically Expanded Opioid
                               Prescribing and Use
               The Marketing Defendants necessarily expected a return on the enormous

investment they made in their deceptive marketing scheme, and worked to measure and expand

their success. Their own documents show that they knew they were influencing prescribers and

increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

addiction and abuse.

               Endo, for example directed the majority of its marketing budget to sales

representatives—with good results: 84% of its prescriptions were from the doctors they detailed.

Moreover, as of 2008, cancer and post-operative pain accounted for only 10% of Opana ER’s

uses; virtually all of Endo’s opioid sales—and profits—were from a market that did not exist ten

years earlier. Internal emails from Endo staff attributed increases in Opana ER sales to the

aggressiveness and persistence of sales representatives.

               Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives

and targeting our marketing efforts to pain specialists.” Actiq became Cephalon’s second best-

selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million. Only 1% of the

187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006

were prescribed by oncologists. One measure suggested that “more than 80 percent of patients

who use[d] the drug don’t have cancer.”

               Upon information and belief, each of the Marketing Defendants tracked the

impact of their marketing efforts to measure their impact in changing doctors’ perceptions and



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 119
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 126 of 247
prescribing of their drugs. They purchased prescribing and survey data that allowed them to

closely monitor these trends, and they did actively monitor them. For instance, they monitored

doctors’ prescribing before and after detailing visits, and at various levels of detailing intensity,

and before and after speaker programs. Defendants invested in their aggressive and deceptive

marketing for one reason: it worked. As described in this Complaint, both in specific instances

and more generally, Defendants’ marketing changed prescribers’ willingness to prescribe

opioids, led them to prescribe more of their opioids, and persuaded them to continue prescribing

opioids or to switch to supposedly “safer” opioids, such as ADF opioids.

               This success would have come as no surprise. Drug company marketing

materially impacts doctors’ prescribing behavior. The effects of sales calls on prescribers’

behavior is well documented in the literature, including a 2017 study that found that physicians

ordered fewer promoted brand-name medications and prescribed more cost-effective generic

versions if they worked in hospitals that instituted rules about when and how pharmaceutical

sales representatives were allowed to detail prescribers. The changes in prescribing behavior

appeared strongest at hospitals that implemented the strictest detailing policies and included

enforcement measures. Another study examined four practices, including visits by sales

representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

found that sales representatives have the strongest effect on drug utilization. An additional study

found that doctor meetings with sales representatives are related to changes in both prescribing

practices and requests by physicians to add the drugs to hospitals’ formularies.

               Marketing Defendants spent millions of dollars to market their drugs to

prescribers and patients and meticulously tracked their return on that investment. In one recent

survey published by the AMA, even though nine in ten general practitioners reported

prescription drug abuse to be a moderate to large problem in their communities, 88% of the

respondents said they were confident in their prescribing skills, and nearly half were comfortable


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 120
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 127 of 247
using opioids for chronic non-cancer pain. These results are directly due to the Marketing

Defendants’ fraudulent marketing campaign focused on several misrepresentations.

               Thus, both independent studies and Marketing Defendants’ own tracking confirm

that Defendants’ marketing scheme dramatically increased their sales.

                               Marketing Defendants’ deception in expanding their market
                               created and fueled the opioid epidemic
               Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.” It has been

estimated that 60% of the opioids that are abused come, directly or indirectly, through

physicians’ prescriptions.

               There is a parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes. The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.”

               In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons,

the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical

“to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

               Defendants Throughout the Supply Chain Deliberately Disregarded Their
               Duties to Maintain Effective Controls and to Identify, Report, and Take
               Steps to Halt Suspicious Orders
               The Marketing Defendants created a vastly and dangerously larger market for

opioids. All of Defendants compounded this harm by facilitating the supply of far more opioids

than could have been justified to serve that market. The failure of Defendants to maintain

effective controls, and to investigate, report, and take steps to halt orders that they knew or

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 121
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 128 of 247
should have known were suspicious breached both their statutory and common law duties.

                  For over a decade, as the Marketing Defendants increased the demand for opioids,

all Defendants aggressively sought to bolster their revenue, increase profit, and grow their share

of the prescription painkiller market by unlawfully and surreptitiously increasing the volume of

opioids they sold. However, Defendants are not permitted to engage in a limitless expansion of

their sales through the unlawful sales of regulated painkillers. Rather, as described below,

Defendants are subject to various duties to report the quantity of Schedule II controlled

substances in order to monitor such substances and prevent oversupply and diversion into the

illicit market.

                  Defendants are all required to register as either manufacturers or distributors

pursuant to 21 U.S.C. § 823 and 21 C.F.R. §§ 1301.11, 1301.74.

                  The Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a

commonplace, and often first-line, treatment. Marketing Defendants’ deceptive marketing

caused prescribing not only of their opioids, but of opioids as a class, to skyrocket. According to

the CDC opioid prescriptions, as measured by number of prescriptions and morphine milligram

equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more

than 650,000 opioid prescriptions were dispensed in the U.S. While previously a small minority

of opioid sales, today between 80% and 90% of opioids (measured by weight) used are for

chronic pain. Approximately 20% of the population between the ages of 30 and 44, and nearly

30% of the population over 45, have used opioids. Opioids are the most common treatment for

chronic pain, and 20% of office visits now include the prescription of an opioid.

                         All Defendants Have a Duty to Report Suspicious Orders and Not to
                         Ship Those Orders Unless Due Diligence Disproves Their Suspicions
                  Multiple sources impose duties on Defendants to report suspicious orders and

further to not ship those orders unless due diligence disproves those suspicions.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 122
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 129 of 247
               First, under the common law, Defendants had a duty to exercise reasonable care

in delivering dangerous narcotic substances. By flooding Plaintiffs with more opioids than could

be used for legitimate medical purposes and by filling and failing to report orders that they knew

or should have realized were likely being diverted for illicit uses, Defendants breached that duty

and both created and failed to prevent a foreseeable risk of harm.

               Second, each of Defendants assumed a duty, when speaking publicly about

opioids and their efforts to combat diversion, to speak accurately and truthfully.

               Third, each of Defendants was required to register with the DEA to manufacture

and/or distribute Schedule II controlled substances. See 21 U.S.C. § 823(a)-(b), (e); 28 C.F.R.

§ 0.100. As registrants, Defendants were required to “maint[ain] . . . effective controls against

diversion” and to “design and operate a system to disclose . . . suspicious orders of controlled

substances.” 21 U.S.C. § 823(a)-(b); 21 C.F.R. § 1301.74. Defendants were further required to

take steps to halt suspicious orders. Defendants violated their obligations under federal law.

               Fourth, as described below, Defendants also had duties under applicable state

laws.

               Recognizing a need for greater scrutiny over controlled substances due to their

potential for abuse and danger to public health and safety, the United States Congress enacted the

Controlled Substances Act in 1970. The CSA and its implementing regulations created a closed-

system of distribution for all controlled substances and listed chemicals. Congress specifically

designed the closed chain of distribution to prevent the diversion of legally produced controlled

substances into the illicit market. Congress was concerned with the diversion of drugs out of

legitimate channels of distribution and acted to halt the “widespread diversion of [controlled

substances] out of legitimate channels into the illegal market.” Moreover, the closed-system

was specifically designed to ensure that there are multiple ways of identifying and preventing

diversion through active participation by registrants within the drug delivery chain. All


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 123
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 130 of 247
registrants – which includes all manufacturers and distributors of controlled substances—must

adhere to the specific security, recordkeeping, monitoring, and reporting requirements that are

designed to identify or prevent diversion. When registrants at any level fail to fulfill their

obligations, the necessary checks and balances collapse. The result is the scourge of addiction

that has occurred.

               The CSA requires manufacturers and distributors of Schedule II substances like

opioids to: (a) limit sales within a quota set by the DEA for the overall production of Schedule II

substances like opioids; (b) register to manufacture or distribute opioids; (c) maintain effective

controls against diversion of the controlled substances that they manufacture or distribute; and

(d) design and operate a system to identify suspicious orders of controlled substances, halt such

unlawful sales, and report them to the DEA.

               Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade”

by controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs.” When

evaluating production quotas, the DEA was instructed to consider the following information:

               a.      Information provided by the Department of Health and Human Services;

               b.      Total net disposal of the basic class [of each drug] by all manufacturers;

               c.      Trends in the national rate of disposal of the basic class [of drug];

               d.      An applicant’s production cycle and current inventory position;

               e.      Total actual or estimated inventories of the class [of drug] and of all

                       substances manufactured from the class and trends in inventory

                       accumulation; and

               f.      Other factors such as: changes in the currently accepted medical use of


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 124
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 131 of 247
                       substances manufactured for a basic class; the economic and physical

                       availability of raw materials; yield and sustainability issues; potential

                       disruptions to production; and unforeseen emergencies.

               It is unlawful to manufacture a controlled substance in Schedule II, like

prescription opioids, in excess of a quota assigned to that class of controlled substances by the

DEA.

               To ensure that even drugs produced within quota are not diverted, Federal

regulations issued under the CSA mandate that all registrants, manufacturers and distributors

alike, “design and operate a system to disclose to the registrant suspicious orders of controlled

substances.” 21 C.F.R. § 1301.74(b). Registrants are not entitled to be passive (but profitable)

observers, but rather “shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” Id. Suspicious orders include orders of

unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency. Id. Other red flags may include, for example, “[o]rdering the same controlled

substance from multiple distributors.”

               These criteria are disjunctive and are not all inclusive. For example, if an order

deviates substantially from a normal pattern, the size of the order does not matter and the order

should be reported as suspicious. Likewise, a distributor or manufacturer need not wait for a

normal pattern to develop over time before determining whether a particular order is suspicious.

The size of an order alone, regardless of whether it deviates from a normal pattern, is enough to

trigger the responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of the particular customer but also

on the patterns of the entirety of the customer base and the patterns throughout the relevant

segment of the industry. For this reason, identification of suspicious orders serves also to identify

excessive volume of the controlled substance being shipped to a particular region.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 125
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 132 of 247
               In sum, Defendants have several responsibilities under state and federal law with

respect to control of the supply chain of opioids. First, they must set up a system to prevent

diversion, including excessive volume and other suspicious orders. That would include

reviewing their own data, relying on their observations of prescribers and pharmacies, and

following up on reports or concerns of potential diversion. All suspicious orders must be

reported to relevant enforcement authorities. Further, they must also stop shipment of any order

which is flagged as suspicious and only ship orders which were flagged as potentially suspicious

if, after conducting due diligence, they can determine that the order is not likely to be diverted

into illegal channels.

               State and federal statutes and regulations reflect a standard of conduct and care

below which reasonably prudent manufacturers and distributors would not fall. Together, these

laws and industry guidelines make clear that Distributor and Marketing Defendants alike possess

and are expected to possess specialized and sophisticated knowledge, skill, information, and

understanding of both the market for scheduled prescription narcotics and of the risks and

dangers of the diversion of prescription narcotics when the supply chain is not properly

controlled.

               Further, these laws and industry guidelines make clear that the Distributor

Defendants and Marketing Defendants alike have a duty and responsibility to exercise their

specialized and sophisticated knowledge, information, skill, and understanding to prevent the

oversupply of prescription opioids and minimize the risk of their diversion into an illicit market.

               The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

pharmacy, or dispensing, customers a broad range of added services. For example, Distributor


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 126
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 133 of 247
Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their

customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support. See Fed. Trade Comm’n v.

Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for

preliminary injunction and holding that the potential benefits to customers did not outweigh the

potential anti-competitive effect of a proposed merger between Cardinal Health, Inc. and Bergen

Brunswig Corp.). As a result of their acquisition of a diverse assortment of related businesses

within the pharmaceutical industry, as well as the assortment of additional services they offer,

Distributor Defendants have a unique insight into the ordering patterns and activities of their

dispensing customers.

               Marketing Defendants also have specialized and detailed knowledge of the

potential suspicious prescribing and dispensing of opioids through their regular visits to doctors’

offices and pharmacies, and from their purchase of data from commercial sources, such as IMS

Health (now IQVIA). Their extensive boots-on-the-ground presence through their sales forces,

allows Marketing Defendants to observe the signs of suspicious prescribing and dispensing

discussed elsewhere in the Complaint—lines of seemingly healthy patients, out-of-state license

plates, and cash transactions, to name only a few. In addition, Marketing Defendants regularly

mined data, including, upon information and belief, chargeback data, that allowed them to

monitor the volume and type of prescribing of doctors, including sudden increases in prescribing

and unusually high dose prescribing, which would have alerted them, independent of their sales

representatives, to suspicious prescribing. These information points gave Marketing Defendants

insight into prescribing and dispensing conduct that enabled them to play a valuable role in the

preventing diversion and fulfilling their obligations under the CSA.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 127
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 134 of 247
               Defendants have a duty, and are expected, to be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

               Defendants breached these duties by failing to: (a) control the supply chain;

(b) prevent diversion; (c) report suspicious orders; and (d) halt shipments of opioids in quantities

they knew or should have known could not be justified and were indicative of serious overuse of

opioids.

                        Defendants Were Aware of and Have Acknowledged Their
                        Obligations to Prevent Diversion and to Report and Take Steps to
                        Halt Suspicious Orders
               The reason for the reporting rules is to create a “closed” system intended to

control the supply and reduce the diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control. Both because distributors handle such large

volumes of controlled substances, and because they are uniquely positioned, based on their

knowledge of their customers and orders, as the first line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market,

distributors’ obligation to maintain effective controls to prevent diversion of controlled

substances is critical. Should a distributor deviate from these checks and balances, the closed

system of distribution, designed to prevent diversion, collapses.

               Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.

               Recently, Mallinckrodt, a prescription opioid manufacturer, admitted in a

settlement with DEA that “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to

maintain effective controls against diversion, including a requirement that it review and monitor

these sales and report suspicious orders to DEA.” Mallinckrodt further stated that it “recognizes


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 128
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 135 of 247
the importance of the prevention of diversion of the controlled substances they manufacture” and

agreed that it would “design and operate a system that meets the requirements of 21 CFR

1301.74(b) . . . [such that it would] utilize all available transaction information to identify

suspicious orders of any Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA

of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”

               Trade organizations to which Defendants belong have acknowledged that

wholesale distributors have been responsible for reporting suspicious orders for more than 40

years. The Healthcare Distribution Management Association (“HDMA”), now known as the

Healthcare Distribution Alliance (“HDA”), a trade association of pharmaceutical distributors to

which Distributor Defendants belong, has long taken the position that distributors have

responsibilities to “prevent diversion of controlled prescription drugs” not only because they

have statutory and regulatory obligations do so, but “as responsible members of society.”

Guidelines established by the HDA also explain that distributors, “[a]t the center of a

sophisticated supply chain . . . are uniquely situated to perform due diligence in order to help

support the security of the controlled substances they deliver to their customers.”

               The DEA also repeatedly reminded Defendants of their obligations to report and

decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on the

internet that arranged illicit sales of enormous volumes of opioids to drug dealers and customers,

the DEA began a major push to remind distributors of their obligations to prevent these kinds of

abuses and educate them on how to meet these obligations. Since 2007, the DEA has hosted at

least five conferences that provided registrants with updated information about diversion trends

and regulatory changes. Each of the Distributor Defendants attended at least one of these

conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due

diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 129
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 136 of 247
wholesale distributors should look for to identify potential diversion.

                The DEA also advised in a September 27, 2006 letter to every commercial entity

registered to distribute controlled substances that they are “one of the key components of the

distribution chain. If the closed system is to function properly . . . distributors must be vigilant in

deciding whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes. This responsibility is critical, as . . . the illegal distribution of controlled

substances has a substantial and detrimental effect on the health and general welfare of the

American people.” The DEA’s September 27, 2006 letter also expressly reminded them that

registrants, in addition to reporting suspicious orders, have a “statutory responsibility to exercise

due diligence to avoid filling suspicious orders that might be diverted into other than legitimate

medical, scientific, and industrial channels.” The same letter reminds distributors of the

importance of their obligation to “be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes,” and warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”

                The DEA sent another letter to Defendants on December 27, 2007, reminding

them that, as registered manufacturers and distributors of controlled substances, they share, and

must each abide by, statutory and regulatory duties to “maintain effective controls against

diversion” and “design and operate a system to disclose to the registrant suspicious orders of

controlled substances.” The DEA’s December 27, 2007 letter reiterated the obligation to detect,

report, and not fill suspicious orders and provided detailed guidance on what constitutes a

suspicious order and how to report (e.g., by specifically identifying an order as suspicious, not

merely transmitting data to the DEA). Finally, the letter references the Revocation of

Registration issued in Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007),

which discusses the obligation to report suspicious orders and “some criteria to use when

determining whether an order is suspicious.”


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 130
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 137 of 247
                       Defendants Worked Together to Inflate the Quotas of Opioids They
                       Could Distribute
               Finding it impossible to legally achieve their ever-increasing sales ambitions,

Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

increasing the quotas that governed the manufacture and distribution of their prescription

opioids.

               Wholesale distributors such as the Distributor Defendants had close financial

relationships with both Marketing Defendants and customers, for whom they provide a broad

range of value added services that render them uniquely positioned to obtain information and

control against diversion. These services often otherwise would not be provided by

manufacturers to their dispensing customers and would be difficult and costly for the dispenser

to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow

customers to electronically order and confirm their purchases, as well as to confirm the

availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12

F. Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also

able “to combine the purchase volumes of customers and negotiate the cost of goods with

manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

software to assist their dispensing customers.

               Distributor Defendants had financial incentives from the Marketing Defendants to

distribute higher volumes, and thus to refrain from reporting or declining to fill suspicious

orders. Wholesale drug distributors acquire pharmaceuticals, including opioids, from

manufacturers at an established wholesale acquisition cost. Discounts and rebates from this cost

may be offered by manufacturers based on market share and volume. As a result, higher

volumes may decrease the cost per pill to distributors. Decreased cost per pill in turn, allows

wholesale distributors to offer more competitive prices, or alternatively, pocket the difference as

additional profit. Either way, the increased sales volumes result in increased profits.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 131
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 138 of 247
               The Marketing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

practice as industry-wide, and the HDA includes a “Contracts and Chargebacks Working

Group,” suggesting a standard practice. Further, in a recent settlement with the DEA,

Mallinckrodt, a prescription opioid manufacturer, acknowledged that “[a]s part of their business

model Mallinckrodt collects transaction information, referred to as chargeback data, from their

direct customers (distributors).” The transaction information contains data relating to the direct

customer sales of controlled substances to ‘downstream’ registrants,” meaning pharmacies or

other dispensaries, such as hospitals. Marketing Defendants buy data from pharmacies as well.

This exchange of information, upon information, and belief, would have opened channels

providing for the exchange of information revealing suspicious orders as well.

               The contractual relationships among Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities

for the manufacture and distribution of their opioids. The manufacturers negotiated agreements

whereby the Marketing Defendants installed security vaults for the Distributor Defendants in

exchange for agreements to maintain minimum sales performance thresholds. These agreements

were used by Defendants as a tool to violate their reporting and diversion duties in order to reach

sales requirements.

               In addition, Defendants worked together to achieve their common purpose

through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

               The PCF has been described as a coalition of drug makers, trade groups and

dozens of non-profit organizations supported by industry funding, including the Front Groups

described in this Complaint. The PCF recently became a national news story when it was

discovered that lobbyists for members of the PCF quietly shaped federal and state policies


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 132
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 139 of 247
regarding the use of prescription opioids for more than a decade.

               The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national

response to the ongoing wave of prescription opioid abuse.” Specifically, PCF members spent

over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,

including opioid-related measures.

               Defendants who stood to profit from expanded prescription opioid use are

members of and/or participants in the PCF. In 2012, membership and participating organizations

included Endo, Purdue, Actavis, and Cephalon. Each of the Marketing Defendants worked

together through the PCF. But, the Marketing Defendants were not alone. The Distributor

Defendants actively participated, and continue to participate in the PCF, at a minimum, through

their trade organization, the HDA. The Distributor Defendants participated directly in the PCF

as well.

               Additionally, the HDA led to the formation of interpersonal relationships and an

organization among Defendants. Although the entire HDA membership directory is private, the

HDA website confirms that each of the Distributor Defendants and the Marketing Defendants

including Actavis, Endo, Purdue, Mallinckrodt, and Cephalon were members of the HDA.

Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

membership and participation of the Marketing Defendants by advocating for the many benefits

of members, including “strengthen[ing] . . . alliances.”

               Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 133
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 140 of 247
partners,” and “make connections.” Clearly, the HDA and Defendants believed that membership

in the HDA was an opportunity to create interpersonal and ongoing organizational relationships

and “alliances” between the Marketing and Distributor Defendants.

               The application for manufacturer membership in the HDA further indicates the

level of connection among Defendants and the level of insight that they had into each other’s

businesses. For example, the manufacturer membership application must be signed by a “senior

company executive,” and it requests that the manufacturer applicant identify a key contact and

any additional contacts from within its company.

               The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale

distributors, including the Distributor Defendants AmerisourceBergen, Cardinal Health, and

McKesson and their subsidiaries.

               The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the

enterprise.

               The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.” The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.” The HDA and its conferences were significant opportunities

for the Marketing and Distributor Defendants to interact at a high-level of leadership. It is clear


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 134
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 141 of 247
that the Marketing Defendants embraced this opportunity by attending and sponsoring these

events.

               After becoming members of HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including:

               a.      Industry Relations Council: “This council, composed of distributor and

                       manufacturer members, provides leadership on pharmaceutical

                       distribution and supply chain issues.”

               b.      Business Technology Committee: “This committee provides guidance to

                       HDA and its members through the development of collaborative e-

                       commerce business solutions. The committee’s major areas of focus

                       within pharmaceutical distribution include information systems,

                       operational integration and the impact of e-commerce.” Participation in

                       this committee includes distributor and manufacturer members.

               c.      Logistics Operation Committee: “This committee initiates projects

                       designed to help members enhance the productivity, efficiency and

                       customer satisfaction within the healthcare supply chain. Its major areas

                       of focus include process automation, information systems, operational

                       integration, resource management and quality improvement.” Participation

                       in this committee includes distributor and manufacturer members.

               d.      Manufacturer Government Affairs Advisory Committee: “This committee

                       provides a forum for briefing HDA’s manufacturer members on federal

                       and state legislative and regulatory activity affecting the pharmaceutical

                       distribution channel. Topics discussed include such issues as prescription

                       drug traceability, distributor licensing, FDA and DEA regulation of

                       distribution, importation and Medicaid/Medicare reimbursement.”


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 135
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 142 of 247
                       Participation in this committee includes manufacturer members.

               e.      Contracts and Chargebacks Working Group: “This working group

                       explores how the contract administration process can be streamlined

                       through process improvements or technical efficiencies. It also creates

                       and exchanges industry knowledge of interest to contract and chargeback

                       professionals.” Participation in this group includes manufacturer and

                       distributor members.

               The Distributor Defendants and Marketing Defendants also participated, through

the HDA, in Webinars and other meetings designed to exchange detailed information regarding

their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

invoices. For example, on April 27, 2011, the HDA offered a Webinar to “accurately and

effectively exchange business transactions between distributors and manufacturers . . . .” The

Marketing Defendants used this information to gather high-level data regarding overall

distribution and direct the Distributor Defendants on how to most effectively sell prescription

opioids.

               Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

               The HDA and the PCF are but two examples of the overlapping relationships, and

concerted joint efforts to accomplish common goals and demonstrates that the leaders of each of

Defendants were in communication and cooperation.

               Publications and guidelines issued by the HDA nevertheless confirm that


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 136
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 143 of 247
Defendants utilized their membership in the HDA to form agreements. Specifically, in the fall of

2008, the HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the

development of this publication” beginning in late 2007.

               This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. Here, it is apparent that all of Defendants found the same balance – an

overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

failure to prevent diversion.

               Defendants’ scheme had a decision-making structure driven by the Marketing

Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked

together to control the state and federal government’s response to the manufacture and

distribution of prescription opioids by increasing production quotas through a systematic refusal

to maintain effective controls against diversion, and identify suspicious orders and report them to

the DEA.

               Defendants worked together to control the flow of information and influence state

and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

               Defendants also worked together to ensure that the Aggregate Production Quotas,

Individual Quotas and Procurement Quotas allowed by the DEA remained artificially high and

ensured that suspicious orders were not reported to the DEA in order to ensure that the DEA had

no basis for refusing to increase or decrease production quotas due to diversion.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 137
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 144 of 247
               Defendants also had reciprocal obligations under the CSA to report suspicious

orders of other parties if they became aware of them. Defendants were thus collectively

responsible for each other’s compliance with their reporting obligations.

               Defendants thus knew that their own conduct could be reported by other

distributors or manufacturers and that their failure to report suspicious orders they filled could be

brought to the DEA’s attention. As a result, Defendants had an incentive to communicate with

each other about the reporting of suspicious orders to ensure consistency in their dealings with

DEA.

               The desired consistency was achieved. As described below, none of Defendants

reported suspicious orders and the flow of opioids continued unimpeded.

                       Defendants Kept Careful Track of Prescribing Data and Knew About
                       Suspicious Orders and Prescribers
               The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential ARCOS database. The data

necessary to identify with specificity the transactions that were suspicious is in possession of the

Distributor and Marketing Defendants but has not been disclosed to the public.

               Publicly available information confirms that Distributor and Marketing

Defendants funneled far more opioids into communities across the United States than could have

been expected to serve legitimate medical use, and ignored other red flags of suspicious orders.

This information, along with the information known only to Distributor and Marketing

Defendants, would have alerted them to potentially suspicious orders of opioids.

               This information includes the following facts:

               a.      distributors and manufacturers have access to detailed transaction-level

                       data on the sale and distribution of opioids, which can be broken down by

                       zip code, prescriber, and pharmacy and includes the volume of opioids,

                       dose, and the distribution of other controlled and non-controlled

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 138
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 145 of 247
                       substances;

               b.      manufacturers make use of that data to target their marketing and, for that

                       purpose, regularly monitor the activity of doctors and pharmacies;

               c.      manufacturers and distributors regularly visit pharmacies and doctors to

                       promote and provide their products and services, which allows them to

                       observe red flags of diversion, as described in paragraphs 186 and 200;

               d.      Distributor Defendants together account for approximately 90% of all

                       revenues from prescription drug distribution in the United States, and each

                       plays such a large part in the distribution of opioids that its own volume

                       provides a ready vehicle for measuring the overall flow of opioids into a

                       pharmacy or geographic area; and

               e.      Marketing Defendants purchased chargeback data (in return for discounts

                       to Distributor Defendants) that allowed them to monitor the combined

                       flow of opioids into a pharmacy or geographic area.

               The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

               At all relevant times, Defendants were in possession of national, regional, state,

and local prescriber- and patient-level data that allowed them to track prescribing patterns over

time. They obtained this information from data companies, including but not limited to: IMS

Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

“Data Vendors”).


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 139
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 146 of 247
               The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

intended to help Defendants identify suspicious orders or customers who were likely to divert

prescription opioids. The “know your customer” questionnaires informed Defendants of the

number of pills that the pharmacies sold, how many non-controlled substances were sold

compared to controlled substances, whether the pharmacy buys from other distributors, the types

of medical providers in the area, including pain clinics, general practitioners, hospice facilities,

cancer treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.

               Defendants purchased nationwide, regional, state, and local prescriber- and

patient-level data from the Data Vendors that allowed them to track prescribing trends, identify

suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

Vendors’ information purchased by Defendants allowed them to view, analyze, compute, and

track their competitors’ sales, and to compare and analyze market share information.

               IMS Health, for example, provided Defendants with reports detailing prescriber

behavior and the number of prescriptions written between competing products.

               Similarly, Wolters Kluwer, an entity that eventually owned data mining

companies that were created by McKesson (Source) and Cardinal Health (ArcLight), provided

Defendants with charts analyzing the weekly prescribing patterns of multiple physicians,

organized by territory, regarding competing drugs, and analyzed the market share of those drugs.

               This information allowed Defendants to track and identify instances of

overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

information could be used to track, identify, report and halt suspicious orders of controlled

substances.

               Defendants were, therefore, collectively aware of the suspicious orders that


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 140
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 147 of 247
flowed daily from their manufacturing and distribution facilities.

               Defendants refused to identify, investigate and report suspicious orders to the

DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. As described in detail below, Defendants refused to identify suspicious orders and

diverted drugs despite the DEA issuing final decisions against distributors in 178 registrant

actions between 2008 and 2012 and 117 recommended decisions in registrant actions from The

Office of Administrative Law Judges. These numbers include seventy-six (76) actions involving

orders to show cause and forty-one (41) actions involving immediate suspension orders, all for

failure to report suspicious orders.

               Sales representatives were also aware that the prescription opioids they were

promoting were being diverted, often with lethal consequences. As a sales representative wrote

on a public forum:

       Actions have consequences—so some patient gets Rx’d the 80mg OxyContin
       when they probably could have done okay on the 20mg (but their doctor got
       “sold” on the 80mg) and their teen son/daughter/child’s teen friend finds the pill
       bottle and takes out a few 80’s... next they’re at a pill party with other teens and
       some kid picks out a green pill from the bowl... they go to sleep and don’t wake
       up (because they don’t understand respiratory depression) Stupid decision for a
       teen to make...yes... but do they really deserve to die?
               Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the

other way even when their in-person visits to such clinics should have raised numerous red flags.

In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.

People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s

diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the

doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

OxyContin sales at the clinic. He reportedly told another local physician that this clinic

accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 141
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 148 of 247
top-ranked sales representative. In response to news stories about this clinic, Purdue issued a

statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,

such activity would continue regardless of whether we contacted the doctor or not.”

               In another example, a Purdue sales manager informed her supervisors in 2009

about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

with her sales representative, “it was packed with a line out the door, with people who looked

like gang members,” and that she felt “very certain that this an organized drug ring[.]”She wrote,

“This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at

Purdue responded that while they were “considering all angles,” it was “really up to [the

wholesaler] to make the report.” Purdue waited until after the clinic was shut down in 2010 to

inform the authorities.

               A Kadian prescriber guide discusses abuse potential of Kadian. It is full of

disclaimers that Actavis has not done any studies on the topic and that the guide is “only

intended to assist you in forming your own conclusion.” However, the guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and 2)

“KADIAN may be less likely to be abused by health care providers and illicit users” because of

“Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.” The guide is copyrighted by Actavis in 2007,

before Actavis officially purchased Kadian from Alpharma.

               Defendants’ obligation to report suspicious prescribing ran head on into their

marketing strategy. Defendants did identify doctors who were their most prolific prescribers, not

to report them, but to market to them. It would make little sense to focus on marketing to

doctors who may be engaged in improper prescribing only to report them to law enforcement,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 142
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 149 of 247
nor to report those doctors who drove Defendants’ sales.

               Defendants purchased data from IMS Health (now IQVIA) or other proprietary

sources to identify doctors to target for marketing and to monitor their own and competitors’

sales. Marketing visits were focused on increasing, sustaining, or converting the prescriptions of

the biggest prescribers, particularly through aggressive, high frequency detailing visits.

               For example, at a national sales meeting presentation in 2011, Actavis pressed its

sales representatives to focus on its high prescribers: “To meet and exceed our quota, we must

continue to get Kadian scripts from our loyalists. MCOs will continue to manage the pain

products more closely. We MUST have new patient starts or we will fall back into ‘the big

leak’. We need to fill the bucket faster than it leaks.” “The selling message should reflect the

opportunity and prescribing preferences of each account. High Kadian Writers / Protect and

Grow/ Grow = New Patient Starts and Conversions.” In an example of how new patients plus a

high volume physician can impact performance: “102% of quota was achieved by just one high

volume physician initiating Kadian on 2-3 new patients per week.”

               The same is true for other Defendants.

               This focus on marketing to the highest prescribers demonstrates that

manufacturers were keenly aware of the doctors who were writing prescriptions for large

quantities of opioids. But instead of investigating or reporting those doctors, Defendants were

singularly focused on maintaining, capturing, or increasing their sales.

               Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in

2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 143
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 150 of 247
painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon

this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.

He fooled the DEA. He fooled local law enforcement. He fooled us.”

                But given the closeness with which Defendants monitored prescribing patterns

through IMS Health data, it is highly improbable that they were “fooled.” In fact, a local

pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic and alerted

authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed, a Purdue

executive referred to Purdue’s tracking system and database as a “gold mine” and acknowledged

that Purdue could identify highly suspicious volumes of prescriptions.

                As discussed below, Endo knew that Opana ER was being widely abused. Yet,

the New York Attorney General revealed, based on information obtained in an investigation into

Endo, that Endo sales representatives were not aware that they had a duty to report suspicious

activity and were not trained on the company’s policies or duties to report suspicious activity,

and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently

arrested for illegal prescribing.

                Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

egregious examples eventually made the nightly news.

                        Defendants Failed to Report Suspicious Orders or Otherwise Act to
                        Prevent Diversion
                As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids following into communities across America.

Despite the notice described above, and in disregard of their duties, Defendants continued to

pump massive quantities of opioids despite their obligations to control the supply, prevent

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 144
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 151 of 247
diversion, report and take steps to halt suspicious orders.

                Government agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

                For example, on January 5, 2017, McKesson entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty

for, inter alia, failure to identify and report suspicious orders at its facilities in Aurora, CO;

Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland FL; Landover, MD; La Vista, NE; Livonia, MI;

Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH; and West Sacramento, CA.

McKesson admitted that, at various times during the period from January 1, 2009 through the

effective date of the Agreement (January 17, 2017) it “did not identify or report to [the] DEA

certain orders placed by certain pharmacies which should have been detected by McKesson as

suspicious based on the guidance contained in the DEA Letters.”

                McKesson further admitted that, during this time period, it “failed to maintain

effective controls against diversion of particular controlled substances into other than legitimate

medical, scientific and industrial channels by sales to certain of its customers in violation of the

CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300 et seq., at the McKesson

Distribution Centers” including the McKesson Distribution Center located in Washington Court

House, Ohio. Due to these violations, McKesson agreed to a partial suspension of its authority

to distribute controlled substances from certain of its facilities some of which (including the one

in Washington Courthouse, Ohio), investigators found “were supplying pharmacies that sold to

criminal drug rings.”

                Similarly, in 2017, the Department of Justice fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 145
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 152 of 247
implement an effective system to detect and report ‘suspicious orders’ for controlled

substances—orders that are unusual in their frequency, size, or other patterns . . . [and]

Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

these suspicious orders.”

               On December 23, 2016, Cardinal Health agreed to pay the United States $44

million to resolve allegations that it violated the Controlled Substances Act in Maryland, Florida

and New York by failing to report suspicious orders of controlled substances, including

oxycodone, to the DEA. In the settlement agreement, Cardinal Health admitted, accepted, and

acknowledged that it had violated the CSA between January 1, 2009 and May 14, 2012 by failing

to:

               a.      “timely identify suspicious orders of controlled substances and inform the

                       DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;

               b.      “maintain effective controls against diversion of particular controlled

                       substances into other than legitimate medical, scientific, and industrial

                       channels, as required by 21 C.F.R. §1301.74, including the failure to make

                       records and reports required by the CSA or DEA’s regulations for which a

                       penalty may be imposed under 21 U.S.C. §842(a)(5)”; and

               c.      “execute, fill, cancel, correct, file with the DEA, and otherwise handle

                       DEA ‘Form 222’ order forms and their electronic equivalent for Schedule

                       II controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part

                       1305.”

               In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal Health,

as well as several smaller wholesalers, for numerous causes of action, including violations of the

CSA, consumer credit and protection, and antitrust laws and the creation of a public nuisance.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 146
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 153 of 247
Unsealed court records from that case demonstrate that AmerisourceBergen, along with

McKesson and Cardinal Health, together shipped 423 million pain pills to West Virginia

between 2007 and 2012. AmerisourceBergen itself shipped 80.3 million hydrocodone pills and

38.4 million oxycodone pills during that time period. These quantities alone are sufficient to

show that Defendants failed to control the supply chain or to report and take steps to halt

suspicious orders. In 2016, AmerisourceBergen agreed to settle the West Virginia lawsuit for

$16 million to the state; Cardinal Health settled for $20 million.

               Thus, it is the various government agencies who have alleged or found—and

Defendants themselves who have admitted—that Defendants, acting in disregard of their duties,

pumped massive quantities of opioids into communities around the country despite their

obligations to control the supply, prevent diversions, and report and take steps to halt suspicious

orders.

                       Defendants Delayed a Response to the Opioid Crisis by Pretending to
                       Cooperate with Law Enforcement
               When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action—or may not know to take action at all.

               After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens. As part of McKesson’s 2008 Settlement with the

DEA, McKesson claimed to have “taken steps to prevent such conduct from occurring in the

future,” including specific measures delineated in a “Compliance Addendum” to the Settlement.

Yet, in 2017, McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again

failing to report suspicious orders of certain drugs, including opioids. Even though McKesson

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 147
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 154 of 247
had been sanctioned in 2008 for failure to comply with its legal obligations regarding controlling

diversion and reporting suspicious orders, and even though McKesson had specifically agreed in

2008 that it would no longer violate those obligations, McKesson continued to violate the laws in

contrast to its written agreement not to do so.

               More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent

diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We

challenge ourselves to best utilize our assets, expertise and influence to make our communities

stronger and our world more sustainable, while governing our activities as a good corporate

citizen in compliance with all regulatory requirements and with a belief that doing ‘the right

thing’ serves everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti-

diversion strategies to help prevent opioids from being diverted for misuse or abuse.” Along the

same lines, it claims to “maintain a sophisticated, state-of-the-art program to identify, block and

report to regulators those orders of prescription controlled medications that do not meet [its]

strict criteria.” Defendant Cardinal also promotes funding it provides for “Generation Rx,”

which funds grants related to prescription drug misuse. A Cardinal executive recently claimed

that Cardinal uses “advanced analytics” to monitor its supply chain; Cardinal assured the public

it was being “as effective and efficient as possible in constantly monitoring, identifying, and

eliminating any outside criminal activity.”

               Along the same lines, Defendant McKesson publicly claims that its “customized

analytics solutions track pharmaceutical product storage, handling and dispensing in real time at

every step of the supply chain process,” creating the impression that McKesson uses this tracking

to help prevent diversion. Defendant McKesson has also publicly stated that it has a “best-in-

class controlled substance monitoring program to help identify suspicious orders,” and claimed it

is “deeply passionate about curbing the opioid epidemic in our country.”


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 148
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 155 of 247
               Defendant AmerisourceBergen, too, has taken the public position that it is

“work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support

appropriate access while limiting misuse of controlled substances.” A company spokeswoman

also provided assurance that: “At AmerisourceBergen, we are committed to the safe and efficient

delivery of controlled substances to meet the medical needs of patients.”

               Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, Defendants, through their trade associations, HDMA and NACDS, filed an

amicus brief in Masters Pharmaceuticals, which made the following statements:

               a.      “HDMA and NACDS members not only have statutory and regulatory

                       responsibilities to guard against diversion of controlled prescription drugs,

                       but undertake such efforts as responsible members of society.”

               b.      “Distributors take seriously their duty to report suspicious orders, utilizing

                       both computer algorithms and human review to detect suspicious orders

                       based on the generalized information that is available to them in the

                       ordering process.”

               Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations,

Defendants not only acknowledged that they understood their obligations under the law, but they

further represented that their conduct was in compliance with those obligations.

               Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is

required by law. We address diversion and abuse through a multidimensional approach that

includes educational efforts, monitoring for suspicious orders of controlled substances . . . .”

               Other Marketing Defendants also misrepresented their compliance with their legal


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 149
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 156 of 247
duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

“constructive role in the fight against opioid abuse,” including its commitment to ADF opioids

and its “strong record of coordination with law enforcement.”

               At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue

has consistently trumpeted this partnership since at least 2008, and the message of close

cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid abuse.

               Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create . . . . That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse . . . .” Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.” And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”

               These public pronouncements create the misimpression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its

past conduct in deceptively marketing opioids and make its current marketing seem more

trustworthy and truthful.

               Public statements by Defendants and their associates created the false and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 150
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 157 of 247
misleading impression to regulators, prescribers, and the public that Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

                       The National Retail Pharmacies Were on Notice of and Contributed
                       to Illegal Diversion of Prescription Opioids

               National retail pharmacy chains earned enormous profits by flooding the country

with prescription opioids. They were keenly aware of the oversupply of prescription opioids

through the extensive data and information they developed and maintained as both distributors

and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

               Walgreens, Kroger, Albertsons, Walmart, and CVS (the “National Retail

Pharmacies”) do substantial business throughout the United States, including in Alaska. This

business includes the distribution and dispensing of prescription opioids.

               The National Retail Pharmacies failed to take meaningful action to stop diversion

despite their knowledge of it, and contributed substantially to the diversion problem.

               The National Retail Pharmacies developed and maintained extensive data on

opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct

knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

opioids in communities throughout the country. They used the data to evaluate their own sales

activities and workforce. On information and belief, the National Retail Pharmacies also

provided Defendants with data regarding, inter alia, individual doctors in exchange for rebates or

other forms of consideration. The National Retail Pharmacies’ data is a valuable resource that

they could have used to help stop diversion, but failed to do so.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 151
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 158 of 247
                       a. The National Retail Pharmacies Have a Duty to Prevent
                       Diversion
               Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring, and reporting suspicious activity.

               The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon

the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills

the prescription.” Because pharmacies themselves are registrants under the CSA, the duty to

prevent diversion lies with the pharmacy entity, not the individual pharmacist alone.

               The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify

suspicious orders and other evidence of diversion.

               Suspicious pharmacy orders include orders of unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the

pharmacy, orders that deviate from a normal pattern and/or orders of unusual frequency and

duration, among others.

               Additional types of suspicious orders include: (1) prescriptions written by a

doctor who writes significantly more prescriptions (or in larger quantities or higher doses) for

controlled substances compared to other practitioners in the area; (2) prescriptions which should

last for a month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for

antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions that

look “too good” or where the prescriber’s handwriting is too legible; (5) prescriptions with

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 152
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 159 of 247
quantities or doses that differ from usual medical usage; (6) prescriptions that do not comply

with standard abbreviations and/or contain no abbreviations; (7) photocopied prescriptions; or

(8) prescriptions containing different handwriting. Most of the time, these attributes are not

difficult to detect and should be easily recognizable by pharmacies.

               Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

               Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe

patterns or instances of dispensing that are potentially suspicious, of oversupply in particular

stores or geographic areas, or of prescribers or facilities that seem to engage in improper

prescribing.

               According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

               Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur—and they did so knowingly.

               Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for

example, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy

or customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

the country. The policies remained in place even as the epidemic raged.

               Upon information and belief, this problem was compounded by the National

Retail Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on

how to properly and adequately handle prescriptions for opioid painkillers, including what


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 153
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 160 of 247
constitutes a proper inquiry into whether a prescription is legitimate, whether a prescription is

likely for a condition for which the FDA has approved treatments with opioids, and what

measures and/or actions to take when a prescription is identified as phony, false, forged, or

otherwise illegal, or when suspicious circumstances are present, including when prescriptions are

procured and pills supplied for the purpose of illegal diversion and drug trafficking.

               Upon information and belief, the National Retail Pharmacies also failed to

adequately use data available to them to identify doctors who were writing suspicious numbers

of prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use data

available to them to do statistical analysis to prevent the filling of prescriptions that were

illegally diverted or otherwise contributed to the opioid crisis.

               Upon information and belief, the National Retail Pharmacies failed to analyze:

(a) the number of opioid prescriptions filled by individual pharmacies relative to the population

of the pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the

number of opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid

sales relative to the increase in annual sales of other drugs.

               Upon information and belief, the National Retail Pharmacies also failed to

conduct adequate internal or external audits of their opioid sales to identify patterns regarding

prescriptions that should not have been filled and to create policies accordingly, or if they

conducted such audits, they failed to take any meaningful action as a result.

               Upon information and belief, the National Retail Pharmacies also failed to

effectively respond to concerns raised by their own employees regarding inadequate policies and

procedures regarding the filling of opioid prescriptions.

               The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 154
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 161 of 247
were complying with their duties and obligations under the law with regard to controlled

substances.
                       b. Multiple Enforcement Actions Against Certain National Retail
                       Pharmacies Confirms Their Compliance Failures
               The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, certain National Retail Pharmacies have been repeatedly penalized for their

illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of the National Retail Pharmacies.

                               i. CVS

               CVS is one of the largest companies in the world, with annual revenue of more

than $150 billion. According to news reports, it manages medications for nearly 90 million

customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid

crisis, but like other Defendants, CVS sought profits over people.

               CVS is a repeat offender and recidivist: the company has paid fines totaling over

$40 million as the result of a series of investigations by the DEA and the United States

Department of Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business

and has allowed its pharmacies to continue dispensing opioids in quantities significantly higher

than any plausible medical need would require, and to continue violating its recordkeeping and

dispensing obligations under the CSA.

               As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled

substances.

               This fine was preceded by numerous others throughout the country.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 155
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 162 of 247
               In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties

under the CSA and filled prescriptions with no legitimate medical purpose.

               In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

in Connecticut failed to maintain proper records in accordance with the CSA.

               In September 2016, CVS entered into a $795,000 settlement with the

Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the

state’s prescription monitoring program website and review a patient’s prescription history

before dispensing certain opioid drugs.

               In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances—

mostly addictive painkillers—more than 500 times between 2011 and 2014.

               In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The

United States alleged that CVS retail pharmacies in Rhode Island filled a number of forged

prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

permitted to prescribe that drug. Additionally, the government alleged that CVS had

recordkeeping deficiencies

               In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical

purposes by a health care provider acting in the usual course of professional practice. CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 156
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 163 of 247
that were issued based on legitimate medical need.”

                In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.

                In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.

                Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.

                                 ii. Walgreens

                Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal 2017.

                Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing

violations of the CSA, including negligently allowing controlled substances such as oxycodone

and other prescription painkillers to be diverted for abuse and illegal black market sales.

                The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

                Walgreens corporate officers turned a blind eye to these abuses. In fact, corporate

attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 157
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 164 of 247
clinics, that “if these are legitimate indicators of inappropriate prescriptions perhaps we should

consider not documenting our own potential noncompliance,” underscoring Walgreens’ attitude

that profit outweighed compliance with the CSA or the health of communities.

               Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).

               The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the

opioid use of some Medicaid patients who were considered high-risk.

               In January 2017, an investigation by the Massachusetts Attorney General found

that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use

sound professional judgment when dispensing opioids and other controlled substances—despite

the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids. 252

               Numerous state and federal drug diversion prosecutions have occurred in which

prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

Complaint do not attempt to identify all these prosecutions, and the information above is merely

by way of example.

               The litany of state and federal actions against the National Retail Pharmacies

demonstrate that they routinely, and as a matter of standard operation procedure, violated their

legal obligations under the CSA and other laws and regulations that govern the distribution and

dispensing of prescription opioids.

               Throughout the country, the National Retail Pharmacies were or should have been

aware of numerous red flags of potential suspicious activity and diversion.

               On information and belief, from the catbird seat of their retail pharmacy

operations, the National Retail Pharmacies knew or reasonably should have known about the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 158
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 165 of 247
disproportionate flow of opioids into Alaska and the operation of “pill mills” that generated

opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of

illicit supply and diversion. Additional information was provided by news reports, and state and

federal regulatory actions, including prosecutions of pill mills in the area.

               On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the devastating consequences of the oversupply and diversion of

prescription opioids, including spiking opioid overdose rates in the community.

               On information and belief, because of (among other sources of information)

regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

against others pertaining to prescription opioids obtained from their retail stores, complaints and

information from employees and other agents, and the massive volume of opioid prescription

drug sale data that they developed and monitored, the National Retail Pharmacies were well

aware that their distribution and dispensing activities fell far short of legal requirements.

               The National Retail Pharmacies’ actions and omission in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

               The Opioids Defendants Sold Migrated into Other Jurisdictions
               As the demand for prescription opioids grew, fueled by their potency and purity,

interstate commerce flourished: opioids moved from areas of high supply to areas of high

demand, traveling across state lines in a variety of ways.

               First, prescriptions written in one state would, under some circumstances, be filled

in a different state. But even more significantly, individuals transported opioids from one

jurisdiction specifically to sell them in another.

               When authorities in states such as Ohio and Kentucky cracked down on opioid

suppliers, out-of-state suppliers filled the gaps. Florida in particular assumed a prominent role,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 159
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 166 of 247
as its lack of regulatory oversight created a fertile ground for pill mills. Residents of Ohio and

other states would simply drive to Florida, stock up on pills from a pill mill, and transport them

back to home to sell. The practice became so common that authorities dubbed these individuals

“prescription tourists.”

               The facts surrounding numerous criminal prosecutions illustrate the common

practice. For example, one man from Warren County, Ohio, sentenced to four years for

transporting prescription opioids from Florida to Ohio, explained that he could get a prescription

for 180 pills from a quick appointment in West Palm Beach, and that back home, people were

willing to pay as much as $100 a pill—ten times the pharmacy price. In Columbus, Ohio, a DEA

investigation led to the 2011 prosecution of sixteen individuals involved in the “oxycodone

pipeline between Ohio and Florida.” When officers searched the Ohio home of the alleged

leader of the group, they found thousands of prescriptions pills, including oxycodone and

hydrocodone, and $80,000 in cash. In 2015, another Columbus man was sentenced for the same

conduct—paying couriers to travel to Florida and bring back thousands of prescription opioids,

and, in the words of U.S. District Judge Michael Watson, contributing to a “pipeline of death.”

               Outside of Atlanta, Georgia, four individuals pled guilty in 2015 to operating a

pill mill; the U.S. attorney’s office found that most of the pain clinic’s customers came from

other states, including North Carolina, Kentucky, Tennessee, Ohio, South Carolina, and Florida.

Another investigation in Atlanta led to the 2017 conviction of two pharmacists who dispensed

opioids to customers of a pill mill across from the pharmacy; many of those customers were from

other states, including Ohio and Alabama.

               In yet another case, Defendants who operated a pill mill in south Florida were

tried in eastern Kentucky based on evidence that large numbers of customers transported

oxycodone back to the area for both use and distribution by local drug trafficking organizations.

As explained by the Sixth Circuit in its decision upholding the venue decision, “[d]uring its


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 160
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 167 of 247
existence, the clinic generated over $10 million in profits. To earn this sum required more

business than the local market alone could provide. Indeed, only about half of the [Pain

Center]’s customers came from Florida. Instead, the clinic grew prosperous on a flow of out-of-

state traffic, with prospective patients traveling to the clinic from locations far outside Ft.

Lauderdale, including from Ohio, Georgia, and Massachusetts.” The court further noted that the

pill mill “gained massive financial benefits by taking advantage of the demand for oxycodone by

Kentucky residents.”

                The route from Florida and Georgia to Kentucky, Ohio, and West Virginia was so

well traveled that it became known as the Blue Highway, a reference to the color of the 30mg

Roxicodone pills manufactured by Mallinckrodt. Eventually, as police began to stop vehicles

with certain out-of-state tags cruising north on I-75, the prescription tourists adapted. They

rented cars just over the Georgia state line to avoid the telltale out-of-state tag. If they were

visiting multiple pill mills on one trip, they would stop at FedEx between clinics to mail the pills

home and avoid the risk of being caught with multiple prescriptions if pulled over. Or they

avoided the roads altogether: Allegiant Air, which offered several flights between Appalachia

and Florida, was so popular with drug couriers that it was nicknamed the “Oxy Express.”

                While the I-75 corridor was well utilized, prescription tourists also came from

other states. The director of the Georgia drugs and narcotics agency observed that visitors to

Georgia pill mills come from as far away as Arizona and Nebraska.

                Similar pipelines developed in other regions of the country. For example, the I-95

corridor was another transport route for prescription pills. As the director of the Maine Drug

Enforcement Agency explained, the oxycodone in Maine was coming up extensively from

Florida, Georgia and California. And, according to the FBI, Michigan plays an important role in

the opioid epidemic in other states; opioids prescribed in Michigan are often trafficked down to

West Virginia, Ohio, and Kentucky.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 161
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 168 of 247
               Abundant evidence, thus, establishes that prescription opioids migrated between

cities, counties, and states, including into Plaintiffs. As a result, prescription data from any

particular jurisdiction does not capture the full scope of the misuse, oversupply and diversion

problem in that specific area. As the criminal prosecutions referenced above show, if

prescription opioid pills were hard to get in one area, they migrated from another. The

manufacturers and distributors were fully aware of this phenomenon and profited from it.

               Impact of Opioid Abuse, Addiction and Diversion on American Indians and
               Alaska Natives
               Native Americans have disproportionately borne the toll of the opioid crisis.

               Native Americans suffer the highest per capita rate of opioid overdoses.

               According to the Indian Health Service (“IHS”), there has been a “four-fold

increase in opioid overdoses from 1999 to 2013 among American Indians and Alaska Natives . . .

[T]wice the rate of the general U.S. population.”

               The CDC reported that the “rates of death from prescription opioid overdose

among American Indian or Alaska Natives increased almost four-fold from 1.3 per 100,000 in

1999 to 5.1 per 100,000 in 2013.” By 2014, the CDC reported “8.4 per 100,000 Native

Americans were dying of opioid overdoses, the highest number of any racial demographic.”

               In 2014, Native Americans had the highest death rate from opioid overdoses out

of any ethnic group in the country.

               The impact on Native American children is particularly devastating. In a study

conducted to examine substance-related disorders among adolescents across racial and ethnic

groups, “Racial/Ethnic Variations in Substance-Related Disorders Among Adolescents in the

United States,” the authors found, of 72,561 adolescents aged 12 to 17 years:

               a.      Analgesic opioids were the second most commonly used illegal drug after

                       marijuana;

               b.      Analgesic opioid use was comparatively prevalent among Native

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 162
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 169 of 247
                       American adolescents (9.7%);

               c.      Native Americans have the highest prevalence of use (47.5%) and

                       disorders (15.0%); and

               d.      31.5% of Native Americans had substance-related disorders.

               The study concluded:

       Native Americans have the highest prevalence of substance use and substance-
       related disorders, adding to evidence that young Native Americans are a
       vulnerable group facing numerous stressors, trauma, and health disparities (e.g.,
       highest rate of suicide, underfunded systems of care, and lack of access to
       appropriate care). The results herein highlight a critical need for intervention to
       reduce their burdens from substance use and for policies to address presently
       underfunded systems of care and improve infrastructures linking behavioral and
       primary health care services. [footnotes omitted.]
               The CDC reported that approximately 1 in 10 Native American youths ages 12 or

older used prescription opioids for nonmedical purposes in 2012, double the rate for white youth.

               The fact that adolescents are able to easily obtain prescription opioids through the

black market created by opioid diversion highlights the direct impact on Plaintiffs and their tribal

communities by Defendants’ actions and inactions.

               Even the youngest members of tribal communities bear the consequences of the

opioid abuse epidemic fueled by Defendants’ conduct. Between 2009 and 2012, “American

Indian women [were] 8.7 times more likely to be diagnosed with maternal opiate dependence or

abuse during pregnancy,” compared to non-Hispanic women. That translates into 1 in 10

pregnancies among American Indian women. As a result, many tribal infants suffer from opioid

withdrawal and Neonatal Abstinence Syndrome (“NAS”).

               Infants suffering from NAS are separated from their families and placed into the

custody of the tribal child welfare services or receive other government services so they can be

afforded medical treatment and be protected from drug-addicted parents.

               The impact of NAS can be life-long. Most NAS infants are immediately

transferred to a neonatal intensive care unit for a period of days, weeks, or even months. NAS

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 163
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 170 of 247
can also require an emergency evacuation for care to save the infant’s life. Such emergency

transportation costs thousands of dollars for each occurrence.

               Many NAS infants have short-term and long-term developmental issues that

prevent them from meeting basic cognitive and motor-skills milestones. Many will suffer from

vision and digestive issues; some are unable to attend full days of school. These disabilities

follow these children through elementary school and beyond.

               Many of the parents of these children continue to relapse into prescription opioid

use and abuse, having an impact on their families and tribal communities for financial and other

support.

               The Impact of Defendants’ Conduct on Plaintiffs
               Plaintiffs’ own experience treating opioids illustrates these national trends.

               Indeed, Plaintiffs are currently facing a public health crisis that threatens to

undermine the safety and wellbeing of their entire tribal communities. Overarching health, public

safety and law enforcement concerns relate to, among others, prescription opioid drug abuse and

major crimes involving opioid and drug use.

               Plaintiffs are also impacted because access to substance abuse prevention,

treatment, and recovery services is lacking due to unavailability of sufficient services and is

complicated by the remote locations of many communities.

               The Centers for Disease Control reported that American Indians and Alaska

Natives had the highest drug overdose death rates in 2015 and the largest percentage increase in

the number of deaths over time from 1999-2015 compared to other racial and ethnic groups.

During that time, deaths rose more than 500% among American Indians and Alaska Natives. In

addition, because of misclassification of race and ethnicity on death certificates, the actual

number of deaths may be underestimated by up to 35%.

               Nonmedical use of opioids within American Indian and Alaskan Native youth


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 164
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 171 of 247
over the age of 12 was reported to be twice the rate of Whites and three times the rate for African

Americans.

               The opioid epidemic has escalated with devastating effects. Defendants’

increasing distribution of opioids has caused substantial opiate-related substance abuse,

hospitalization, and death.

               The use of prescription opioids often leads to the use of non-prescription opioids,

such as heroin, a link that is now well-documented. Heroin use in Alaska has also caused

devastating addiction, abuse, and death. This is particularly concerning in light of the recent

influx of synthetic fentanyl products.

               Prescription opioid abuse, addiction, morbidity, and mortality are hazards to

public health and safety in the Alaska tribal communities.

               Burdens and costs related to the misuse, addiction, and/or overdose of opioids the

Plaintiffs have borne include, but are not limited to, the following:

               a.      Emergency medical visits for opioid misuse, addiction, and/or overdose.

               b.      Emergency medical visits for infections, injuries, illnesses, and drug-

                       seeking related to opioid misuse, addiction, and/or overdose.

               c.      Hospitalizations related to the misuse, addiction, and/or overdose of

                       opioids.

               d.      Increased burdens and costs of administering and staffing of social

                       services, including case workers and resources to aid (1) those members of

                       the Plaintiffs’ communities addicted to and/or dependent on opioids; (2)

                       reintegration of tribal and village members into their family and

                       community following treatment; (3) the abused or neglected children and

                       elders whose guardians are addicted to and/or dependent on opioids; and

                       (3) the many foster or adoptive guardians who take on the role of caretaker


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 165
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 172 of 247
                       in their absence.

               e.      .

               f.      Increased costs for testing of drug samples as part of the legal process.

               g.      Care, education and support of pregnant women addicted to opioids and of

                       their children born with NAS; including ongoing educational and

                       developmental support to address the long-term consequences of fetal

                       opioid exposure; and

               h.      Treatment of victims and criminal offenders, including holistic

                       community-based treatment programming and regular drug screening.

               Plaintiffs have consistently endorsed, supported, and committed staff, facilities,

activities and financial resources to addressing and responding to the opioid epidemic impacting

their communities.

               Defendants Conspired to Engage in the Wrongful Conduct Complained of
               Herein and Intended to Benefit Both Independently and Jointly from Their
               Conspiracy

                       Conspiracy Among Marketing Defendants
               The Marketing Defendants agreed among themselves to set up, develop, and fund

an unbranded promotion and marketing network to promote the use of opioids for the

management of pain in order to mislead physicians, patients, health care providers, and health

care payors through misrepresentations and omissions regarding the appropriate uses, risks, and

safety of opioids, to increase sales, revenue, and profit from their opioid products.

               This interconnected and interrelated network relied on the Marketing Defendants’

collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs,

patient education materials, and Front Groups developed and funded collectively by the

Marketing Defendants intended to mislead consumers and medical providers of the appropriate

uses, risks, and safety of opioids.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 166
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 173 of 247
               The Marketing Defendants’ collective marketing scheme to increase opioid

prescriptions, sales, revenues and profits centered around the development, the dissemination,

and reinforcement of false propositions: (1) that addiction is rare among patients taking opioids

for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction

exhibited by opioid patients are actually symptoms of an invented condition dubbed

“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

               The Marketing Defendants knew that none of these propositions is true and that

there was no evidence to support them.

               Each Marketing Defendant worked individually and collectively to develop and

actively promulgate these nine false propositions in order to mislead physicians, patients, health

care providers, and healthcare payors regarding the appropriate uses, risks, and safety of opioids.

               What is particularly remarkable about the Marketing Defendants’ effort is the

seamless method in which the Marketing Defendants joined forces to achieve their collective

goal: to persuade consumers and medical providers of the safety of opioids, and to hide their

actual risks and dangers. In doing so, the Marketing Defendants effectively built a new—and

extremely lucrative—opioid marketplace for their select group of industry players.

               The Marketing Defendants’ unbranded promotion and marketing network was a

wildly successful marketing tool that achieved marketing goals that would have been impossible

to have been met by a single or even a handful of the network’s distinct corporate members.

               For example, the network members pooled their vast marketing funds and

dedicated them to expansive and normally cost-prohibitive marketing ventures, such as the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 167
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 174 of 247
creation of Front Groups. These collaborative networking tactics allowed each Marketing

Defendant to diversify its marketing efforts, all the while sharing any risk and exposure, financial

and/or legal, with other Marketing Defendants.

               The most unnerving tactic utilized by the Marketing Defendants’ network, was

their unabashed mimicry of the scientific method of citing “references” in their materials. In the

scientific community, cited materials and references are rigorously vetted by objective unbiased

and disinterested experts in the field, scientific method, and an unfounded theory or proposition

would, or should, never gain traction.

               Marketing Defendants put their own twist on the scientific method: they worked

together to manufacture wide support for their unfounded theories and propositions involving

opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

a false consensus through their materials and references.

               An illustrative example of the Marketing Defendants’ utilization of this tactic is

the wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction

“rare” for patients treated with opioids. The authors had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. These

patients were not given long-term opioid prescriptions or provided opioids to administer to

themselves at home, nor was it known how frequently or infrequently and in what doses the

patients were given their narcotics. Rather, it appears the patients were treated with opioids for

short periods of time under in-hospital doctor supervision.

               Nonetheless, Marketing Defendants widely and repeatedly cited this letter as

proof of the low addiction risk in connection with taking opioids in connection with taking

opioids despite its obvious shortcomings. Marketing Defendants’ egregious misrepresentations

based on this letter included claims that less than one percent of opioid users became addicted.

               Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 168
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 175 of 247
opioid manufacturers convince patients and healthcare providers that opioids were not a concern.

The enormous impact of Marketing Defendants’ misleading amplification of this letter was well

documented in another letter published in the NEJM on June, 1, 2017, describing the way the

one-paragraph 1980 letter had been irresponsibly cited and in some cases “grossly

misrepresented.” In particularly, the authors of this letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was
       heavily and uncritically cited as evidence that addiction was rare with long-term
       opioid therapy. We believe that this citation pattern contributed to the North
       American opioid crises by helping to shape a narrative that allayed prescribers’
       concerns about the risk of addiction associated with long-term opioid therapy….
By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the Marketing

Defendants committed overt acts in furtherance of their conspiracy.

                       Conspiracy Among All Defendants
               In addition, and on an even broader level, all Defendants took advantage of the

industry structure, including end-running its internal checks and balances, to their collective

advantage. Defendants agreed among themselves to increasing the supply of opioids and

fraudulently increasing the quotas that governed the manufacture and supply of prescription

opioids. Defendants did so to increase sales, revenue, and profit from their opioid products.

               The interaction and length of the relationships between and among Defendants

reflects a deep level of interaction and cooperation between Defendants in a tightly knit industry.

The Marketing and Distributor Defendants were not two separate groups operating in isolation or

two groups forced to work together in a closed system. Defendants operated together as a united

entity, working together on multiple fronts, to engage in the unlawful sale of prescription

opioids.

               Defendants collaborated to expand the opioid market in an interconnected and

interrelated network in the following ways, as set forth more fully below and in section V below,

including, for example, membership in the Healthcare Distribution Alliance (“HDA”).


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 169
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 176 of 247
               Defendants utilized their membership in the HDA and other forms of

collaboration to form agreements about their approach to their duties under the CSA to report

suspicious orders. Defendants overwhelmingly agreed on the same approach—to fail to identify,

report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’ agreement to

restrict reporting provided an added layer of insulation from DEA scrutiny for the entire industry

as Defendants were thus collectively responsible for each other’s compliance with their reporting

obligations. Defendants were aware, both individually and collectively aware of the suspicious

orders that flowed directly from Defendants’ facilities.

               Defendants knew that their own conduct could be reported by other Defendants

and that their failure to report suspicious orders they filled could be brought to the DEA’s

attention. As a result, Defendants had an incentive to communicate with each other about the

reporting or suspicious orders to ensure consistency in their dealings with DEA.

               Defendants also worked together to ensure that the opioid quotas allowed by the

DEA remained artificially high and ensured that suspicious orders were not reported to the DEA

in order to ensure that the DEA had not basis for refusing to increase or decrease production

quotas due to diversion.

               The desired consistency, and collective end goal was achieved. Defendants

achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

opioids.

               Statutes Of Limitations Are Tolled and Defendants Are Estopped From
               Asserting Statutes Of Limitations As Defenses

                       Continuing Conduct.
               Plaintiffs continue to suffer harm from the unlawful actions by Defendants.

               The continued tortious and unlawful conduct by Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 170
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 177 of 247
incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has

not ceased. The public nuisance remains unabated. The conduct causing the damages remains

unabated.

                       Equitable Estoppel and Fraudulent Concealment
               Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook active efforts to deceive Plaintiffs and to purposefully conceal

their unlawful conduct and fraudulently assure the public and Plaintiffs that they were

undertaking efforts to comply with their obligations under the state and federal controlled

substances laws, all with the goal of protecting their registered manufacturer or distributor status

in the State and to continue generating profits. Notwithstanding the allegations set forth above,

Defendants affirmatively assured the public and Plaintiffs that they are working to curb the

opioid epidemic.

               Defendants were deliberate in taking steps to conceal their conspiratorial behavior

and active role in the deceptive marketing and the oversupply of opioids through overprescribing

and suspicious sales, all of which fueled the opioid epidemic.

               As set forth herein, the Marketing Defendants deliberately worked through Front

Groups purporting to be patient advocacy and professional organizations, through public

relations companies hired to work with the Front Groups and through paid KOLs to secretly

control messaging, influence prescribing practices and drive sales. The Marketing Defendants

concealed their role in shaping, editing, and approving the content of prescribing guidelines,

informational brochures, KOL presentations and other false and misleading materials addressing

pain management and opioids that were widely disseminated to regulators, prescribers and the

public at large. They concealed the addictive nature and dangers associated with opioid use and

denied blame for the epidemic attributing it instead solely to abuse and inappropriate prescribing.

They manipulated scientific literature and promotional materials to make it appear that


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 171
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 178 of 247
misleading statements about the risks, safety and superiority of opioids were actually accurate,

truthful, and supported by substantial scientific evidence. Through their public statements,

omissions, marketing, and advertising, the Marketing Defendants’ deceptions deprived Plaintiffs

of actual or implied knowledge of facts sufficient to put Plaintiffs on notice of potential claims.

               Defendants also concealed from Plaintiffs the existence of Plaintiffs’ claims by

hiding their lack of cooperation with law enforcement and affirmatively seeking to convince the

public that their legal duties to report suspicious sales had been satisfied through public

assurances that they were working to curb the opioid epidemic. They publicly portrayed

themselves as committed to working diligently with law enforcement and others to prevent

diversion of these dangerous drugs and curb the opioid epidemic, and they made broad promises

to change their ways insisting they were good corporate citizens. These repeated

misrepresentations misled regulators, prescribers and the public, including Plaintiffs, and

deprived Plaintiffs of actual or implied knowledge of facts sufficient to put Plaintiffs on notice of

potential claims.

               Plaintiffs did not discover the nature, scope and magnitude of Defendants’

misconduct, and its full impact on Plaintiffs, and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

               The Marketing Defendants’ campaign to misrepresent and conceal the truth about

the opioid drugs that they were aggressively pushing on Plaintiffs deceived the medical

community, consumers, and Plaintiffs.

               Further, Defendants have also concealed and prevented discovery of information,

including data from the ARCOS database, that will confirm their identities and the extent of their

wrongful and illegal activities.

               Defendants intended that their actions and omissions would be relied upon,

including by Plaintiffs. Plaintiffs did not know and did not have the means to know the truth,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 172
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 179 of 247
due to Defendants’ actions and omissions.

               Plaintiffs reasonably relied on Defendants’ affirmative statements regarding their

purported compliance with their obligations under the law and consent orders.

                       The Marketing Defendants Persisted in Their Fraudulent Scheme
                       Despite Repeated Admonitions, Warnings, and Even Prosecutions
               So determined were the Marketing Defendants to sell more opioids that they

simply ignored multiple admonitions, warnings, and prosecutions. These government and

regulatory actions included:

                       a.      FDA Warnings to Janssen Failed to Deter Janssen’s
                               Misleading Promotion of Duragesic
               On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they

contain misrepresentations of safety information, broaden Duragesic’s indication, contain

unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed numerous

ways in which Janssen’s marketing was misleading.

               The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false, or misleading claims.

               One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 173
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 180 of 247
“‘examining the circumstances of product use to determine if the reported adverse events may be

related to inappropriate use of the patch’” and noted the possibility “that patients and physicians

might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid

analgesic approved only for chronic pain in opioid-tolerant patients that could not be treated by

other drugs.

                       b.      Government Action, Including Large Monetary Fines, Failed
                               to Stop Cephalon from Falsely Marketing Actiq for Off-Label
                               Uses
               On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in

civil and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CME to

promote off-label uses.

               Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and

the massive settlement, Cephalon has continued its deceptive marketing strategy.

                       c.      FDA Warnings Did Not Prevent Cephalon from Continuing
                               False and Off-Label Marketing of Fentora
               On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

               Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 174
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 181 of 247
the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It

further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.

               Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).”

Despite the repeated warnings of the dangers associated with the use of the drugs beyond their

limited indication, as detailed above, the first sentence of the insert states: “It is well recognized

that the judicious use of opioids can facilitate effective and safe management of chronic pain.”

                       d.      A Guilty Plea and a Large Fine Did Not Deter Purdue from
                               Continuing Its Fraudulent Marketing of OxyContin
               In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its

plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction and was unsupported by science. Additionally, Michael

Friedman, the company’s president, pled guilty to a misbranding charge and agreed to pay $19

million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8

million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well and

agreed to pay $7.5 million in fines.

               Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 175
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 182 of 247
seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued to deceptively

market the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight

any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

other painkiller producers, along with their associated nonprofits, spent nearly $900 million

dollars on lobbying and political contributions— eight times what the gun lobby spent during

that period.

                       Repeated Admonishments and Fines Did Not Stop Defendants from
                       Ignoring Their Obligations to Control the Supply Chain and Prevent
                       Diversion
               Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and

to institute controls to prevent diversion.

               In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they

wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,

people die. That’s just it. People die.” He further explained that:

       JOE RANNAZZISI: The three largest distributors are Cardinal Health,
       McKesson, and AmerisourceBergen. They control probably 85 or 90 percent of
       the drugs going downstream.

       [INTERVIEWER]: You know the implication of what you’re saying, that these
       big companies knew that they were pumping drugs into American communities
       that were killing people.

       JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
       they did.
               Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He further explained that “I can tell you with 100

percent accuracy that we were in there on multiple occasions trying to get them to change their

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 176
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 183 of 247
behavior. And they just flat out ignored us.”

               Government actions against Defendants with respect to their obligations to control

the supply chain and prevent diversion include:

               a.      On April 24, 2007, the DEA issued an Order to Show Cause and

                       Immediate Suspension Order against the AmerisourceBergen Orlando,

                       Florida distribution center (“Orlando Facility”) alleging failure to maintain

                       effective controls against diversion of controlled substances. On June 22,

                       2007, AmerisourceBergen entered into a settlement that resulted in the

                       suspension of its DEA registration;

               b.      On November 28, 2007, the DEA issued an Order to Show Cause and

                       Immediate Suspension Order against the Cardinal Health Auburn,

                       Washington Distribution Center (“Auburn Facility”) for failure to

                       maintain effective controls against diversion of hydrocodone;

               c.      On December 5, 2007, the DEA issued an Order to Show Cause and

                       Immediate Suspension Order against the Cardinal Health Lakeland,

                       Florida Distribution Center (“Lakeland Facility”) for failure to maintain

                       effective controls against diversion of hydrocodone;

               d.      On December 7, 2007, the DEA issued an Order to Show Cause and

                       Immediate Suspension Order against the Cardinal Health Swedesboro,

                       New Jersey Distribution Center (“Swedesboro Facility”) for failure to

                       maintain effective controls against diversion of hydrocodone;

               e.      On January 30, 2008, the DEA issued an Order to Show Cause against the

                       Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”)

                       for failure to maintain effective controls against diversion of hydrocodone;

               f.      On September 30, 2008, Cardinal Health entered into a Settlement and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 177
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 184 of 247
                       Release Agreement and Administrative Memorandum of Agreement with

                       the DEA related to its Auburn, Lakeland, Swedesboro and Stafford

                       Facilities. The document also referenced allegations by the DEA that

                       Cardinal failed to maintain effective controls against the diversion of

                       controlled substances at its distribution facilities located in McDonough,

                       Georgia (“McDonough Facility”), Valencia, California (“Valencia

                       Facility”) and Denver, Colorado (“Denver Facility”);

               g.      On February 2, 2012, the DEA issued an Order to Show Cause and

                       Immediate Suspension Order against the Cardinal Health’s Lakeland

                       Facility for failure to maintain effective controls against diversion of

                       oxycodone; and

               h.      On December 23, 2016, Cardinal Health agreed to pay a $44 million fine

                       to the DEA to resolve the civil penalty portion of the administrative action

                       taken against its Lakeland Facility.

               McKesson’s deliberate disregard of its obligations was especially flagrant. On

May 2, 2008, McKesson Corporation entered into an Administrative Memorandum of

Agreement (“2008 McKesson MOA”) with the DEA which provided that McKesson would

“maintain a compliance program designed to detect and prevent the diversion of controlled

substances, inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the

procedures established by its Controlled Substance Monitoring Program.”

               Despite its 2008 agreement with DEA, McKesson continued to fail to report

suspicious orders between 2008 and 2012 and did not fully implement or follow the monitoring

program it agreed to. It failed to conduct adequate due diligence of its customers, failed to keep

complete and accurate records in the CSMP files maintained for many of its customers and

bypassed suspicious order reporting procedures set forth in the CSMP. It failed to take these


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 178
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 185 of 247
actions despite its awareness of the great probability that its failure to do so would cause

substantial harm.

               On January 5, 2017, McKesson Corporation entered into an Administrative

Memorandum Agreement with the DEA wherein it agreed to pay a $150 million civil penalty for

violation of the 2008 MOA as well as failure to identify and report suspicious orders at its

facilities in Aurora, CO; Aurora, IL; Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD;

La Vista, NE; Livonia, MI; Methuen, MA; Santa Fe Springs, CA; Washington Courthouse, OH;

and West Sacramento, CA. McKesson’s 2017 agreement with DEA documents that McKesson

continued to breach its admitted duties by “fail[ing] to properly monitor its sales of controlled

substances and/or report suspicious orders to DEA, in accordance with McKesson’s obligations.”

               As The Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty than the $150 million ultimately agreed to for McKesson’s

continued and renewed breach of its duties, as much as a billion dollars, and delicensing of

certain facilities. A DEA memo outlining the investigative findings in connection with the

administrative case against 12 McKesson distribution centers included in the 2017 Settlement

stated that McKesson “[s]upplied controlled substances in support of criminal diversion

activities”; “[i]gnored blatant diversion”; had a “[p]attern of raising thresholds arbitrarily”;

“[f]ailed to review orders or suspicious activity”; and “[i]gnored [the company’s] own

procedures designed to prevent diversion.”

               On December 17, 2017, CBS aired an episode of 60 Minutes featuring Assistant

Special Agent Schiller, who described McKesson as a company that killed people for its own

financial gain and blatantly ignored the CSA requirement to report suspicious orders:

       DAVID SCHILLER: If they would [have]stayed in compliance with their
       authority and held those that they’re supplying the pills to, the epidemic would be
       nowhere near where it is right now. Nowhere near.

                                                 ***


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 179
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 186 of 247
       They had hundreds of thousands of suspicious orders they should have reported,
       and they didn’t report any. There’s not a day that goes by in the pharmaceutical
       world, in the McKesson world, in the distribution world, where there’s not
       something suspicious. It happens every day.

       [INTERVIEWER:] And they had none.

       DAVID SCHILLER: They weren’t reporting any. I mean, you have to
       understand that, nothing was suspicious?
               Following the 2017 settlement, McKesson shareholders made a books and records

request of the company. According to a separate action pending on their behalf, the Company’s

records show that the Company’s Audit Committee failed to monitor McKesson’s information

reporting system to assess the state of the Company’s compliance with the CSA and McKesson’s

2008 Settlements. More particularly, the shareholder action alleges that the records show that in

October 2008, the Audit Committee had an initial discussion of the 2008 Settlements and results

of internal auditing, which revealed glaring omissions; specifically:

               a.      some customers had “not yet been assigned thresholds in the system to

                       flag large shipments of controlled substances for review”;

               b.      “[d]ocumentation evidencing new customer due diligence was

                       incomplete”;

               c.      “documentation supporting the company’s decision to change thresholds

                       for existing customers was also incomplete”; and

               d.      Internal Audit “identified opportunities to enhance the Standard Operating

                       Procedures.”

               Yet, instead of correcting these deficiencies, after that time, for a period of more

than four years, the Audit Committee failed to address the CSMP or perform any more audits of

McKesson’s compliance with the CSA or the 2008 Settlements, the shareholder action’s

description of McKesson’s internal documents reveals. During that period of time, McKesson’s

Audit Committee failed to inquire whether the Company was in compliance with obligations set



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 180
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 187 of 247
forth in those agreements and with the controlled substances regulations more generally. It was

only in January 2013 that the Audit Committee received an Internal Audit report touching on

these issues.

                 In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],” as a DEA official working on the case noted. Quite the opposite, “their bad acts

continued and escalated to a level of egregiousness not seen before.” According to statements

of “DEA investigators, agents and supervisors who worked on the McKesson case” reported in

The Washington Post, “the company paid little or no attention to the unusually large and frequent

orders placed by pharmacies, some of them knowingly supplying the drug rings.” “Instead, the

DEA officials said, the company raised its own self-imposed limits, known as thresholds, on

orders from pharmacies and continued to ship increasing amounts of drugs in the face of

numerous red flags.”

                 Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength

pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were

detailed, and that sales representatives received no compensation tied to these providers’

prescriptions.

                 Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy

level—meaning Purdue continued to generate sales revenue from their prescriptions—and failed

to report these providers to state medical boards or law enforcement. Purdue’s former senior

compliance officer acknowledged in an interview with the Los Angeles Times that in five years

of investigating suspicious pharmacies, the company never stopped the supply of its opioids to a


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 181
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 188 of 247
pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.

                The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

                The New York Attorney General found that Purdue placed 103 New York health

care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and yet that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

                The New York Attorney General similarly found that Endo knew, as early as

2011, that Opana ER was being abused in New York, but certain sales representatives who

detailed New York health care providers testified that they did not know about any policy or duty

to report problematic conduct. The New York Attorney General further determined that Endo

detailed health care providers who were subsequently arrested or convicted for illegal prescribing

of opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for

Opana ER (although the subsequent criminal charges at issue did not involve Opana ER).

                As all of the government actions against the Marketing Defendants and against all

Defendants shows, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with their legal obligations would have

decreased their sales and their profits.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 182
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 189 of 247
IV.     FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
        CORRUPT ORGANIZATIONS (“RICO”) ACT

                The Opioid Marketing Enterprise

                        The Common Purpose and Scheme of the Opioid Marketing
                        Enterprise
                Knowing that their products were highly addictive, ineffective and unsafe for the

treatment of long-term chronic pain, non-acute and non-cancer pain, the RICO Marketing

Defendants14 formed an association-in-fact enterprise and engaged in a scheme to unlawfully

increase their profits and sales, and grow their share of the prescription painkiller market,

through repeated and systematic misrepresentations about the safety and efficacy of opioids for

treating long-term chronic pain.

                In order to unlawfully increase the demand for opioids, the RICO Marketing

Defendants formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”) with

the “Front Groups” and KOLs described above. Through their personal relationships, the

members of the Opioid Marketing Enterprise had the opportunity to form and take actions in

furtherance of the Opioid Marketing Enterprise’s common purpose. The RICO Marketing

Defendants’ substantial financial contribution to the Opioid Marketing Enterprise, and the

advancement of opioids-friendly messaging, fueled the U.S. opioids epidemic.

                The RICO Marketing Defendants, through the Opioid Marketing Enterprise,

concealed the true risks and dangers of opioids from the medical community and the public,

including Plaintiffs, and made misleading statements and misrepresentations about opioids that

downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading

statements included: (1) that addiction is rare among patients taking opioids for pain; (2) that

addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by opioid

patients are actually symptoms of an invented condition the RICO Marketing Defendants named
14
  The RICO Marketing Defendants referred to in this section are those named in the First and Third
Claims for Relief under 28 U.S.C. § 1964(c), including Purdue, Cephalon, Janssen, Endo, and
Mallinckrodt.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 183
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 190 of 247
“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

               The scheme devised, implemented and conducted by the RICO Marketing

Defendants was a common course of conduct designed to ensure that the RICO Marketing

Defendants unlawfully increased their sales and profits through concealment and

misrepresentations about the addictive nature and effective use of the RICO Marketing

Defendants’ drugs. The RICO Marketing Defendants, the Front Groups, and the KOLs acted

together for a common purpose and perpetuated the Opioid Marketing Enterprise’s scheme,

including through the unbranded promotion and marketing network as described above.

               There was regular communication between the RICO Marketing Defendants,

Front Groups and KOLs, in which information was shared, misrepresentations were coordinated,

and payments were exchanged. Typically, the coordination, communication and payment

occurred, and continues to occur, through the repeated and continuing use of the wires and mail

in which the RICO Marketing Defendants, Front Groups, and KOLs share information regarding

overcoming objections and resistance to the use of opioids for chronic pain. The RICO

Marketing Defendants, Front Groups and KOLs functioned as a continuing unit for the purpose

of implementing the Opioid Marketing Enterprise’s scheme and common purpose, and each

agreed and took actions to hide the scheme and continue its existence.

               At all relevant times, the Front Groups were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in and beneficiaries of that conduct.

Each Front Group also knew, but did not disclose, that the other Front Groups were engaged in

the same scheme, to the detriment of consumers, prescribers, and the Plaintiffs. But for the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 184
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 191 of 247
Opioid Marketing Enterprise’s unlawful fraud, the Front Groups would have had incentive to

disclose the deceit by the RICO Marketing Defendants and the Opioid Marketing Enterprise to

their members and constituents. By failing to disclose this information, Front Groups

perpetuated the Opioid Marketing Enterprise’s scheme and common purpose, and reaped

substantial benefits.

               At all relevant times, the KOLs were aware of the RICO Marketing Defendants’

conduct, were knowing and willing participants in that conduct, and reaped benefits from that

conduct. The RICO Marketing Defendants selected KOLs solely because they favored the

aggressive treatment of chronic pain with opioids. The RICO Marketing Defendants’ support

helped the KOLs become respected industry experts. And, as they rose to prominence, the KOLs

falsely touted the benefits of using opioids to treat chronic pain, repaying the RICO Marketing

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, that

the other KOLs and Front Groups were engaged in the same scheme, to the detriment of

consumers, prescribers, and the Plaintiffs. But for the Opioid Marketing Enterprise’s unlawful

conduct, the KOLs would have had incentive to disclose the deceit by the RICO Marketing

Defendants and the Opioid Marketing Enterprise, and to protect their patients and the patients of

other physicians. By failing to disclose this information, KOLs furthered the Opioid Marketing

Enterprise’s scheme and common purpose, and reaped substantial benefits.

               As public scrutiny and media coverage focused on how opioids ravaged

communities in Alaska and throughout the United States, the Front Groups and KOLS did not

challenge the RICO Marketing Defendants’ misrepresentations, seek to correct their previous

misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly

that the risks of using opioids for chronic pain outweighed their benefits and were not supported

by medically acceptable evidence.

               The RICO Marketing Defendants, Front Groups and KOLs engaged in certain


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 185
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 192 of 247
discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

Enterprise. As described herein, the Opioid Marketing Enterprise’s conduct in furtherance of the

common purpose of the Opioid Marketing Enterprise involved: (1) misrepresentations regarding

the risk of addiction and safe use of prescription opioids for long-term chronic pain (described in

detail above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize

or undermine CDC Guideline; and (4) efforts to limit prescriber accountability.

               In addition to disseminating misrepresentations about the risks and benefits of

opioids, the Opioid Marketing Enterprise also furthered its common purpose by criticizing or

undermining the CDC Guideline. Members of the Opioid Marketing Enterprise criticized or

undermined the CDC Guideline which represented “an important step—and perhaps the first

major step from the federal government—toward limiting opioid prescriptions for chronic pain.”

               Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday

were not transparent relative to process and failed to disclose the names, affiliation, and conflicts

of interest of the individuals who participated in the construction of these guidelines.”

               The AAPM criticized the prescribing guidelines in 2016, through its immediate

past president, stating “that the CDC guideline makes disproportionately strong

recommendations based upon a narrowly selected portion of the available clinical evidence.”

               The RICO Marketing Defendants alone could not have accomplished the purpose

of the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who

were perceived as “neutral” and more “scientific” than the RICO Marketing Defendants

themselves. Without the work of the Front Groups and KOLs in spreading misrepresentations

about opioids, the Opioid Marketing Enterprise could not have achieved its common purpose.

               The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e., the

opioids continue to be prescribed and used for chronic pain throughout the area of Plaintiffs, and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 186
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 193 of 247
the epidemic continues to injure Plaintiffs, and consume Plaintiffs’ resources.

               As a result, it is clear that the RICO Marketing Defendants, the Front Groups, and

the KOLs were each willing participants in the Opioid Marketing Enterprise, had a common

purpose and interest in the object of the scheme, and functioned within a structure designed to

effectuate the Enterprise’s purpose.

                         The Conduct of the Opioid Marketing Enterprise violated Civil RICO
               From approximately the late 1990s to the present, each of the RICO Marketing

Defendants exerted control over the Opioid Marketing Enterprise and participated in the

operation or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly,

in the following ways:

               a.        Creating and providing a body of deceptive, misleading and unsupported

                         medical and popular literature about opioids that (i) understated the risks

                         and overstated the benefits of long-term use; (ii) appeared to be the result

                         of independent, objective research; and (iii) was thus more likely to be

                         relied upon by physicians, patients, and payors;

               b.        Creating and providing a body of deceptive, misleading and unsupported

                         electronic and print advertisements about opioids that (i) understated the

                         risks and overstated the benefits of long-term use; (ii) appeared to be the

                         result of independent, objective research; and (iii) was thus more likely to

                         be relied upon by physicians, patients, and payors;

               c.        Creating and providing a body of deceptive, misleading and unsupported

                         sales and promotional training materials about opioids that (i) understated

                         the risks and overstated the benefits of long-term use; (ii) appeared to be

                         the result of independent, objective research; and (iii) was thus more likely

                         to be relied upon by physicians, patients, and payors;


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 187
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 194 of 247
              d.      Creating and providing a body of deceptive, misleading and unsupported

                      CMEs and speaker presentations about opioids that (i) understated the

                      risks and overstated the benefits of long-term use; (ii) appeared to be the

                      result of independent, objective research; and (iii) was thus more likely to

                      be relied upon by physicians, patients, and payors;

              e.      Selecting, cultivating, promoting and paying KOLs based solely on their

                      willingness to communicate and distribute the RICO Marketing

                      Defendants’ messages about the use of opioids for chronic pain;

              f.      Providing substantial opportunities for KOLs to participate in research

                      studies on topics the RICO Marketing Defendants suggested or chose,

                      with the predictable effect of ensuring that many favorable studies

                      appeared in the academic literature;

              g.      Paying KOLs to serve as consultants or on the RICO Marketing

                      Defendants’ advisory boards, on the advisory boards and in leadership

                      positions on Front Groups, and to give talks or present CMEs, typically

                      over meals or at conferences;

              h.      Selecting, cultivating, promoting, creating and paying Front Groups based

                      solely on their willingness to communicate and distribute the RICO

                      Marketing Defendants’ messages about the use of opioids for chronic

                      pain;

              i.      Providing substantial opportunities for Front Groups to participate in

                      and/or publish research studies on topics the RICO Marketing Defendants

                      suggested or chose (and paid for), with the predictable effect of ensuring

                      that many favorable studies appeared in the academic literature;

              j.      Paying significant amounts of money to the leaders and individuals


COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page 188
      Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 195 of 247
                       associated with Front Groups;

               k.      Donating to Front Groups to support talks or CMEs, that were typically

                       presented over meals or at conferences;

               l.      Disseminating many of their false, misleading, imbalanced, and

                       unsupported statements through unbranded materials that appeared to be

                       independent publications from Front Groups;

               m.      Sponsoring CME programs put on by Front Groups that focused

                       exclusively on the use of opioids for chronic pain;

               n.      Developing and disseminating pro-opioid treatment guidelines with the

                       help of the KOLs as authors and promoters, and the help of the Front

                       Groups as publishers, and supporters;

               o.      Encouraging Front Groups to disseminate their pro-opioid messages to

                       groups targeted by the RICO Marketing Defendants, such as veterans and

                       the elderly, and then funding that distribution;

               p.      Concealing their relationship to and control of Front Groups and KOLs

                       from the Plaintiffs and the public at large; and

               q.      Intending that Front Groups and KOLs would distribute through the U.S.

                       mail and interstate wire facilities, promotional and other materials that

                       claimed opioids could be safely used for chronic pain.

               The Opioid Marketing Enterprise had a hierarchical decision-making structure

that was headed by the RICO Marketing Defendants and corroborated by the KOLs and Front

Groups. The RICO Marketing Defendants controlled representations made about their opioids

and their drugs, doled out funds to PBMs and payments to KOLs, and ensured that

representations made by KOLs, Front Groups, and the RICO Marketing Defendants’ sales

detailers were consistent with the Marketing Defendants’ messaging throughout the United


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 189
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 196 of 247
States and Alaska. The Front Groups and KOLS in the Opioid Marketing Enterprise were

dependent on the Marketing Defendants for their financial structure and for career development

and promotion opportunities.

               The Front Groups also conducted and participated in the conduct of the Opioid

Marketing Enterprise, directly or indirectly, in the following ways:

               a.      The Front Groups promised to, and did, make representations regarding

                       opioids and the RICO Marketing Defendants’ drugs that were consistent

                       with the RICO Marketing Defendants’ messages;

               b.      The Front Groups distributed, through the U.S. Mail and interstate wire

                       facilities, promotional and other materials which claimed that opioids

                       could be safely used for chronic pain without addiction, and

                       misrepresented the benefits of using opioids for chronic pain outweighed

                       the risks;

               c.      The Front Groups echoed and amplified messages favorable to increased

                       opioid use—and ultimately, the financial interests of the RICO Marketing

                       Defendants;

               d.      The Front Groups issued guidelines and policies minimizing the risk of

                       opioid addiction and promoting opioids for chronic pain;

               e.      The Front Groups strongly criticized the 2016 guidelines from the Center

                       for Disease Control and Prevention (CDC) that recommended limits on

                       opioid prescriptions for chronic pain; and

               f.      The Front Groups concealed their connections to the KOLs and the RICO

                       Marketing Defendants.

               The RICO Marketing Defendants’ Front Groups, “with their large numbers and

credibility with policymakers and the public—have ‘extensive influence in specific disease


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 190
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 197 of 247
areas.’” The larger Front Groups “likely have a substantial effect on policies relevant to their

industry sponsors.” “By aligning medical culture with industry goals in this way, many of the

groups described in this report may have played a significant role in creating the necessary

conditions for the U.S. opioid epidemic.”

               The KOLs also participated in the conduct of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

               a.      The KOLs promised to, and did, make representations regarding opioids

                       and the RICO Marketing Defendants’ drugs that were consistent with the

                       Marketing Defendants’ messages themselves;

               b.      The KOLs distributed, through the U.S. Mail and interstate wire facilities,

                       promotional and other materials which claimed that opioids could be

                       safely used for chronic pain without addiction, and misrepresented the

                       benefits of using opioids for chronic pain outweighed the risks;

               c.      The KOLs echoed and amplified messages favorable to increased opioid

                       use—and ultimately, the financial interests of the RICO Marketing

                       Defendants;

               d.      The KOLs issued guidelines and policies minimizing the risk of opioid

                       addiction and promoting opioids for chronic pain;

               e.      The KOLs strongly criticized the 2016 guidelines from the Center for

                       Disease Control and Prevention (CDC) that recommended limits on opioid

                       prescriptions for chronic pain; and

               f.      The KOLs concealed their connections to the Front Groups and the RICO

                       Marketing Defendants, and their sponsorship by the RICO Marketing

                       Defendants.

               The scheme devised and implemented by the RICO Marketing Defendants and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 191
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 198 of 247
members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course

of conduct, and many aspects of it continue through to the present.

                        The RICO Marketing Defendants Controlled and Paid Front Groups
                        and KOLs to Promote and Maximize Opioid Use
               As discussed in detail above, the RICO Marketing Defendants funded and

controlled the various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient

Access, USPF, and AGS. The Front Groups, which appeared to be independent, but were not,

transmitted the RICO Marketing Defendants’ misrepresentations. The RICO Marketing

Defendants and the Front Groups thus worked together to promote the goals of the Opioid

Marketing Enterprise.

               The RICO Marketing Defendants worked together with each other through the

Front Groups that they jointly funded and through which they collaborated on the joint

promotional materials described above.

               Similarly, as discussed in detail above, the RICO Marketing Defendants paid

KOLs, including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations

and promote their products. The RICO Marketing Defendants and the KOLs thus worked

together to promote the goals of the Opioid Marketing Enterprise.

                        Pattern of Racketeering Activity
               The RICO Marketing Defendants’ scheme described herein was perpetrated, in

part, through multiple acts of mail fraud and wire fraud, constituting a pattern of racketeering

activity as described herein.

               The pattern of racketeering activity used by the RICO Marketing Defendants and

the Opioid Marketing Enterprise likely involved thousands of separate instances of the use of the

U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing Enterprise,

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 192
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 199 of 247
including essentially uniform misrepresentations, concealments and material omissions regarding

the beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute

and non-cancer pain, with the goal of profiting from increased sales of the RICO Marketing

Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiffs’ reliance on the

RICO Marketing Defendants’ misrepresentations.

               Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering

activity, through which the RICO Marketing Defendants, the Front Groups and the KOLs

defrauded and intended to defraud Plaintiffs, and other intended victims.

               The RICO Marketing Defendants devised and knowingly carried out an illegal

scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The RICO

Marketing Defendants and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA approved use these drugs, and were not supported by actual

evidence. The RICO Marketing Defendants intended that their common purpose and scheme to

defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally and

knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

               By intentionally concealing the material risks and affirmatively misrepresenting

the benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including

Plaintiffs, the RICO Marketing Defendants, the Front Groups and the KOLs engaged in a

fraudulent and unlawful course of conduct constituting a pattern of racketeering activity.

               The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire

facilities to perpetrate the opioids marketing scheme involved thousands of communications,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 193
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 200 of 247
publications, representations, statements, electronic transmissions, payments, including, inter

alia:

               a.      Marketing materials about opioids, and their risks and benefits, which the

                       RICO Marketing Defendants sent to health care providers, transmitted

                       through the internet and television, published, and transmitted to Front

                       Groups and KOLs located across the country and Plaintiffs;

               b.      Written representations and telephone calls between the RICO Marketing

                       Defendants and Front Groups regarding the misrepresentations, marketing

                       statements and claims about opioids, including the non-addictive, safe use

                       of chronic long-term pain generally;

               c.      Written representations and telephone calls between the RICO Marketing

                       Defendants and KOLs regarding the misrepresentations, marketing

                       statements and claims about opioids, including the non-addictive, safe use

                       of chronic long-term pain generally

               d.      E-mails, telephone and written communications between the RICO

                       Marketing Defendants and the Front Groups agreeing to or implementing

                       the opioids marketing scheme;

               e.      E-mails, telephone and written communications between the RICO

                       Marketing Defendants and the KOLs agreeing to or implementing the

                       opioids marketing scheme;

               f.      Communications between the RICO Marketing Defendants, Front Groups

                       and the media regarding publication, drafting of treatment guidelines, and

                       the dissemination of the same as part of the Opioid Marketing Enterprise;

               g.      Communications between the RICO Marketing Defendants, KOLs and the

                       media regarding publication, drafting of treatment guidelines, and the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 194
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 201 of 247
                       dissemination of the same as part of the Opioid Marketing Enterprise;

               h.      Written and oral communications directed to Plaintiffs and/or its members

                       and that fraudulently misrepresented the risks and benefits of using

                       opioids for chronic pain; and

               i.      Receipts of increased profits sent through the U.S. Mail and interstate wire

                       facilities—the wrongful proceeds of the scheme.

               In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the RICO Marketing Defendants that the Front Groups and the KOLs would

distribute publications through the U.S. Mail and by interstate wire facilities, and, in those

publications, claim that the benefits of using opioids for chronic pain outweighed the risks of

doing so.

               To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

RICO Marketing Defendants and members of the Opioid Marketing Enterprise hid from the

consumers, prescribers, regulators and the Plaintiffs: (a) the fraudulent nature of the RICO

Marketing Defendants’ marketing scheme; (b) the fraudulent nature of statements made by the

RICO Marketing Defendants and by their KOLs, Front Groups and other third parties regarding

the safety and efficacy of prescription opioids; and (c) the true nature of the relationship between

the members of the Opioid Marketing Enterprise.

               The RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

of fraud and indecency in marketing prescription opioids.

               Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of

them had to agree to implement similar tactics regarding fraudulent marketing of prescription

opioids. This conclusion is supported by the fact that the RICO Marketing Defendants each


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 195
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 202 of 247
financed, supported, and worked through the same KOLs and Front Groups, and often

collaborated on and mutually supported the same publications, CMEs, presentations, and

prescription guidelines.

               The RICO Marketing Defendants’ predicate acts all had the purpose of creating

the opioid epidemic that substantially injured Plaintiffs’ business and property, while

simultaneously generating billion-dollar revenue and profits for the RICO Marketing

Defendants. The predicate acts were committed or caused to be committed by the RICO

Marketing Defendants through their participation in the Opioid Marketing Enterprise and in

furtherance of its fraudulent scheme.

               The Opioid Supply Chain Enterprise
               Faced with the reality that they will now be held accountable for the

consequences of the opioid epidemic they created, members of the industry resort to “a

categorical denial of any criminal behavior or intent.” Defendants’ actions went far beyond what

could be considered ordinary business conduct. For more than a decade, certain Defendants, the

“RICO Supply Chain Defendants” (Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,

Cardinal, and AmerisourceBergen) worked together in an illicit enterprise, engaging in conduct

that was not only illegal, but in certain respects anti-competitive, with the common purpose and

achievement of vastly increasing their respective profits and revenues by exponentially

expanding a market that the law intended to restrict.

               Knowing that dangerous drugs have a limited place in our society, and that their

dissemination and use must be vigilantly monitored and policed to prevent the harm that drug

abuse and addiction causes to individuals, society and governments, Congress enacted the

Controlled Substances Act (“CSA”). Specifically, through the CSA, which created a closed

system of distribution for controlled substances, Congress established an enterprise for good.

The CSA imposes a reporting duty that cuts across company lines. Regulations adopted under


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 196
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 203 of 247
the CSA require that companies who are entrusted with permission to operate within this system

cannot simply operate as competitive in an “anything goes” profit-maximizing market. Instead,

the statute tasks them to watch over each other with a careful eye for suspicious activity. Driven

by greed, Defendants betrayed that trust and subverted the constraints of the CSA’s closed

system to conduct their own enterprise for evil.

                  As “registrants” under the CSA, the RICO Supply Chain Defendants are duty

bound to identify and report “orders of unusual size, orders deviating substantially from a normal

pattern, and orders of unusual frequency.” 15 Critically, these Defendants’ responsibilities do not

end with the products they manufacture or distribute—there is no such limitation in the law

because their duties cut across company lines. Thus, when these Defendants obtain information

about the sales and distribution of other companies’ opioid products, as they did through data

mining companies like IMS Health, they were legally obligated to report that activity to the

DEA.

                  If morality and the law did not suffice, competition dictates that the RICO Supply

Chain Defendants would turn in their rivals when they had reason to suspect suspicious activity.

Indeed, if a manufacturer or distributor could gain market share by reporting a competitor’s

illegal behavior (causing it to lose a license to operate, or otherwise inhibit its activity), ordinary

business conduct dictates that it would do so. Under the CSA this whistleblower or watchdog

function is not only a protected choice, but a statutory mandate. Unfortunately, however, that is

not what happened. Instead, knowing that investigations into potential diversion would only lead

to shrinking markets. The RICO Supply Chain Defendants elected to operate in a conspiracy of

silence, in violation of both the CSA and RICO.

                  The RICO Supply Chain Defendants’ scheme required the participation of all. If

any one member broke rank, its compliance activities would highlight deficiencies of the others,

and the artificially high quotas they maintained through their scheme would crumble. But, if all
15
     21 C.F.R. 1301.74(b).

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 197
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 204 of 247
the members of the enterprise conducted themselves in the same manner, it would be difficult for

the DEA to go after any one of them. Accordingly, through the connections they made as a

result of their participation in the Healthcare Distribution Alliance (“HDA”), the RICO Supply

Chain Defendants chose to flout the closed system designed to protect the citizens. Publicly, in

2008, they announced their formulation of “Industry Compliance Guidelines: Reporting

Suspicious Orders and Prevention Diversion of Controlled Substances.” But, privately, the

RICO Supply Chain Defendants refused to act and through their lobbying efforts, they

collectively sought to undermine the impact of the CSA. Indeed, despite the issuance of these

Industry Compliance Guidelines, which recognize these Defendants’ duties under the law, as

illustrated by the subsequent industry-wide enforcement actions and consent orders issued after

that time, none of them complied. John Gray, President and CEO of the HDA said to Congress

in 2014, it is “difficult to find the right balance between proactive anti-diversion efforts while not

inadvertently limiting access to appropriately prescribed and dispensed medications.” Yet, the

RICO Supply Chain Defendants apparently all found the same profit-maximizing balance --

intentionally remaining silent to ensure the largest possible financial return.

               As described above, at all relevant times, the RICO Supply Chain Defendants

operated as an association-in-fact enterprise formed for the purpose of unlawfully increasing

sales, revenues and profits by fraudulently increasing the quotas set by the DEA that would allow

them to collectively benefit from a greater pool of prescription opioids to manufacture and

distribute. In support of this common purpose and fraudulent scheme, the RICO Supply Chain

Defendants jointly agreed to disregard their statutory duties to identify, investigate, halt and

report suspicious orders of opioids and diversion of their drugs into the illicit market so that

those orders would not result in a decrease, or prevent an increase in, the necessary quotas.

               At all relevant times, as described above, the RICO Supply Chain Defendants

exerted control over, conducted and/or participated in the Opioid Supply Chain Enterprise by


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 198
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 205 of 247
fraudulently claiming that they were complying with their duties under the CSA to identify,

investigate and report suspicious orders of opioids in order to prevent diversion of those highly

addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

production quotas and generate unlawful profits, as follows:

                The RICO Supply Chain Defendants disseminated false and misleading

statements to state and federal regulators claiming that:

                a.     the quotas for prescription opioids should be increased;

                b.     they were complying with their obligations to maintain effective controls

                       against diversion of their prescription opioids;

                c.     they were complying with their obligations to design and operate a system

                       to disclose to the registrant suspicious orders of their prescription opioids;

                d.     they were complying with their obligation to notify the DEA of any

                       suspicious orders or diversion of their prescription opioids; and

                e.     they did not have the capability to identify suspicious orders of controlled

                       substances.

                Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”

                The CSA and the Code of Federal Regulations, require the RICO Supply Chain

Defendants to make reports to the DEA of any suspicious orders identified through the design

and operation of their system to disclose suspicious orders. The failure to make reports as

required by the CSA and Code of Federal Regulations amounts to a criminal violation of the

statute.

                The RICO Supply Chain Defendants knowingly and intentionally furnished false


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 199
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 206 of 247
or fraudulent information in their reports to the DEA about suspicious orders, and/or omitted

material information from reports, records and other document required to be filed with the DEA

including the Marketing Defendants’ applications for production quotas. Specifically, the RICO

Supply Chain Defendants were aware of suspicious orders of prescription opioids and the

diversion of their prescription opioids into the illicit market, and failed to report this information

to the DEA in their mandatory reports and their applications for production quotas.

               The RICO Supply Chain Defendants used, directed the use of, and/or caused to be

used, thousands of interstate mail and wire communications in service of their scheme through

virtually uniform misrepresentations, concealments and material omissions regarding their

compliance with their mandatory reporting requirements and the actions necessary to carry out

their unlawful goal of selling prescription opioids without reporting suspicious orders or the

diversion of opioids into the illicit market.

               In devising and executing the illegal scheme, the RICO Supply Chain Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud by means of

materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

               For the purpose of executing the illegal scheme, the RICO Supply Chain

Defendants committed racketeering acts, which number in the thousands, intentionally and

knowingly with the specific intent to advance the illegal scheme. These racketeering acts, which

included repeated acts of mail fraud and wire fraud, constituted a pattern of racketeering.

               The RICO Supply Chain Defendants’ use of the mail and wires includes, but is

not limited to, the transmission, delivery, or shipment of the following by the Marketing

Defendants, the Distributor Defendants, or third parties that were foreseeably caused to be sent

as a result of the RICO Supply Chain Defendants’ illegal scheme, including but not limited to:

               a.      The prescription opioids themselves;

               b.      Documents and communications that supported and/or facilitated the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 200
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 207 of 247
                      RICO Supply Chain Defendants’ request for higher aggregate production

                      quotas, individual production quotas, and procurement quotas;

              c.      Documents and communications that facilitated the manufacture, purchase

                      and sale of prescription opioids;

              d.      RICO Supply Chain Defendants’ DEA registrations;

              e.      Documents and communications that supported and/or facilitated RICO

                      Supply Chain Defendants’ DEA registrations;

              f.      RICO Supply Chain Defendants’ records and reports that were required to

                      be submitted to the DEA pursuant to 21 U.S.C. § 827;

              g.      Documents and communications related to the RICO Supply Chain

                      Defendants’ mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21

                      C.F.R. § 1301.74;

              h.      Documents intended to facilitate the manufacture and distribution of the

                      RICO Supply Chain Defendants’ prescription opioids, including bills of

                      lading, invoices, shipping records, reports and correspondence;

              i.      Documents for processing and receiving payment for prescription opioids;

              j.      Payments from the Distributors to the Marketing Defendants;

              k.      Rebates and chargebacks from the Marketing Defendants to the

                      Distributors Defendants;

              l.      Payments to the RICO Supply Chain Defendants’ lobbyists through the

                      PCF;

              m.      Payments to the RICO Supply Chain Defendants’ trade organizations, like

                      the HDA, for memberships and/or sponsorships;

              n.      Deposits of proceeds from the RICO Supply Chain Defendants’

                      manufacture and distribution of prescription opioids; and


COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page 201
      Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 208 of 247
               o.       Other documents and things, including electronic communications.

               The RICO Supply Chain Defendants (and/or their agents), for the purpose of

executing the illegal scheme, sent and/or received (or caused to be sent and/or received) by mail

or by private or interstate carrier, shipments of prescription opioids and related documents by

mail or by private carrier affecting interstate commerce, including the following:

                                                                        Drugs
  Defendant
                        Company Names                                                    CSA
 Group Name                                        Drug Name        Chemical Name
                                                                                       Schedule
                                                                   Oxycodone
                                                  OxyContin        hydrochloride      Schedule II
                                                                   extended release
                                                                   Morphine sulfate
                                                  MS Contin                           Schedule II
                                                                   extended release
                    (1) Purdue Pharma, LP,                         Hydromorphone
                                                  Dilaudid                            Schedule II
                                                                   hydrochloride
    Purdue          (2) Purdue Pharma, Inc.,
                                                                   Hydromorphone
                    (3) The Purdue Frederick      Dilaudid-HP                         Schedule II
                                                                   hydrochloride
                    Company
                                                  Butrans          Buprenorphine      Schedule II
                                                                   Hydrocodone
                                                  Hysinga ER                          Schedule II
                                                                   bitrate
                                                                   Oxycodone
                                                  Targiniq ER                         Schedule II
                                                                   hydrochloride
                    (1) Cephalon, Inc.,           Actiq            Fentanyl citrate   Schedule II
                    (2) Teva Pharmaceutical
   Cephalon         Industries, Ltd.,             Fentora          Fentanyl citrate   Schedule II
                    (3) Teva Pharmaceuticals      Generic          Oxycodone
                                                                                      Schedule II
                    USA, Inc.                     OxyContin        hydrochloride
                                                                   Oxymorphone
                    (1) Endo Health
                                                  Opana ER         hydrochloride      Schedule II
                    Solutions, Inc.,
     Endo                                                          extended release
                    (2) Endo Pharmaceuticals
                                                                   Oxymorphone
                    Inc.,                         Opana                               Schedule II
                                                                   hydrochloride




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 202
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 209 of 247
                                                                        Drugs
  Defendant
                       Company Names                                                      CSA
 Group Name                                        Drug Name        Chemical Name
                                                                                        Schedule
                   (3) Qualitest                                   Oxymorphone
                   Pharmaceuticals, Inc.          Percodan         hydrochloride      Schedule II
                   (wholly-owned subsidiary                        and aspirin
                   of Endo)
                                                                   Oxymorphone
                                                                   hydrochloride
                                                  Percocet                            Schedule II
                                                                   and
                                                                   acetaminophen
                                                  Generic oxycodone                   Schedule II
                                                  Generic oxymorphone                 Schedule II
                                                  Generic hydromorphone               Schedule II
                                                  Generic hydrocodone                 Schedule II
                   (1) Mallinckrodt plc,                           Hydromorphone
                                                  Exalgo                              Schedule II
                                                                   hydrochloride
 Mallinckrodt      (2) Mallinckrodt LLC
                   (wholly-owned subsidiary                        Oxycodone
                                                  Roxicodone                          Schedule II
                   of Mallinckrodt plc)                            hydrochloride
                   (1) Allergan plc,
                                                  Kadian           Morphine Sulfate   Schedule II
                   (2) Actavis LLC,
                                                  Norco            Hydrocodone
                   (3) Actavis Pharma, Inc.,
                                                  (Generic of      and                Schedule II
    Actavis        (4) Actavis plc,               Kadian)          acetaminophen
                   (5) Actavis, Inc.,             Generic
                                                                   Fentanyl           Schedule II
                   (6) Watson                     Duragesic
                   Pharmaceuticals, Inc.,         Generic          Oxymorphone
                                                                                      Schedule II
                   (7) Watson Pharma, Inc.        Opana            hydrochloride

               Each of the RICO Supply Chain Defendants, identified manufactured, shipped,

paid for and received payment for the drugs identified above, throughout the United States.

               The RICO Supply Chain Defendants used the internet and other electronic

facilities to carry out their scheme and conceal the ongoing fraudulent activities. Specifically,

the RICO Supply Chain Defendants made misrepresentations about their compliance with

Federal and State laws requiring them to identify, investigate and report suspicious orders of


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 203
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 210 of 247
prescription opioids and/or diversion of the same into the illicit market.

                At the same time, the RICO Supply Chain Defendants misrepresented the superior

safety features of their order monitoring programs, ability to detect suspicious orders,

commitment to preventing diversion of prescription opioids, and their compliance with all state

and federal regulations regarding the identification and reporting of suspicious orders of

prescription opioids.

                The RICO Supply Chain Defendants utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks.

                The RICO Supply Chain Defendants also communicated by U.S. Mail, by

interstate facsimile, and by interstate electronic mail with each other and with various other

affiliates, regional offices, regulators, distributors, and other third-party entities in furtherance of

the scheme.

                The mail and wire transmissions described herein were made in furtherance of the

RICO Supply Chain Defendants’ scheme and common course of conduct to deceive regulators,

the public and Plaintiffs that these Defendants were complying with their state and federal

obligations to identify and report suspicious orders of prescription opioids all while Defendants

were knowingly allowing millions of doses of prescription opioids to divert into the illicit drug

market. The RICO Supply Chain Defendants’ scheme and common course of conduct was to

increase or maintain high production quotas for their prescription opioids from which they could

profit.

                Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

wire facilities have been deliberately hidden by Defendants and cannot be alleged without access

to Defendants’ books and records. However, Plaintiffs have described the types of, and in some

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 204
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 211 of 247
include thousands of communications to perpetuate and maintain the scheme, including the

things and documents described in the preceding paragraphs.

               The RICO Supply Chain Defendants did not undertake the practices described

herein in isolation, but as part of a common scheme. Various other persons, firms, and

corporations, including third-party entities and individuals not named as Defendants in this

Complaint, may have contributed to and/or participated in the scheme with these Defendants in

these offenses and have performed acts in furtherance of the scheme to increase revenues,

increase market share, and /or minimize the losses for the RICO Supply Chain Defendants.

               The predicate acts constituted a variety of unlawful activities, each conducted

with the common purpose of obtaining significant monies and revenues from the sale of their

highly addictive and dangerous drugs. The predicate acts also had the same or similar results,

participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

               The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiffs’ business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by Defendants through their participation in the Opioid

Supply Chain Enterprise and in furtherance of its fraudulent scheme.

               As described above, the RICO Supply Chain Defendants were repeatedly warned,

fined, and found to be in violation of applicable law and regulations, and yet they persisted. The

sheer volume of enforcement actions against the RICO Supply Chain Defendants supports this

conclusion that the RICO Supply Chain Defendants operated through a pattern and practice of

willfully and intentionally omitting information from their mandatory reports to the DEA as

required by 21 C.F.R. § 1301.74.

               Each instance of racketeering activity alleged herein was related, had similar


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 205
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 212 of 247
purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Plaintiffs. The RICO Supply Chain Defendants

calculated and intentionally crafted the diversion scheme to increase and maintain profits from

unlawful sales of opioids, without regard to the effect such behavior would have on this

jurisdiction, its citizens or the Plaintiffs. The RICO Supply Chain Defendants were aware that

Plaintiffs and the citizens of this jurisdiction rely on these Defendants to maintain a closed

system of manufacturing and distribution to protect against the non-medical diversion and use of

their dangerously addictive opioid drugs.

               By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Supply Chain Defendants engaged in a fraudulent scheme and unlawful

course of conduct constituting a pattern of racketeering activity.

               Sales representatives marketed OxyContin, including to Plaintiffs and other

victims as a product “to start with and to stay with,” and Purdue deliberately exploited a

misconception it knew many doctors held that oxycodone was less potent than morphine. Sales

representatives also received training in overcoming doctors’ concerns about addiction with

talking points they knew to be untrue about the drug’s abuse potential. The New Yorker reported

that “[i]n 2002, a sales manager from the company, William Gergely, told a state investigator in

Florida that Purdue executives ‘told us to say things like it is “virtually” non-addicting.’”

               Purdue caused the publication and distribution of false and deceptive guidelines

on opioid prescribing. For example, as set forth above, Purdue paid $100,000 to the Federation

of State Medical Boards “FSMB” to help print and distribute its guidelines on the use of opioids

to treat chronic pain to 700,000 practicing doctors.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 206
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 213 of 247
                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                      RACKETEER INFLUENCED AND CORRUPT
                    ORGANIZATIONS (RICO) 18 U.S.C. § 1961 et. seq.
                               Opioid Marketing Enterprise
          (Against Defendants Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                          (The “RICO Marketing Defendants”))
               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               The RICO Marketing Defendants through the use of “Front Groups” that

appeared to be independent of the RICO Marketing Defendants; through the dissemination of

publications that supported the RICO Marketing Defendants’ scheme; through continuing

medical education (“CME”) programs controlled and/or funded by the RICO Marketing

Defendants; by the hiring and deployment of so-called KOLs who were paid by the RICO

Marketing Defendants to promote their message; and through the “detailing” activities of the

RICO Marketing Defendants’ sales forces, conducted an association-in-fact enterprise, and/or

participated in the conduct of an enterprise through a pattern of illegal activities (the predicate

racketeering acts of mail and wire fraud) to carry-out the common purpose of the Opioid

Marketing Enterprise, i.e., to unlawfully increase profits and revenues from the continued

prescription and use of opioids for long-term chronic pain. Through the racketeering activities of

the Opioid Marketing Enterprise, the RICO Marketing Defendants sought to further the common

purpose of the enterprise through a fraudulent scheme to change prescriber habits and public

perception about the safety and efficacy of opioid use by convincing them that each of the nine

false propositions alleged earlier were true. In so doing, each of the RICO Marketing

Defendants knowingly conducted and participated in the conduct of the Opioid Marketing

Activities by engaging in mail and wire fraud in violation of 18 U.S.C. §§ 1962(c) and (d).

               The Opioid Marketing Enterprise alleged above is an association-in-fact



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 207
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 214 of 247
enterprise that consists of the RICO Marketing Defendants (Purdue Cephalon, Janssen, Endo,

and Mallinckrodt); the Front Groups (APF, AAPM, APS, FSMB, USPF, and AGS); and the

KOLs (Dr. Portenoy, Dr. Webster, Dr. Fine, and Dr. Fishman).

               Each of the RICO Marketing Defendants and the other members of the Opioid

Marketing Enterprise conducted and participated in the conduct of the Opioid Marketing

Enterprise by playing a distinct role in furthering the enterprise’s common purpose of increasing

profits and sales through the knowing and intentional dissemination of false and misleading

information about the safety and efficacy of long-term opioid use, and the risks and symptoms of

addiction, in order to increase the market for prescription opioids by changing prescriber habits

and public perceptions.

               Specifically, the RICO Marketing Defendants each worked together to coordinate

the enterprise’s goals and conceal their role, and the enterprise’s existence, from the public by,

among other things, (i) funding, editing and distributing publications that supported and

advanced their false messages; (ii) funding KOLs to further promote their false messages;

(iii) funding, editing and distributing CME programs to advance their false messages; and

(iv) tasking their own employees to direct deceptive marketing materials and pitches directly at

physicians and, in particular, at physicians lacking the expertise of pain care specialists (a

practice known as sales detailing).

               Each of the Front Groups helped disguise the role of RICO Marketing Defendants

by purporting to be unbiased, independent patient-advocacy and professional organizations in

order to disseminate patient education materials, a body of biased and unsupported scientific

“literature,” and “treatment guidelines” that promoted the RICO Marketing Defendants’ false

messages.

               Each of the KOLs were physicians chosen and paid by each of the RICO

Marketing Defendants to influence their peers’ medical practices by promoting the Marketing


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 208
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 215 of 247
Defendants’ false message through, among other things, writing favorable journal articles and

delivering supportive CMEs as if they were independent medical professionals, thereby further

obscuring the RICO Marketing Defendants’ role in the enterprise and the enterprise’s existence.

               Further, each of the RICO Marketing Defendants, KOLs and Front Groups that

made-up the Opioid Marketing Enterprise had systematic links to and personal relationships with

each other through joint participation in lobbying groups, trade industry organizations,

contractual relationships and continuing coordination of activities. The systematic links and

personal relationships that were formed and developed allowed members of the Opioid

Marketing Enterprise the opportunity to form the common purpose and agree to conduct and

participate in the conduct of the Opioid Marketing Enterprise. Specifically, each of the RICO

Marketing Defendants coordinated their efforts through the same KOLs and Front Groups, based

on their agreement and understanding that the Front Groups and KOLs were industry friendly

and would work together with the RICO Marketing Defendants to advance the common purpose

of the Opioid Marketing Enterprise; and each of the individuals and entities who formed the

Opioid Marketing Enterprise acted to enable the common purpose and fraudulent scheme of the

Opioid Marketing Enterprise.

               At all relevant times, the Opioid Marketing Enterprise: (a) had an existence

separate and distinct from each RICO Marketing Defendant and its members; (b) was separate

and distinct from the pattern of racketeering in which the RICO Marketing Defendants engaged;

(c) was an ongoing and continuing organization consisting of individuals, persons, and legal

entities, including each of the RICO Marketing Defendants; (d) was characterized by

interpersonal relationships between and among each member of the Opioid Marketing

Enterprise, including between the RICO Marketing Defendants and each of the Front Groups and

KOLs; and (e) had sufficient longevity for the enterprise to pursue its purpose and functioned as

a continuing unit.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 209
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 216 of 247
               The persons and entities engaged in the Opioid Marketing Enterprise are

systematically linked through contractual relationships, financial ties, personal relationships, and

continuing coordination of activities, as spearheaded by the RICO Marketing Defendants.

               The RICO Marketing Defendants conducted and participated in the conduct of the

Opioid Marketing Enterprise through a pattern of racketeering activity that employed the use of

mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud), to

increase profits and revenue by changing prescriber habits and public perceptions in order to

increase the prescription and use of prescription opioids, and expand the market for opioids.

               The RICO Marketing Defendants each committed, conspired to commit, and/or

aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the RICO Marketing Defendants committed, or aided and abetted in the

commission of, were related to each other, posed a threat of continued racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Marketing Defendants’ regular use of the facilities, services, distribution

channels, and employees of the Opioid Marketing Enterprise, the U.S. Mail and interstate wire

facilities. The RICO Marketing Defendants participated in the scheme to defraud by using mail,

telephones and the Internet to transmit mailings and wires in interstate or foreign commerce.

               The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

               a.      Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341

                       by sending or receiving, or by causing to be sent and/or received, materials

                       via U.S. mail or commercial interstate carriers for the purpose of

                       executing the unlawful scheme to design, manufacture, market, and sell

                       the prescription opioids by means of false pretenses, misrepresentations,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 210
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 217 of 247
                       promises, and omissions.

               b.      Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1343

                       by transmitting and/or receiving, or by causing to be transmitted and/or

                       received, materials by wire for the purpose of executing the unlawful

                       scheme to design, manufacture, market, and sell the prescription opioids

                       by means of false pretenses, misrepresentations, promises, and omissions.

               Indeed, as summarized herein, the RICO Marketing Defendants used the mail and

wires to send or receive thousands of communications, publications, representations, statements,

electronic transmissions and payments to carry-out the Opioid Marketing Enterprise’s fraudulent

scheme.

               Because the RICO Marketing Defendants disguised their participation in the

enterprise, and worked to keep even the enterprise’s existence secret so as to give the false

appearance that their false messages reflected the views of independent third parties, many of the

precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate wire

facilities (and corresponding predicate acts of mail and wire fraud) have been hidden and cannot

be alleged without access to the books and records maintained by the RICO Marketing

Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful operation of the

Opioid Marketing Enterprise alleged herein depended upon secrecy. However, Plaintiffs have

described the occasions on which the RICO Marketing Defendants, Front Groups, and KOLs

disseminated misrepresentations and false statements to consumers, prescribers, regulators and

Plaintiffs, and how those acts were in furtherance of the scheme.

               Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers, prescribers, regulators and Plaintiffs. The

RICO Marketing Defendants, Front Groups and KOLs calculated and intentionally crafted the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 211
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 218 of 247
scheme and common purpose of the Opioid Marketing Enterprise to ensure their own profits

remained high. In designing and implementing the scheme, the RICO Marketing Defendants

understood and intended that those in the distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

evidence regarding the RICO Marketing Defendants’ products.

               The RICO Marketing Defendants’ pattern of racketeering activity alleged herein

and the Opioid Marketing Enterprise are separate and distinct from each other. Likewise, the

RICO Marketing Defendants are distinct from the Opioid Marketing Enterprise.

               The racketeering activities conducted by the RICO Marketing Defendants, Front

Groups and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

intended to deceive consumers, prescribers, regulators and the Plaintiffs. Each separate use of

the U.S. Mail and/or interstate wire facilities employed by Defendants was related, had similar

intended purposes, involved similar participants and methods of execution, and had the same

results affecting the same victims, including consumers, prescribers, regulators and the Plaintiffs.

The RICO Marketing Defendants have engaged in the pattern of racketeering activity for the

purpose of conducting the ongoing business affairs of the Opioid Marketing Enterprise.

               Each of the RICO Marketing Defendants aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18 U.S.C.

§§ 1341 and 1343 offenses.

               As described herein, the RICO Marketing Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant money

and revenue from the marketing and sale of their highly addictive and dangerous drugs. The

predicate acts also had the same or similar results, participants, victims, and methods of

commission. The predicate acts were related and not isolated events.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 212
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 219 of 247
               The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

               The RICO Marketing Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiffs injury in their business and

property. The RICO Marketing Defendants’ pattern of racketeering activity logically,

substantially and foreseeably caused an opioid epidemic. Plaintiffs’ injuries, as described below,

were not unexpected, unforeseen or independent. Rather, as Plaintiffs allege, the RICO

Marketing Defendants knew that the opioids were unsuited to treatment of long-term chronic,

non-acute, and non-cancer pain, or for any other use not approved by the FDA, and knew that

opioids were highly addictive and subject to abuse. Nevertheless, the RICO Marketing

Defendants engaged in a scheme of deception that utilized the mail and wires in order to carry-

out the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing sales of their opioid

products.

               It was foreseeable and expected that the RICO Marketing Defendants creating and

then participating in the Opioid Marketing Enterprise through a pattern of racketeering activities

to carry-out their fraudulent scheme would lead to a nationwide opioid epidemic, including

increased opioid addiction and overdose.

               Defendants’ misleading marketing damaged the Plaintiffs and their member tribes

and villages. Defendants’ misconduct has contributed to a range of social problems, including

violence and delinquency. Adverse social outcomes include child neglect, family dysfunction,

babies born addicted to opioids, criminal behavior, poverty, property damage, unemployment,

and social despair. As a result, more and more of Plaintiffs’ resources are devoted to opioid

addiction and overuse-related problems.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 213
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 220 of 247
               Specifically, the RICO Marketing Defendants’ creation of, and then participation

in, the Opioid Marketing Enterprise through a pattern of racketeering activities to carry-out their

fraudulent scheme has injured Plaintiffs in the form of substantial losses of money and property

that logically, directly and foreseeably arise from the opioid-addiction epidemic. Plaintiffs’

injuries, as alleged throughout this complaint, and expressly incorporated herein by reference,

include:

               a.      Costs for providing healthcare and medical care, additional therapeutic,

                       and prescription drug purchases, and other treatments for patients

                       suffering from opioid-related addiction or disease, including overdoses

                       and deaths;

               b.      Costs of training first responders in the proper treatment of drug

                       overdoses;

               c.      Costs associated with providing first responders with naloxone—an opioid

                       antagonist used to block the deadly effects of opioids in the context of

                       overdose;

               d.      Costs associated with emergency responses by first responders to opioid

                       overdoses;

               e.      Costs for providing mental-health services, treatment, counseling,

                       rehabilitation services, and social services to victims of the opioid

                       epidemic and their families;

               f.      Costs for providing treatment of infants born with opioid-related medical

                       conditions, or born dependent on opioids due to drug use by mother during

                       pregnancy;

               g.      Costs associated with the injuries to the health and welfare of the Plaintiffs

                       and their communities caused by the opioid epidemic; and


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 214
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 221 of 247
                h.       Costs associated with providing care for children whose parents suffer

                         from opioid-related disability or incapacitation

                i.       Losses caused by the decrease in funding available for Plaintiffs’ services

                         for which funding was lost because it was diverted to other services

                         designed to address the opioid epidemic.

                Plaintiffs’ injuries were directly and thus proximately caused by these

Defendants’ racketeering activities because they were the logical, substantial and foreseeable

cause of Plaintiffs’ injuries. But for the opioid-addiction epidemic the RICO Marketing

Defendants created through their Opioid Marketing Enterprise, Plaintiffs would not have lost

money or property, and the health and welfare of Plaintiffs’ communities would not have been

injured.

                Plaintiffs are the most directly harmed entities and there are no other Plaintiffs

better suited to seek a remedy for the economic harms at issue here.

                Plaintiffs seek all legal and equitable relief as allowed by law, including, inter

alia, actual damages; treble damages; equitable and/or injunctive relief in the form of court-

supervised corrective communication, actions and programs; forfeiture as deemed proper by the

Court; attorney’s fees; all costs and expenses of suit; and pre- and post-judgment interest,

including, inter alia:

                a.       Actual damages and treble damages, including pre-suit and post-judgment

                         interest;

                b.       An order enjoining any further violations of RICO;

                c.       An order enjoining any further violations of any statutes alleged to have

                         been violated in this Complaint;

                d.       An order enjoining the commission of any tortious conduct, as alleged in

                         this Complaint;


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 215
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 222 of 247
              e.      An order enjoining any future marketing or misrepresentations regarding

                      the health benefits or risks of prescription opioids use, except as

                      specifically approved by the FDA;

              f.      An order enjoining any future marketing of opioids through non-branded

                      marketing including through the Front Groups, KOLs, websites, or in any

                      other manner alleged in this Complaint that deviates from the manner or

                      method in which such marketing has been approved by the FDA;

              g.      An order enjoining any future marketing to vulnerable populations,

                      including but not limited to, persons over the age of fifty-five, anyone

                      under the age of twenty-one, and veterans;

              h.      An order compelling Defendants to make corrective advertising statements

                      that shall be made in the form, manner and duration as determined by the

                      Court, but not less than print advertisements in national and regional

                      newspapers and medical journals, televised broadcast on major television

                      networks, and displayed on their websites, concerning the following: (1)

                      the risk of addiction among patients taking opioids for pain; (2) the ability

                      to manage the risk of addiction; (3) pseudoaddiction is really addiction,

                      not a sign of undertreated addiction; (4) withdrawal from opioids is not

                      easily managed; (5) increasing opioid dosing presents significant risks,

                      including addiction and overdose; (6) long term use of opioids has no

                      demonstrated improvement of function; (8) use of time-released opioids

                      does not prevent addiction; (9) abuse-deterrent formulations do not

                      prevent opioid abuse; and (10) manufacturers and distributors have duties

                      under the CSA to monitor, identify, investigate, report and halt suspicious

                      orders and diversion but failed to do so;


COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page 216
      Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 223 of 247
              i.      An order enjoining any future lobbying or legislative efforts regarding the

                      manufacturer, marketing, distribution, diversion, prescription, or use of

                      opioids; An order requiring all Defendants to publicly disclose all

                      documents, communications, records, data, information, research or

                      studies concerning the health risks or benefits of opioid use;

              j.      An order prohibiting all Defendants from entering into any new payment

                      or sponsorship agreement with, or related to, any: Front Group, trade

                      association, doctor, speaker, CME, or any other person, entity, or

                      association, regarding the manufacturer, marketing, distribution, diversion,

                      prescription, or use of opioids;

              k.      An order establishing a National Foundation for education, research,

                      publication, scholarship, and dissemination of information regarding the

                      health risks of opioid use and abuse to be financed by Defendants in an

                      amount to be determined by the Court;

              l.      An order enjoining any diversion of opioids or any failure to monitor,

                      identify, investigate, report and halt suspicious orders or diversion of

                      opioids;

              m.      An order requiring all Defendants to publicly disclose all documents,

                      communications, records, information, or data, regarding any prescriber,

                      facility, pharmacy, clinic, hospital, manufacturer, distributor, person,

                      entity or association regarding suspicious orders for or the diversion of

                      opioids;

              n.      An order divesting each Defendant of any interest in, and the proceeds of

                      any interest in, the Marketing and Supply Chain Enterprises, including any

                      interest in property associated with the Marketing and Supply Chain


COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page 217
      Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 224 of 247
                       Enterprises;

               o.      Dissolution and/or reorganization of any trade industry organization, Front

                       Group, or any other entity or association associated with the Marketing

                       and Supply Chain Enterprises identified in this Complaint, as the Court

                       sees fit;

               p.      Dissolution and/or reorganization of any Defendant named in this

                       Complaint as the Court sees fit;

               q.      Suspension and/or revocation of the license, registration, permit, or prior

                       approval granted to any Defendant, entity, association or enterprise named

                       in the Complaint regarding the manufacture or distribution of opioids;

               r.      Forfeiture as deemed appropriate by the Court; and

               s.      Attorney’s fees and all costs and expenses of suit.

                                   SECOND CLAIM FOR RELIEF

                      RACKETEER INFLUENCED AND CORRUPT
                    ORGANIZATIONS (RICO) 18 U.S.C. § 1961 et. seq.
                              Opioid Supply Chain Enterprise
                 (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt,
                   Actavis, McKesson, Cardinal, and AmerisourceBergen
                          (The “RICO Supply Chain Defendants”))
               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               At all relevant times, the RICO Supply Chain Defendants were and are “persons”

under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

               The RICO Supply Chain Defendants together formed an association-in-fact

enterprise, the Opioid Supply Chain Enterprise, for the purpose of increasing the quota for and

profiting from the increased volume of opioid sales in the United States. The Opioid Supply

Chain Enterprise is an association-in-fact enterprise within the meaning of § 1961. The Opioid

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 218
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 225 of 247
Supply Chain Enterprise consists of the RICO Supply Chain Defendants.

               The RICO Supply Chain Defendants were members of the Healthcare

Distribution Alliance (the “HDA”). Each of the RICO Supply Chain Defendants is a member,

participant, and/or sponsor of the HDA, and has been since at least 2006, and utilized the HDA

to form the interpersonal relationships of the Opioid Supply Chain Enterprise and to assist them

in engaging in the pattern of racketeering activity that gives rise to the Count.

               At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence

separate and distinct from each of the RICO Supply Chain Defendants; (b) was separate and

distinct from the pattern of racketeering in which the RICO Supply Chain Defendants engaged;

(c) was an ongoing and continuing organization consisting of legal entities, including each of the

RICO Supply Chain Defendants; (d) was characterized by interpersonal relationships among the

RICO Supply Chain Defendants; (e) had sufficient longevity for the enterprise to pursue its

purpose; and (f) functioned as a continuing unit. Each member of the Opioid Supply Chain

Enterprise participated in the conduct of the enterprise, including patterns of racketeering

activity, and shared in the astounding growth of profits supplied by fraudulently inflating opioid

quotas and resulting sales.

               The RICO Supply Chain Defendants carried out, or attempted to carry out, a

scheme to defraud federal and state regulators, and the American public by knowingly

conducting or participating in the conduct of the Opioid Supply Chain Enterprise through a

pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use

of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

               The RICO Supply Chain Defendants committed, conspired to commit, and/or

aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the RICO Supply Chain Defendants committed, or aided and abetted in


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 219
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 226 of 247
the commission of, were related to each other, posed a threat of continued racketeering activity,

and therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Supply Chain Defendants’ regular use of the facilities, services,

distribution channels, and employees of the Opioid Supply Chain Enterprise. The RICO Supply

Chain Defendants participated in the scheme to defraud by using mail, telephone and the Internet

to transmit mailings and wires in interstate or foreign commerce.

               The RICO Supply Chain Defendants also conducted and participated in the

conduct of the affairs of the Opioid Supply Chain Enterprise through a pattern of racketeering

activity by the felonious manufacture, importation, receiving, concealment, buying, selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

               The RICO Supply Chain Defendants committed crimes that are punishable as

felonies under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it

unlawful for any person to knowingly or intentionally furnish false or fraudulent information in,

or omit any material information from, any application, report, record or other document

required to be made, kept or filed under this subchapter. A violation of § 843(a)(4) is punishable

by up to four years in jail, making it a felony. 21 U.S.C. § 843(d)(1).

               Each of the RICO Supply Chain Defendants is a registrant as defined in the CSA.

Their status as registrants under the CSA requires that they maintain effective controls against

diversion of controlled substances in schedule I or II, design and operate a system to disclose to

the registrant suspicious orders of controlled substances and inform the DEA of suspicious

orders when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

               The RICO Supply Chain Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

               a.      Mail Fraud: The RICO Supply Chain Defendants violated 18 U.S.C.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 220
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 227 of 247
                         § 1341 by sending or receiving, or by causing to be sent and/or received,

                         materials via U.S. mail or commercial interstate carriers for the purpose of

                         executing the unlawful scheme to design, manufacture, market, and sell

                         the prescription opioids by means of false pretenses, misrepresentations,

                         promises, and omissions.

                  b.     Wire Fraud: The RICO Supply Chain Defendants violated 18 U.S.C.

                         § 1343 by transmitting and/or receiving, or by causing to be transmitted

                         and/or received, materials by wire for the purpose of executing the

                         unlawful scheme to design, manufacture, market, and sell the prescription

                         opioids by means of false pretenses, misrepresentations, promises, and

                         omissions.

                  c.     Controlled Substance Violations: The RICO Supply Chain Defendants

                         who are Distributor Defendants violated 21 U.S.C. § 843 by knowingly or

                         intentionally furnishing false or fraudulent information in, and/or omitting

                         material information from, documents filed with the DEA.

                  The RICO Supply Chain Defendants conducted their pattern of racketeering

activity in this jurisdiction and throughout the United States through this enterprise.

                  The RICO Supply Chain Defendants aided and abetted others in the violations of

the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and

1343 offenses.

                  The RICO Supply Chain Defendants hid from the general public and suppressed

and/or ignored warnings from third parties, whistleblowers and government entities about the

reality of the suspicious orders that the RICO Supply Chain Defendants were filling on a daily

basis—leading to the diversion of hundreds of millions of doses of prescriptions opioids into the

illicit market.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 221
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 228 of 247
               The RICO Supply Chain Defendants, with knowledge and intent, agreed to the

overall objective of their fraudulent scheme and participated in the common course of conduct to

commit acts of fraud and indecency in manufacturing and distributing prescription opioids.

               Indeed, for Defendants’ fraudulent scheme to work, each of Defendants had to

agree to implement similar tactics regarding manufacturing and distribution of prescription

opioids and refusing to report suspicious orders.

               As described herein, the RICO Supply Chain Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of

unlawful activities, each conducted with the common purpose of obtaining significant monies

and revenues from the sale of their highly addictive and dangerous drugs. The predicate acts

also had the same or similar results, participants, victims, and methods of commission. The

predicate acts were related and not isolated events.

               The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiffs’ business and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by the RICO Supply Chain Defendants through their

participation in the Opioid Supply Chain Enterprise and in furtherance of its fraudulent scheme.

               The pattern of racketeering activity alleged herein and the Opioid Supply Chain

Enterprise are separate and distinct from each other. Likewise, the RICO Supply Chain

Defendants are distinct from the enterprise.

               The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

               Many of the precise dates of the RICO Supply Chain Defendants’ criminal actions

at issue here have been hidden by Defendants and cannot be alleged without access to


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 222
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 229 of 247
Defendants’ books and records. Indeed, an essential part of the successful operation of the

Opioid Supply Chain Enterprise alleged herein depended upon secrecy.

                By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

                It was foreseeable to the RICO Supply Chain Defendants that Plaintiffs would be

harmed when they refused to report and halt suspicious orders because their violation of the

duties imposed by the CSA and Code of Federal Regulations allowed the widespread diversion

of prescription opioids out of appropriate medical channels and into the illicit drug market—

causing the opioid epidemic that the CSA intended to prevent.

                The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

                The RICO Supply Chain Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiffs injury in their business and

property. The RICO Supply Chain Defendants’ pattern of racketeering activity, including their

refusal to identify, report and halt suspicious orders of controlled substances, logically,

substantially and foreseeably cause an opioid epidemic. Plaintiffs were injured by the RICO

Supply Chain Defendants’ pattern of racketeering activity and the opioid epidemic that they

created.

                The RICO Supply Chain Defendants knew that the opioids they manufactured and

supplied were unsuited to treatment of long-term, chronic, non-acute, and non-cancer pain, or for

any other use not approved by the FDA, and knew that opioids were highly addictive and subject

to abuse. Nevertheless, the RICO Supply Chain Defendants engaged in a scheme of deception,

that utilized the mail and wires as part of their fraud, in order to increase sales of their opioid

products by refusing to identify and report suspicious orders of prescription opioids that they


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 223
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 230 of 247
knew were highly addictive, subject to abuse, and were actually being diverted into the illegal

market.

               The RICO Supply Chain Defendants’ predicate acts and pattern of racketeering

activity were a cause of the opioid epidemic which has injured Plaintiffs in the form of

substantial losses of money and property that logically, directly and foreseeably arise from the

opioid-addiction epidemic.

               Defendants’ misleading marketing and failure to prevent prescription opioid

diversion damaged the Plaintiffs and their member tribes and villages. Defendants’ misconduct

has contributed to a range of social problems, including violence and delinquency. Adverse

social outcomes include child neglect, family dysfunction, babies born addicted to opioids,

criminal behavior, poverty, property damage, unemployment, and social despair. As a result,

more and more of Plaintiffs’ resources are devoted to addiction-related problems.

               Specifically, Plaintiffs’ injuries, as alleged throughout this complaint, and

expressly incorporated herein by reference, include:

               a.      Costs for providing healthcare and medical care, additional therapeutic,

                       and prescription drug purchases, and other treatments for patients

                       suffering from opioid-related addiction or disease, including overdoses

                       and deaths;

               b.      Costs of training first responders in the proper treatment of drug

                       overdoses;

               c.      Costs associated with providing first responders with naloxone—an opioid

                       antagonist used to block the deadly effects of opioids in the context of

                       overdose;

               d.      Costs associated with emergency responses by first responders to opioid

                       overdoses;


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 224
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 231 of 247
               e.      Costs for providing mental-health services, treatment, counseling,

                       rehabilitation services, and social services to victims of the opioid

                       epidemic and their families;

               f.      Costs for providing treatment of infants born with opioid-related medical

                       conditions, or born dependent on opioids due to drug use by mother during

                       pregnancy;

               g.      Costs associated with the injuries to the health and welfare of the Plaintiffs

                       and their members caused by the opioid epidemic; and

               h.      Costs associated with providing care for children whose parents suffer

                       from opioid-related disability or incapacitation;

               i.      Losses caused by the decrease in funding available for Plaintiffs’ services

                       for which funding was lost because it was diverted to other services

                       designed to address the opioid epidemic.

               Plaintiffs’ injuries were proximately caused by Defendants’ racketeering activities

because they were the logical, substantial and foreseeable cause of Plaintiffs’ injuries. But for

the opioid-addiction epidemic created by Defendants’ conduct, Plaintiffs would not have lost

money or property Plaintiffs would not have lost money or property, and the health and welfare

of Plaintiffs’ communities would not have been injured.

               Plaintiffs’ injuries were directly caused by the RICO Supply Chain Defendants’

pattern of racketeering activities.

               Plaintiffs are most directly harmed and there are no other Plaintiffs better suited to

seek a remedy for the economic harms at issue here.

               Plaintiffs seeks all legal and equitable relief as allowed by law, including, inter

alia, actual damages; treble damages; equitable and/or injunctive relief in the form of court-

supervised corrective communication, actions and programs; forfeiture as deemed proper by the


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 225
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 232 of 247
Court; attorneys’ fees; all costs and expenses of suit; and pre- and post-judgment interest, and all

of the relief sought into the First Claim for Relief, as the Court deems just and applicable.

                                  THIRD CLAIM FOR RELIEF
                                          FRAUD
                                     (Against All Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               As alleged herein and throughout this Complaint, Defendants have made material

misrepresentations concerning the manufacture, distribution, and/or sale of prescription opioids,

as well as false or misleading descriptions and representations of fact during the advertising and

promotion of prescription opioids, and those material misrepresentations and false or misleading

descriptions and representations of fact were knowingly or recklessly made.

               For instance, Marketing Defendants made these material misrepresentations and

false or misleading descriptions and representations of fact in an intentional effort to deceive and

induce doctors and patients to prescribe and use prescription opioids for long-term chronic, non-

acute, and non-cancer pain, and for other uses not approved by the FDA, despite Defendants’

knowledge that the opioids were unsuited to these treatments and that opioids were highly

addictive and subject to abuse.

               Similarly, Distribution Defendants utilized false and misleading statements and

omissions concerning their refusal or failure to identify and report suspicious orders of

prescription opioids that they knew were highly addictive, subject to abuse, and were actually

being diverted into the illegal market, and they did so in order to increase sales of their opioid

products.

               Defendants continued making these materials misrepresentations and omissions,

and failed to correct them, despite repeated regulatory settlements and publications

demonstrating the false nature of the Defendants’ claims.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 226
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 233 of 247
                Doctors, including those working in hospitals and clinics operated by Plaintiffs or

serving the Plaintiffs and their members, relied on the Defendants’ misrepresentations and

omissions in prescribing opioids for long-term chronic, non-acute, and non-cancer pain, and for

other uses not approved by the FDA.

                Patients, including Plaintiffs’ members, relied on the Defendants’

misrepresentations and omissions in taking prescription opioids for long-term chronic, non-acute,

and non-cancer pain, and for other uses not approved by the FDA.

                Defendants are liable to Plaintiffs for the damage Defendants’ material,

uncorrected, and knowingly or recklessly made misrepresentations, omissions, and false

statements have caused to Plaintiffs and their members.

                                FOURTH CLAIM FOR RELIEF
                                    PUBLIC NUISANCE
                                     (Against All Defendants)

                Plaintiffs incorporate by reference all other paragraphs of this complaint as if fully

set forth herein, and further allege as follows:

                Section 821B of the Restatement (Second) Torts defines a “public nuisance” as

“an unreasonable interference with a right common to the general public.”

                This action is brought by the Plaintiffs to abate the public nuisance created by the

Defendants.

                Each Defendant, acting individually and in concert, has created or assisted in the

creation of a condition that significantly interferes with public health and public safety.

Defendants’ conduct is of a continuing nature and has produced a permanent or long-lasting

effect, and Defendants know their conduct has a significant effect upon the public right.

                The public nuisance is substantial and unreasonable. Defendants’ actions caused

and continue to cause the public health epidemic described above and that harm outweighs any

offsetting benefit.

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 227
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 234 of 247
               Defendants knew and should have known that their promotion of opioids was

false and misleading and that their deceptive marketing scheme and other unlawful, unfair, and

fraudulent actions would create or assist in the creation of the public nuisance—the opioid

epidemic.

               Defendants’ actions were, at the very least, a substantial factor in opioids

becoming widely available and widely used. Defendants’ actions were, at the very least, a

substantial factor in deceiving doctors and patients about the risks and benefits of opioids for the

treatment of chronic pain. Without Defendants’ actions, opioid use, misuse, abuse, and addiction

would not have become so widespread, and the opioid epidemic that now exists would have been

averted or much less severe.

               Defendants have breached their duties to Plaintiffs by disseminating false and

misleading information on its own and through the Front Groups regarding the dangers of opioid

use and by targeting physicians likely to prescribe opioids for pain management despite the

availability of other, less or non-addictive pain killers, and through their failures to know their

customers and report suspicious orders.

               Each Defendant unlawfully provided false or misleading material information

about prescription opioids or unlawfully failed to use reasonable care or comply with statutory

requirements in the distribution of prescription opioids.

               Defendants’ acts and omissions created the opioid epidemic and thereby caused

injury to the health of Plaintiffs and Plaintiffs’ members and interfered with the comfortable

enjoyment of life and property of others, specifically the Plaintiffs and its members.

               Defendants’ acts and omissions offend decency and include the illegal sales of

controlled substances.

               Defendants’ acts and omissions render Plaintiffs’ members insecure.

               Plaintiffs did not consent, expressly or impliedly, to the wrongful conduct of


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 228
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 235 of 247
Defendants.

               Defendants’ acts and omissions affect the entire communities of the Plaintiffs.

               Defendants’ acts and omissions threatened and directly harmed the health and

welfare of the Plaintiffs and their members.

               Defendants also have a duty to abate the nuisance caused the by prescription

opioid epidemic.

               The public nuisance created, perpetuated, and maintained by Defendants can be

abated and further recurrence of such harm and inconvenience can be abated.

               Defendants have failed to abate the nuisance they created.

               Plaintiffs seek an order providing for abatement of the public nuisance that

Defendants created or assisted in the creation of, and enjoining Defendants from future conduct

creating a public nuisance.

               Plaintiffs seek damages from the Defendants to pay for the costs to permanently

eliminate the hazards to public health and safety and abate the public nuisance.

               As a direct result of Defendants’ conduct, Plaintiffs and their communities have

suffered actual injury and economic damages including, but not limited to, significant expenses

for police, emergency, health, education and training, prosecution, child protection, corrections,

judicial and other services.

               Defendants are liable to Plaintiffs for the costs borne by Plaintiffs as a result of

the opioid epidemic and for the costs of abating the nuisance created by Defendants.

                                  FIFTH CLAIM FOR RELIEF
                                    UNJUST ENRICHMENT
                                     (Against All Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               As an expected and intended result of their conscious wrongdoing as set forth in

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 229
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 236 of 247
this Complaint, Defendants have profited and benefited from the increase in the distribution and

purchase of opioids within Plaintiffs’ communities, including from opioids foreseeably and

deliberately diverted within and into Plaintiffs’ communities.

               Plaintiffs have expended substantial amounts of money to fix or mitigate the

societal harms caused by Defendants’ conduct.

               The expenditures by Plaintiffs in providing healthcare services to people who use

opioids have added to Defendants’ wealth. The expenditures by Plaintiffs have helped sustain

Defendants’ businesses.

               Plaintiffs have conferred a benefit upon Defendants, by paying for what may be

called Defendants’ externalities—the costs of the harm caused by Defendants’ negligent or

otherwise unlawful distribution and sales practices.

               Defendants are aware of this obvious benefit, and that retention of this benefit is

unjust.

               Plaintiffs have paid for the cost of Defendants’ externalities and Defendants have

benefitted from those payments because they allowed them to continue providing customers with

a high volume of opioid products. Because of their deceptive marketing of prescription opioids,

Marketing Defendants obtained enrichment they would not otherwise have obtained. Because of

their conscious failure to exercise due diligence in preventing diversion, Defendants obtained

enrichment they would not otherwise have obtained. The enrichment was without justification

and Plaintiffs lack a remedy provided by law.

               Defendants made substantial profits while fueling the prescription drug epidemic

in Plaintiffs’ communities.

               Defendants continue to receive considerable profits from the distribution of

controlled substances to Plaintiffs’ members.

               Defendants have been unjustly enriched by their negligent, intentional, malicious,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 230
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 237 of 247
oppressive, illegal and unethical acts, omissions, and wrongdoing.

               It would be inequitable to allow Defendants to retain benefit or financial

advantage.

               Defendants’ misconduct alleged in this case is ongoing and persistent.

               Plaintiffs demand judgment against each Defendant for restitution, disgorgement,

and any other relief allowed in law or equity.

                                  SIXTH CLAIM FOR RELIEF
                                       NEGLIGENCE
                                       (Against All Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               The opioid epidemic was a direct, legal, and proximate result of Defendants’

negligence. As a direct, proximate, and legal result of said negligence, Plaintiffs suffered

damages as alleged herein.

               Defendants owed Plaintiffs a duty to not expose Plaintiffs and their constituent

tribes to an unreasonable risk of harm.

               Defendants had a legal duty to exercise reasonable and ordinary care and skill in

accordance with applicable standards of conduct in manufacturing, advertising, marketing,

selling and/or distributing opioids.

               Defendants breached their duty to Plaintiffs by, inter alia:

               a.      Distributing and selling opioids in ways that facilitated and encouraged

                       their flow in the illegal, secondary market;

               b.      Distributing and selling opioids without maintaining effective controls

                       against the diversion of opioids;

               c.      Choosing not to effectively monitor for suspicious orders;

               d.      Choosing not to investigate suspicious orders;

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 231
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 238 of 247
               e.       Choosing not to report suspicious orders;

               f.       Choosing not to stop or suspend shipments of suspicious orders; and

               g.       Distributing and selling opioids prescribed by “pill mills” when

                        Defendants knew or should have known the opioids were being prescribed

                        by “pill mills”.

               The Marketing Defendants breached their duty to Plaintiffs by deceptively

marketing opioids, including minimizing the risks of addiction and overdose and exaggerating

the purported benefits of long-term use of opioids for the treatment of chronic pain.

               It was reasonably foreseeable that Defendants’ actions and omissions would result

in the harm to Plaintiffs described herein.

               Defendants’ failure to comply with their duties of care proximately caused

damage to Plaintiffs.

               The negligence of Defendants was a substantial factor in causing Plaintiffs’

damages.

               As a further direct and proximate result of Defendants’ negligence, Plaintiffs

suffered damages including, but not limited to economic loss, business loss, emotional distress,

annoyance, disturbance, shame, inconvenience, drug addiction and/or dependency, and neonatal

abstinence syndrome.

               There is moral blame attached to Defendants as a result of the terrible injuries and

suffering their misconduct caused, including the damage to Plaintiffs.

               Public policy supports finding a duty of care in this circumstance, and a finding of

a duty of care on Defendants will also deter Defendants from engaging in such behavior in the

future.

               Further, the conduct alleged against Defendants in this complaint was despicable

and subjected Plaintiffs to cruel and unjust hardship in conscious disregard of their rights,


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 232
          Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 239 of 247
constituting oppression, for which Defendants must be punished by punitive and exemplary

damages in an amount according to proof. Defendants’ conduct evidences a conscious disregard

for the safety and welfare of others, including Plaintiffs and Plaintiffs’ members. Defendants’

conduct was and is outrageous, done with malice and evidenced reckless indifference to the

interests of the Plaintiffs and their members as set forth by Code of Civil Procedure § 09.17.020.

An officer, director, or managing agent of Defendants personally committed, authorized, and/or

ratified the outrageous and wrongful conduct alleged in this complaint.

               Plaintiffs are without fault, and the injuries to Plaintiffs would not have happened

in the ordinary course of events if Defendants had used due care commensurate to the dangers

involved in the distribution and dispensing of controlled substances.

               Plaintiffs are entitled to an award of punitive damages sufficient to punish and

make an example of these Defendants.

                    SEVENTH CLAIM FOR RELIEF
UNFAIR COMPETITION (ALASKA UNFAIR TRADE PRACTICES AND CONSUMER
                PROTECTION ACT AS § 45.50.471, et seq.)
                                     (Against All Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               Alaska Unfair Trade Practices and Consumer Protection Act (“UTPA”)

§ 45.50.471(a) prohibits any “unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce.”

               At times, places, and involving participants known exclusively to Defendants and

third parties and concealed from Plaintiffs, Defendants have engaged in unlawful, unfair, and

fraudulent business practices in violation of the UTPA as set forth above. Defendants’ business

practices as described in this Complaint are deceptive and violate the UTPA because the

practices are likely to deceive consumers in Alaska.


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 233
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 240 of 247
               Defendants knew and should have known at the time of making or disseminating

these statements, or causing these statements to be made or disseminated, that such statements

were false and misleading and therefore likely to deceive the public.

               Defendants’ omissions, which are deceptive and misleading in their own right,

render even Defendants’ seemingly truthful statements about opioids false and misleading. All of

this conduct, separately and collectively, was likely to deceive Plaintiffs.

               Defendants’ business practices as described in this Complaint are unlawful and

violate the UTPA.

               These unlawful practices include, but are not limited to:

               a.      Defendants represented that opioids had sponsorship, approval,

                       characteristics, ingredients, uses, or benefits which they did not have in

                       violation of UTPA § 45.50.471(b)(4);

               b.      Defendants represented that opioids were of a particular standard, quality,

                       or grade when they were of another in violation of UTPA

                       § 45.50.471(b)(6);

               c.      Defendants disparaged the goods of another by false or misleading

                       representation of fact in violation of UTPA § 45.50.471(b)(7);

               d.      Defendants unlawfully failed to identify and report suspicious prescribing

                       to law enforcement and health authorities; and

               e.      Defendants made or disseminated, directly or indirectly, untrue, false, or

                       misleading statements about the use of opioids to treat chronic pain, or

                       causing untrue, false, or misleading statements about opioids to be made

                       or disseminated to the general public in violation of UTPA.

               Defendants’ business practices as described in this Complaint are unfair and

violate the UTPA because they offend established public policy, and because the harm they


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 234
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 241 of 247
cause to Plaintiffs and Tribal members greatly outweighs any benefits associated with those

practices.

               As a direct and proximate result of the foregoing acts and practices, Defendants

have received, or will receive, income, profits, and other benefits, which they would not have

received if they had not engaged in the violations of the UTPA described in this Complaint.

                As a direct and proximate result of the foregoing acts and practices, Defendants

have obtained an unfair advantage over similar businesses that have not engaged in such

practices.

                                 EIGHTH CLAIM FOR RELIEF
                                    PRODUCT LIABILITY
                                 (Against Marketing Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               These Defendants engaged in the manufacture, promotion, distribution, and sale

of opioids nationally and in Alaska, including opioids used in hospitals or clinics serving

Plaintiffs and their members, and participated in the creation of the opioid epidemic more

generally.

               Defendants knew or should have known that the opioids they manufactured and

placed on the market would be used without inspection for defect, and that doctors, patients, and

the general public would rely on their marketing and product labels to understand the proper

uses, dosage, risks, and benefits of their products.

               Defendants had a duty to provide adequate warnings that clearly indicated the

scope of the risk associated with the use of the products they manufactured and placed on the

market.

               As alleged herein and throughout this Complaint, rather than provide such

adequate warnings, these Defendants instead undertook a concerted effort to downplay the

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 235
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 242 of 247
substantial risk of addiction, death, or other negative outcomes associated with their products.

               Defendants’ marketing efforts and false and misleading statements successfully

convinced doctors, patients, and the general public—the ordinary consumers of these products—

that these risks were substantially lower than they actually were, and the opioid products

therefore failed to perform at the safety level expected by the ordinary consumer.

               Defendants’ marketing efforts and false and misleading statements also directly

undermined and contradicted the warnings placed on Defendants’ drug labels, thereby further

increasing the gap between consumers’ safety expectations and the dangerous reality of opioid

use, and manifesting a complete failure to warn on the part of the Defendants.

               As a direct, legal, and proximate result of Defendants’ failure to warn, and

intentional misrepresentations of, the grave and substantial risks associated with the use of their

products, Plaintiffs suffered damages, both economic and to the health and welfare of the

Plaintiffs and their members.

                                  NINTH CLAIM FOR RELIEF
                                     CIVIL CONSPIRACY
                                     (Against All Defendants)

               Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully set forth herein, and further allege as follows:

               Marketing Defendants have engaged, and continue to engage, in a massive

marketing campaign to misstate and conceal the risks of treating long-term chronic, non-acute,

and non-cancer pain with opioids. Their aggressive marketing campaign enabled Marketing

Defendants to overcome the longstanding medical consensus that opioids were unsafe for the

treatment of chronic pain and resulted in a significant increase in the number of opioids

prescribed nationwide and in Alaska.

                In response to and in conjunction with this increased demand, these Defendants

continuously supplied name-brand prescription opioids and, where applicable, their generic

 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 236
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 243 of 247
equivalents to Distributor Defendants, which Distributor Defendants then sold despite having

actual or constructive knowledge that they were not fulfilling their statutory and common law

duties to detect and warn of diversion of dangerous drugs for non-medical purposes.

                 Without Marketing Defendants’ misrepresentations, which created demand,

Distribution Defendants would not have been able to sell the increasing number of orders of

prescription opioids for non-medical or inappropriate purposes.

                 None of the Defendants would have succeeded in profiting so much from the

opioid epidemic without the concerted conduct of the other parties.

                 The Defendants agreed with each other to accomplish the unlawful purposes of

marketing, selling, and distributing prescription opioids through violations of law and

misrepresentations. The Defendants performed numerous overt acts in furtherance of this

conspiracy, including marketing, selling, and distributing prescription opioids by means of

misrepresentations and omissions, violating Federal and state laws, and turning a blind eye to

diversion of prescription opioids.

                 As a result of the concerted action between the Defendants, Plaintiffs and their

members have suffered damages.

                 Defendants are jointly and severally liable for the results of their concerted

efforts.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray that the Court:

           A.    Enter judgment against Defendants and in favor of Plaintiffs;

           B.    Award compensatory damages in an amount sufficient to compensate Plaintiffs

fairly and completely for all damages, treble damages, pre-judgment and post-judgment interest

as provided by law, and that such interest be awarded at the highest legal rate;



 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 237
           Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 244 of 247
       C.      Award damages caused by the opioid epidemic, including but not limited to

(1) costs for providing medical care, additional therapeutic and prescription drug purchases

including costs of obtaining naloxone and suboxone, as well as other treatments for patients

suffering from opioid-related addiction or disease, including overdoses and deaths; (2) costs for

providing culturally-informed treatment, counseling, education and rehabilitation services;

(3) costs for providing treatment of infants born with opioid-related medical conditions,

including NAS; (4) costs for providing care for children whose parents suffer from opioid-related

disability or incapacitation; (5) costs associated with social services, criminal justice and

rehabilitation relating to the opioid epidemic; and (6) costs for providing transitional housing for

those returning to the community;

       D.      Enter orders and procedures to abate the nuisance created by Defendants’

wrongful conduct;

       E.      Enjoin Defendants from continuing the wrongful conduct alleged herein and from

the publication and/or dissemination of false and misleading materials directly or indirectly

through the Front Groups or the KOLs;

       F.      Award Plaintiffs their costs of suit, including reasonable attorneys’ fees as

provided by law;

       G.      Award such further and additional relief as the Court may deem just and proper

under the circumstances; and

       H.      Grant Plaintiffs the right to amend their pleadings to conform to the evidence

produced at trial.




 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 238
       Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 245 of 247
                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

issues so triable.

        DATED this 30th day of October 2018.

                                       By: s/ Lloyd B. Miller
                                       Lloyd B. Miller, AK Bar No. 7906040
                                       lloyd@sonosky.net
                                       Whitney A. Leonard, AK Bar No. 1711064
                                       whitney@sonsoky.net
                                       SONOSKY CHAMBERS SACHSE MILLER &
                                       MONKMAN, LLP
                                       725 East Fireweed Lane, Suite 420
                                       Anchorage, AK 99503
                                       Telephone: (907) 258-6377
                                       Facsimile: (907) 272-8332

                                       Donald J. Simon (pro hac vice anticipated)
                                       dsimon@sonosky.net
                                       SONOSKY CHAMBERS SACHSE ENDRESON &
                                       PERRY, LLP
                                       1425 K Street, N.W., Suite 600
                                       Washington, DC 20005
                                       Telephone: (202) 682-0240
                                       Facsimile: (202) 682-0249

                                       Elizabeth J. Cabraser (pro hac vice anticipated)
                                       ecabraser@lchb.com
                                       Eric B. Fastiff (pro hac vice anticipated)
                                       efastiff@lchb.com
                                       LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
                                       San Francisco, CA 94111-3339
                                       Telephone: (415) 956-1000
                                       Facsimile: (415) 956-1008

                                       Mark P. Chalos (pro hac vice anticipated)
                                       mchalos@lchb.com
                                       LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                       222 2nd Ave. South, Suite 1640
                                       Nashville, TN 37201
                                       Telephone: (615) 313-9000
                                       Facsimile: (615) 313-9965


 COMPLAINT
 Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
 Page 239
        Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 246 of 247
                                      Dan Drachler (pro hac vice anticipated)
                                      ddrachler@zsz.com
                                      ZWERLING, SCHACHTER & ZWERLING, LLP
                                      1904 Third Avenue, Suite 1030
                                      Seattle, WA 98101
                                      Telephone: (206) 223-2053
                                      Facsimile: (206) 343-9636

                                      Robert S. Schachter (pro hac vice anticipated)
                                      rschachter@zsz.com
                                      Sona R. Shah (pro hac vice anticipated)
                                      sshah@zsz.com
                                      ZWERLING, SCHACHTER & ZWERLING, LLP
                                      41 Madison Avenue
                                      New York, NY 10010
                                      Telephone: (212) 223-3900
                                      Facsimile: (212) 371-5969

                                      Attorneys for Plaintiffs




COMPLAINT
Tanana Chiefs Conference, et al. v. Purdue Pharma L.P., et al., Case No.
Page 240
      Case 3:18-cv-00260-JWS Document 1 Filed 10/30/18 Page 247 of 247
